
	
		110th CONGRESS
		2d Session
		S. 3002
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2009 for military activities of the Department of Defense, to prescribe
		  military personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Defense Authorization
			 Act for Fiscal Year 2009.
		2.Table of contents
			The table of contents for this Act is as
			 follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Table of
				contents.
					Sec. 3. Congressional defense
				committees.
					DIVISION A—DEPARTMENT OF
				DEFENSE AUTHORIZATIONS
					TITLE I—Procurement
					Subtitle A—Authorization of
				Appropriations
					Sec. 101. Army.
					Sec. 102. Navy and Marine
				Corps.
					Sec. 103. Air
				Force.
					Sec. 104. Defense-wide
				activities.
					Subtitle B—Army
				Programs
					Sec. 111. Stryker Mobile Gun
				System.
					Sec. 112. Procurement of small
				arms.
					Subtitle C—Navy
				Programs
					Sec. 131. Authority for
				advanced procurement and construction of components for the Virginia-class
				submarine program.
					Sec. 132. Refueling and complex
				overhaul of the U.S.S. Theodore Roosevelt.
					Subtitle D—Air Force
				Programs
					Sec. 151. F–22A fighter
				aircraft.
					Subtitle E—Joint and
				Multiservice Matters
					Sec. 171. Annual long-term plan
				for the procurement of aircraft for the Navy and the Air Force.
					TITLE II—Research, Development,
				Test, and Evaluation
					Subtitle A—Authorization of
				Appropriations
					Sec. 201. Authorization of
				appropriations.
					Sec. 202. Amount for defense
				science and technology.
					Subtitle B—Program
				Requirements, Restrictions, and Limitations
					Sec. 211. Requirement for plan
				on overhead nonimaging infrared systems.
					Sec. 212. Advanced battery
				manufacturing and technology roadmap.
					Sec. 213. Availability of funds
				for defense laboratories for research and development of technologies for
				military missions.
					Sec. 214. Assured funding for
				certain information security and information assurance programs of the
				Department of Defense.
					Sec. 215. Requirements for
				certain airborne intelligence collection systems.
					Subtitle C—Missile Defense
				Programs
					Sec. 231. Review of the
				ballistic missile defense policy and strategy of the United States.
					Sec. 232. Limitation on
				availability of funds for procurement, construction, and deployment of missile
				defenses in Europe.
					Sec. 233. Airborne Laser
				system.
					Sec. 234. Annual Director of
				Operational Test and Evaluation characterization of operational effectiveness,
				suitability, and survivability of the ballistic missile defense
				system.
					Sec. 235. Independent
				assessment of boost-phase missile defense programs.
					Sec. 236. Study on space-based
				interceptor element of ballistic missile defense system.
					Sec. 237. Activation and deployment of AN/TPY–2 forward-based
				X-band radar.
					Subtitle D—Other
				Matters
					Sec. 251. Modification of
				systems subject to survivability testing by the Director of Operational Test
				and Evaluation.
					Sec. 252. Biennial reports on
				joint and service concept development and experimentation.
					Sec. 253. Repeal of annual
				reporting requirement relating to the Technology Transition
				Initiative.
					Sec. 254. Executive agent for
				printed circuit board technology.
					Sec. 255. Report on Department
				of Defense response to findings and recommendations of the Defense Science
				Board Task Force on Directed Energy Weapons.
					Sec. 256. Assessment of
				standards for mission critical semiconductors procured by the Department of
				Defense.
					TITLE III—Operation and
				Maintenance
					Subtitle A—Authorization of
				appropriations
					Sec. 301. Operation and
				maintenance funding.
					Subtitle B—Environmental
				provisions
					Sec. 311. Expansion of
				cooperative agreement authority for management of natural resources to include
				off-installation mitigation.
					Sec. 312. Reimbursement of
				Environmental Protection Agency for certain costs in connection with Moses Lake
				Wellfield Superfund Site, Moses Lake, Washington.
					Sec. 313. Comprehensive program
				for the eradication of the brown tree snake population from military facilities
				in Guam.
					Subtitle C—Workplace and depot
				issues
					Sec. 321. Authority to consider
				depot-level maintenance and repair using contractor furnished equipment or
				leased facilities as core logistics.
					Sec. 322. Minimum capital
				investment for certain depots.
					Subtitle D—Reports
					Sec. 331. Additional
				information under annual submissions of information regarding information
				technology capital assets.
					Subtitle E—Other
				matters
					Sec. 341. Mitigation of power
				outage risks for Department of Defense facilities and activities.
					Sec. 342. Increased authority
				to accept financial and other incentives related to energy savings and new
				authority related to energy systems.
					Sec. 343. Recovery of
				improperly disposed of Department of Defense property.
					TITLE IV—MILITARY PERSONNEL
				AUTHORIZATIONS
					Subtitle A—Active
				Forces
					Sec. 401. End strengths for
				active forces.
					Subtitle B—Reserve
				Forces
					Sec. 411. End strengths for
				Selected Reserve.
					Sec. 412. End strengths for
				Reserves on active duty in support of the Reserves.
					Sec. 413. End strengths for
				military technicians (dual status).
					Sec. 414. Fiscal year 2009
				limitation on number of non-dual status technicians.
					Sec. 415. Maximum number of
				reserve personnel authorized to be on active duty for operational
				support.
					Sec. 416. Increased end
				strengths for Reserves on active duty in support of the Army National Guard and
				Army Reserve and military technicians (dual status) of the Army National
				Guard.
					Sec. 417. Modification of
				authorized strengths for Marine Corps Reserve officers on active duty in the
				grades of major and lieutenant colonel to meet new force structure
				requirements.
					Subtitle C—Authorization of
				Appropriations
					Sec. 421. Military
				personnel.
					TITLE V—Military Personnel
				Policy
					Subtitle A—Officer Personnel
				Policy 
					Sec. 501. Modification of
				distribution requirements for commissioned officers on active duty in general
				and flag officer grades.
					Sec. 502. Modification of
				limitations on authorized strengths of general and flag officers on active
				duty.
					Sec. 503. Clarification of
				joint duty requirements for promotion to general or flag grades.
					Sec. 504. Modification of
				authorities on length of joint duty assignments.
					Sec. 505. Technical and
				conforming amendments relating to modification of joint specialty
				requirements.
					Sec. 506. Eligibility of
				reserve officers to serve on boards of inquiry for separation of regular
				officers for substandard performance and other reasons.
					Sec. 507. Modification of
				authority on Staff Judge Advocate to the Commandant of the Marine
				Corps.
					Sec. 508. Increase in number of
				permanent professors at the United States Air Force Academy.
					Sec. 509. Service creditable
				toward retirement for thirty years or more of service of regular warrant
				officers other than regular Army warrant officers.
					Sec. 510. Modification of
				requirements for qualification for issuance of posthumous commissions and
				warrants.
					Subtitle B—Enlisted Personnel
				Policy
					Sec. 521. Increase in maximum
				period of reenlistment of regular members of the Armed Forces.
					Subtitle C—Reserve Component
				Management
					Sec. 531. Modification of
				limitations on authorized strengths of reserve general and flag officers in
				active status.
					Sec. 532. Extension to other
				reserve components of Army authority for deferral of mandatory separation of
				military technicians (dual status) until age 60.
					Sec. 533. Increase in mandatory
				retirement age for certain Reserve officers to age 62.
					Sec. 534. Authority for vacancy
				promotion of National Guard and Reserve officers ordered to active duty in
				support of a contingency operation.
					Sec. 535. Authority for
				retention of reserve component chaplains and medical officers until age
				68.
					Sec. 536. Modification of
				authorities on dual duty status of National Guard officers.
					Sec. 537. Modification of
				matching fund requirements under National Guard Youth Challenge
				Program.
					Sec. 538. Report on collection
				of information on civilian skills of members of the reserve components of the
				Armed Forces.
					Subtitle D—Education and
				Training
					Sec. 551. Authority to
				prescribe the authorized strength of the United States Naval
				Academy.
					Sec. 552. Tuition for
				attendance of certain individuals at the United States Air Force Institute of
				Technology.
					Sec. 553. Increase in stipend
				for baccalaureate students in nursing or other health professions under health
				professions stipend program.
					Sec. 554. Clarification of
				discharge or release triggering delimiting period for use of educational
				assistance benefit for reserve component members supporting contingency
				operations and other operations.
					Sec. 555. Payment by the
				service academies of certain expenses associated with participation in
				activities fostering international cooperation.
					Subtitle E—Defense Dependents'
				Education Matters
					Sec. 561. Continuation of
				authority to assist local educational agencies that benefit dependents of
				members of the Armed Forces and Department of Defense civilian
				employees.
					Sec. 562. Impact aid for
				children with severe disabilities.
					Sec. 563. Transition of
				military dependent students among local educational agencies.
					Subtitle F—Military Family
				Readiness
					Sec. 571. Authority for
				education and training for military spouses pursuing portable
				careers.
					Subtitle G—Other
				Matters
					Sec. 581. Department of Defense
				policy on the prevention of suicides by members of the Armed
				Forces.
					Sec. 582. Relief for losses
				incurred as a result of certain injustices or errors of the Department of
				Defense.
					Sec. 583. Paternity leave for
				members of the Armed Forces.
					Sec. 584. Enhancement of
				authorities on participation of members of the Armed Forces in international
				sports competitions.
					Sec. 585. Pilot programs on
				career flexibility to enhance retention of members of the Armed
				Forces.
					Sec. 586. Prohibition on
				interference in independent legal advice by the Legal Counsel to the Chairman
				of the Joint Chiefs of Staff.
					TITLE VI—Compensation and Other
				Personnel Benefits
					Subtitle A—Pay and
				Allowances
					Sec. 601. Fiscal year 2009
				increase in military basic pay.
					Subtitle B—Bonuses and Special
				and Incentive Pays
					Sec. 611. Extension of certain
				bonus and special pay authorities for Reserve forces.
					Sec. 612. Extension of certain
				bonus and special pay authorities for health care professionals.
					Sec. 613. Extension of special
				pay and bonus authorities for nuclear officers.
					Sec. 614. Extension of
				authorities relating to payment of other bonuses and special pays.
					Sec. 615. Extension of
				authorities relating to payment of referral bonuses.
					Sec. 616. Permanent extension
				of prohibition on charges for meals received at military treatment facilities
				by members receiving continuous care.
					Sec. 617. Accession and
				retention bonuses for the recruitment and retention of psychologists for the
				Armed Forces.
					Sec. 618. Authority for
				extension of maximum length of service agreements for special pay for
				nuclear-qualified officers extending period of active service.
					Sec. 619. Incentive pay for
				members of precommissioning programs pursuing foreign language
				proficiency.
					Subtitle C—Travel and
				Transportation Allowances
					Sec. 631. Shipment of family
				pets during evacuation of personnel.
					Sec. 632. Special weight
				allowance for transportation of professional books and equipment for
				spouses.
					Sec. 633. Travel and
				transportation allowances for members of the reserve components of the Armed
				Forces on leave for suspension of training.
					Subtitle D—Retired Pay and
				Survivor Benefits
					Sec. 641. Presentation of
				burial flag to the surviving spouse and children of members of the Armed Forces
				who die in service.
					Sec. 642. Repeal of requirement of reduction of SBP survivor
				annuities by dependency and indemnity compensation.
					Subtitle E—Other
				Matters
					Sec. 651. Separation pay,
				transitional health care, and transitional commissary and exchange benefits for
				members of the Armed Forces separated under Surviving Son or Daughter
				policy.
					TITLE VII—Health Care
				Provisions
					Subtitle A—TRICARE
				Program
					Sec. 701. Calculation of
				monthly premiums for coverage under TRICARE Reserve Select after
				2008.
					Subtitle B—Other Health Care
				Authorities
					Sec. 711. Enhancement of
				medical and dental readiness of members of the Armed Forces.
					Sec. 712. Additional authority
				for studies and demonstration projects relating to delivery of health and
				medical care.
					Sec. 713. Travel for anesthesia
				services for childbirth for dependents of members assigned to very remote
				locations outside the continental United States.
					Subtitle C—Other Health Care
				Matters 
					Sec. 721. Repeal of prohibition
				on conversion of military medical and dental positions to civilian medical and
				dental positions.
					TITLE VIII—Acquisition Policy,
				Acquisition Management, and Related Matters
					Subtitle A—Provisions Relating
				to Major Defense Acquisition Programs
					Sec. 801. Inclusion of major
				subprograms to major defense acquisition programs under acquisition reporting
				requirements.
					Sec. 802. Inclusion of certain
				major information technology investments in acquisition oversight authorities
				for major automated information system programs.
					Sec. 803. Configuration
				Steering Boards for cost control under major defense acquisition
				programs.
					Subtitle B—Acquisition Policy
				and Management
					Sec. 811. Internal controls for
				procurements on behalf of the Department of Defense by certain non-defense
				agencies.
					Sec. 812. Contingency
				Contracting Corps.
					Sec. 813. Expedited review and
				validation of urgent requirements documents.
					Sec. 814. Incorporation of
				energy efficiency requirements into key performance parameters for fuel
				consuming systems.
					Subtitle C—Amendments Relating
				to General Contracting Authorities, Procedures, and Limitations
					Sec. 821. Multiyear procurement
				authority for the Department of Defense for the purchase of alternative and
				synthetic fuels.
					Sec. 822. Modification and
				extension of pilot program for transition to follow-on contracts under
				authority to carry out certain prototype projects.
					Sec. 823. Exclusion of certain
				factors in consideration of cost advantages of offers for certain Department of
				Defense contracts.
					Subtitle D—Department of
				Defense Contractor Matters
					Sec. 831. Database for
				Department of Defense contracting officers and suspension and debarment
				officials.
					Sec. 832. Ethics safeguards for
				employees under certain contracts for the performance of acquisition functions
				closely associated with inherently governmental functions.
					Sec. 833. Information for
				Department of Defense contractor employees on their whistleblower
				rights.
					Subtitle E—Matters Relating to
				Iraq and Afghanistan
					Sec. 841. Performance by
				private security contractors of inherently governmental functions in an area of
				combat operations.
					Sec. 842. Additional contractor
				requirements and responsibilities relating to alleged crimes by or against
				contractor personnel in Iraq and Afghanistan.
					Sec. 843. Clarification and
				modification of authorities relating to the Commission on Wartime Contracting
				in Iraq and Afghanistan.
					Sec. 844. Comprehensive audit
				of spare parts purchases and depot overhaul and maintenance of equipment for
				operations in Iraq and Afghanistan.
					Subtitle F—Other
				Matters
					Sec. 851. Expedited hiring
				authority for the defense acquisition workforce.
					Sec. 852. Specification of
				Secretary of Defense as Secretary concerned for purposes of
				licensing of intellectual property for the Defense Agencies and defense field
				activities.
					Sec. 853. Repeal of
				requirements relating to the military system essential item breakout
				list.
					TITLE IX—Department of Defense
				Organization and Management
					Subtitle A—Department of
				Defense Management
					Sec. 901. Modification of
				status of Assistant to the Secretary of Defense for Nuclear and Chemical and
				Biological Defense Programs.
					Sec. 902. Participation of
				Deputy Chief Management Officer of the Department of Defense on Defense
				Business System Management Committee.
					Sec. 903. Repeal of obsolete
				limitations on management headquarters personnel.
					Sec. 904. General Counsel to
				the Inspector General of the Department of Defense.
					Sec. 905. Assignment of forces
				to the United States Northern Command with primary mission of management of the
				consequences of an incident in the United States homeland involving a chemical,
				biological, radiological, or nuclear device, or high-yield
				explosives.
					Sec. 906. Business
				transformation initiatives for the military departments.
					Subtitle B—Space
				Matters
					Sec. 911. Space posture
				review.
					Subtitle C—Defense
				Intelligence Matters
					Sec. 921. Requirement for
				officers of the Armed Forces on active duty in certain intelligence
				positions.
					Sec. 922. Transfer of
				management of Intelligence Systems Support Office.
					Sec. 923. Program on advanced
				sensor applications.
					TITLE X—General
				Provisions
					Subtitle A—Financial
				Matters
					Sec. 1001. General transfer
				authority.
					Sec. 1002. Incorporation into
				Act of tables in the report of the Committee on Armed Services of the
				Senate.
					Sec. 1003. United States
				contribution to NATO common-funded budgets in fiscal year 2009.
					Subtitle B—Naval Vessels and
				Shipyards
					Sec. 1011. Government rights in
				designs of Department of Defense vessels, boats, craft, and components
				developed using public funds.
					Sec. 1012. Reimbursement of
				expenses for certain Navy mess operations.
					Subtitle C—Counter-Drug
				Activities
					Sec. 1021. Extension of
				authority for joint task forces to provide support to law enforcement agencies
				conducting counter-terrorism activities.
					Sec. 1022. Two-year extension
				of authority for use of funds for unified counterdrug and counterterrorism
				campaign in Colombia.
					Subtitle D—Miscellaneous
				Authorities and Limitations
					Sec. 1031. Procurement by State
				and local governments of equipment for homeland security and emergency response
				activities through the Department of Defense.
					Sec. 1032. Enhancement of the
				capacity of the United States Government to conduct complex
				operations.
					Sec. 1033. Crediting of
				admiralty claim receipts for damage to property funded from a Department of
				Defense working capital fund.
					Sec. 1034. Minimum annual
				purchase requirements for airlift services from carriers participating in the
				Civil Reserve Air Fleet.
					Sec. 1035. Termination date of
				base contract for the Navy-Marine Corps Intranet.
					Sec. 1036. Prohibition on
				interrogation of detainees by contractor personnel.
					Sec. 1037. Notification of
				Committees on Armed Services with respect to certain nonproliferation and
				proliferation activities.
					Sec. 1038. Sense of Congress on
				nuclear weapons management.
					Sec. 1039. Sense of Congress on
				joint Department of Defense-Federal Aviation Administration executive committee
				on conflict and dispute resolution.
					Sec. 1040. Sense of Congress on
				sale of new outsize cargo, strategic lift aircraft for civilian
				use.
					Subtitle E—Reports
					Sec. 1051. Repeal of
				requirement to submit certain annual reports to Congress regarding allied
				contributions to the common defense.
					Sec. 1052. Report on detention
				operations in Iraq.
					Sec. 1053. Strategic plan to
				enhance the role of the National Guard and Reserves in the national
				defense.
					Sec. 1054. Review of nonnuclear
				prompt global strike concept demonstrations.
					Sec. 1055. Review of bandwidth
				capacity requirements of the Department of Defense and the intelligence
				community.
					Subtitle F—Wounded Warrior
				Matters
					Sec. 1061. Modification of
				utilization of veterans' presumption of sound condition in establishing
				eligibility of members of the Armed Forces for retirement for
				disability.
					Sec. 1062. Inclusion of service
				members in inpatient status in wounded warrior policies and
				protections.
					Sec. 1063. Clarification of
				certain information sharing between the Department of Defense and Department of
				Veterans Affairs for wounded warrior purposes.
					Sec. 1064. Additional
				responsibilities for the wounded warrior resource center.
					Sec. 1065. Responsibility for
				the Center of Excellence in the Prevention, Diagnosis, Mitigation, Treatment
				and Rehabilitation of Traumatic Brain Injury to conduct pilot programs on
				treatment approaches for traumatic brain injury.
					Sec. 1066. Center of Excellence
				in the Mitigation, Treatment, and Rehabilitation of Traumatic Extremity
				Injuries and Amputations.
					Sec. 1067. Three-year extension
				of Senior Oversight Committee with respect to wounded warrior
				matters.
					Subtitle G—Other
				Matters
					Sec. 1081. Military salute for
				the flag during the national anthem by members of the Armed Forces not in
				uniform and by veterans.
					Sec. 1082. Modification of
				deadlines for standards required for entry to military installations in the
				United States.
					Sec. 1083. Suspension of statutes of limitations when Congress
				authorizes the use of military force.
					TITLE XI—Civilian Personnel
				Matters
					Sec. 1101. Department of
				Defense strategic human capital plans.
					Sec. 1102. Conditional increase
				in authorized number of Defense Intelligence Senior Executive Service
				personnel.
					Sec. 1103. Enhancement of
				authorities relating to additional positions under the National Security
				Personnel System.
					Sec. 1104. Expedited hiring
				authority for health care professionals of the Department of
				Defense.
					Sec. 1105. Election of
				insurance coverage by Federal civilian employees deployed in support of a
				contingency operation.
					Sec. 1106. Permanent extension
				of Department of Defense voluntary reduction in force authority.
					Sec. 1107. Four-year extension
				of authority to make lump sum severance payments with respect to Department of
				Defense employees.
					Sec. 1108. Authority to waive
				limitations on pay for Federal civilian employees working overseas under areas
				of United States Central Command.
					Sec. 1109. Technical amendment
				relating to definition of professional accounting position for purposes of
				certification and credentialing standards.
					TITLE XII—Matters Relating to
				Foreign Nations
					Subtitle A—Assistance and
				Training
					Sec. 1201. Increase in amount
				available for costs of education and training of foreign military forces under
				Regional Defense Combating Terrorism Fellowship Program.
					Sec. 1202. Authority for
				distribution to certain foreign personnel of education and training materials
				and information technology to enhance military interoperability with the Armed
				Forces.
					Sec. 1203. Extension and
				expansion of authority for support of special operations to combat
				terrorism.
					Sec. 1204. Modification and
				extension of authorities relating to program to build the capacity of foreign
				military forces.
					Sec. 1205. Extension of
				authority and increased funding for security and stabilization
				assistance.
					Sec. 1206. Four-year extension
				of temporary authority to use acquisition and cross-servicing agreements to
				lend military equipment for personnel protection and survivability.
					Sec. 1207. Authority for use of
				funds for non-conventional assisted recovery capabilities.
					Subtitle B—Department of
				Defense Participation in Bilateral, Multilateral, and Regional Cooperation
				Programs
					Sec. 1211. Availability across
				fiscal years of funds for military-to-military contacts and comparable
				activities.
					Sec. 1212. Enhancement of
				authorities relating to Department of Defense regional centers for security
				studies.
					Sec. 1213. Payment of personnel
				expenses for multilateral cooperation programs.
					Sec. 1214. Participation of the
				Department of Defense in multinational military centers of
				excellence.
					Subtitle C—Other Authorities
				and Limitations
					Sec. 1221. Waiver of certain
				sanctions against North Korea.
					Subtitle D—Reports
					Sec. 1231. Extension and
				modification of updates on report on claims relating to the bombing of the
				Labelle Discotheque.
					Sec. 1232. Report on
				utilization of certain global partnership authorities.
					TITLE XIII—COOPERATIVE THREAT
				REDUCTION WITH STATES OF THE FORMER SOVIET UNION
					Sec. 1301. Specification of
				Cooperative Threat Reduction programs and funds.
					Sec. 1302. Funding
				allocations.
					TITLE XIV—Other
				Authorizations
					Subtitle A—Military
				Programs
					Sec. 1401. Working capital
				funds.
					Sec. 1402. National Defense
				Sealift Fund.
					Sec. 1403. Defense Health
				Program.
					Sec. 1404. Chemical agents and
				munitions destruction, defense.
					Sec. 1405. Drug Interdiction
				and Counter-Drug Activities, Defense-wide.
					Sec. 1406. Defense Inspector
				General.
					Sec. 1407. Reduction in certain
				authorizations due to savings from lower inflation.
					Subtitle B—Armed Forces
				Retirement Home
					Sec. 1421. Authorization of
				appropriations for Armed Forces Retirement Home.
					Subtitle C—Other
				Matters
					Sec. 1431. Responsibilities for
				Chemical Demilitarization Citizens' Advisory Commissions in Colorado and
				Kentucky.
					Sec. 1432. Modification of
				definition of Department of Defense sealift vessel for purposes
				of the National Defense Sealift Fund.
					TITLE XV—Authorization of
				Additional Appropriations for Operations in Afghanistan
					Sec. 1501. Purpose.
					Sec. 1502. Army
				procurement.
					Sec. 1503. Navy and Marine
				Corps procurement.
					Sec. 1504. Air Force
				procurement.
					Sec. 1505. Joint Improvised
				Explosive Device Defeat Fund.
					Sec. 1506. Defense-wide
				activities procurement.
					Sec. 1507. Research,
				development, test, and evaluation.
					Sec. 1508. Operation and
				maintenance.
					Sec. 1509. Military
				personnel.
					Sec. 1510. Working capital
				funds.
					Sec. 1511. Other Department of
				Defense programs.
					Sec. 1512. Afghanistan Security
				Forces Fund.
					Sec. 1513. Treatment as
				additional authorizations.
					Sec. 1514. Special transfer
				authority.
					Sec. 1515. Limitation on use of
				funds.
					Sec. 1516. Requirement for
				separate display of budget for Afghanistan.
					TITLE XVI—Authorization of
				Additional Appropriations for Operations in Iraq 
					Sec. 1601. Purpose.
					Sec. 1602. Army
				procurement.
					Sec. 1603. Navy and Marine
				Corps procurement.
					Sec. 1604. Air Force
				procurement.
					Sec. 1605. Joint Improvised
				Explosive Device Defeat Fund.
					Sec. 1606. Defense-wide
				activities procurement.
					Sec. 1607. Research,
				development, test, and evaluation.
					Sec. 1608. Operation and
				maintenance.
					Sec. 1609. Military
				personnel.
					Sec. 1610. Working capital
				funds.
					Sec. 1611. Defense Health
				Program.
					Sec. 1612. Iraq Freedom
				Fund.
					Sec. 1613. Iraq Security Forces
				Fund.
					Sec. 1614. Treatment as
				additional authorizations.
					Sec. 1615. Limitation on use of
				funds.
					Sec. 1616. Contributions by the
				Government of Iraq to large-scale infrastructure projects, combined operations,
				and other activities in Iraq.
				
			3.Congressional defense
			 committeesFor purposes of
			 this Act, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
		ADEPARTMENT OF DEFENSE
			 AUTHORIZATIONS
			IProcurement
				AAuthorization of Appropriations
					101.ArmyFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement for the Army as
			 follows:
						(1)For aircraft, $4,957,435,000.
						(2)For missiles, $2,211,460,000.
						(3)For weapons and tracked combat vehicles,
			 $3,689,277,000.
						(4)For ammunition, $2,303,791,000.
						(5)For other procurement,
			 $11,861,704,000.
						102.Navy and Marine Corps
						(a)NavyFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement for the Navy as
			 follows:
							(1)For aircraft, $14,729,274,000.
							(2)For weapons, including missiles and
			 torpedoes, $3,605,482,000.
							(3)For shipbuilding and conversion,
			 $13,037,218,000.
							(4)For other procurement,
			 $5,516,506,000.
							(b)Marine CorpsFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement for the Marine Corps in the
			 amount of $1,495,665,000.
						(c)Navy and Marine Corps
			 AmmunitionFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for procurement of
			 ammunition for the Navy and the Marine Corps in the amount of
			 $1,131,712,000.
						103.Air ForceFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement for the Air Force as
			 follows:
						(1)For aircraft, $13,235,286,000.
						(2)For missiles, $5,556,728,000.
						(3)For ammunition, $895,478,000.
						(4)For other procurement,
			 $16,115,496,000.
						104.Defense-wide activitiesFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for Defense-wide procurement as
			 follows:
						(1)For Defense-wide procurement,
			 $3,466,928,000.
						(2)For the Rapid Acquisition Fund,
			 $102,045,000.
						BArmy Programs
					111.Stryker Mobile Gun System
						(a)Testing of SystemIf the Secretary of the Army makes the
			 certification described by subsection (a) of section 117 of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–18; 122 Stat.
			 26) with respect to the Stryker Mobile Gun System, or the Secretary of Defense
			 waives pursuant to subsection (b) of such section the limitations under
			 subsection (a) of such section with respect to the Stryker Mobile Gun System,
			 the Secretary of Defense shall, through the Director of Operational Test and
			 Evaluation, ensure that the Stryker Mobile Gun System is subject to testing to
			 confirm the efficacy of any actions necessary to mitigate operational
			 effectiveness, suitability, and survivability deficiencies identified in
			 Initial Operational Test and Evaluation and Live Fire Test and
			 Evaluation.
						(b)Quarterly reports
							(1)Reports requiredThe Secretary of the Army shall submit to
			 the congressional defense committees on a quarterly basis a report setting
			 forth the following:
								(A)The status of any necessary mitigating
			 actions taken by the Army to address deficiencies in the Stryker Mobile Gun
			 System that are identified by the Director of Operational Test and
			 Evaluation.
								(B)An assessment of the efficacy of the
			 actions described by subparagraph (A).
								(C)A statement of additional actions needed to
			 be taken, if any, to mitigate operational deficiencies in the Stryker Mobile
			 Gun System.
								(D)A compilation of all hostile fire
			 engagements resulting in damage to the vehicle, resulting in a non-mission
			 capable status of the Stryker Mobile Gun System.
								(2)ConsultationThe Secretary shall submit each report
			 required by paragraph (1) in consultation with the Director of Operational Test
			 and Evaluation.
							(3)FormEach report required by paragraph (1) may
			 be submitted in unclassified or classified form.
							(c)Expansion of limitation on availability of
			 funds for procurement of SystemSection 117(a) of the National Defense
			 Authorization Act for Fiscal Year 2008 is amended by striking by
			 sections 101(3) and 1501(3) and inserting by this Act or any
			 other Act..
						112.Procurement of small arms
						(a)Report on capabilities based
			 assessment
							(1)In generalNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of the Army shall submit to the
			 congressional defense committees a report on the Capabilities Based Assessment
			 of small arms by the Army Training and Doctrine Command.
							(2)Limitation on use of certain funds pending
			 reportNot more than 75
			 percent of the aggregate amount authorized to be appropriated for the
			 Department of Defense for fiscal year 2009 and available for the Guardrail
			 Common Sensor program may be obligated for that program until after the
			 Secretary of the Army submits to the congressional defense committees a report
			 required under paragraph (1).
							(b)Competition for new individual
			 weapon
							(1)Competition requiredIn the event the Capabilities Based
			 Assessment identifies gaps in the current capabilities of the small arms of the
			 Army and the Secretary of the Army determines that a new individual weapon is
			 required to address such gaps, the Secretary shall procure the new individual
			 weapon through one or more contracts entered into after full and open
			 competition described in paragraph (2).
							(2)Full and open competitionThe full and open competition described in
			 this paragraph is full and open competition among all responsible manufacturers
			 that—
								(A)is open to all developmental item solutions
			 and nondevelopmental item (NDI) solutions; and
								(B)provides for the award of the contract or
			 contracts concerned based on selection criteria that reflect the key
			 performance parameters and attributes identified in an Army-approved service
			 requirements document.
								(c)Report on procurement of carbine-type
			 riflesNot later than 120
			 days after the date of the enactment of this Act, Secretary of Defense shall
			 submit to the congressional defense committees a report on the feasibility and
			 advisability of each of the following:
							(1)The certification of a carbine-type rifle
			 requirement that does not require commonality with existing technical
			 data.
							(2)A full and open competition leading to the
			 award of contracts for carbine-type rifles in lieu of a developmental program
			 intended to meet the proposed carbine-type rifle requirement.
							(3)The reprogramming of funds for the
			 procurement of small arms from the procurement of M4 Carbines to the
			 procurement of carbine-type rifles authorized only as the result of
			 competition.
							(4)The use of rapid equipping authority to
			 procure carbine-type rifles under $2,000 per unit that meet service-approved
			 requirements, which weapons may be nondevelopmental items selected through full
			 and open competition.
							CNavy Programs
					131.Authority for advanced procurement and
			 construction of components for the Virginia-class submarine
			 programSection 121 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 26) is amended—
						(1)by redesignating subsection (b) as
			 subsection (c); and
						(2)by inserting after subsection (a) the
			 following new subsection (b):
							
								(b)Advance procurement and construction of
				componentsThe Secretary may
				enter into one or more contracts for advance procurement and advance
				construction of those components for the Virginia-class submarine program for
				which authorization to enter into a multiyear procurement contract is granted
				under subsection (a) if the Secretary determines that cost savings or
				construction efficiencies may be achieved for Virginia-class submarines through
				the use of such
				contracts.
								.
						132.Refueling and complex overhaul of the
			 U.S.S. Theodore Roosevelt
						(a)Amount authorized from SCN account
							(1)In generalOf the amount authorized to be appropriated
			 for fiscal year 2009 by section 102(a)(3) for shipbuilding and conversion,
			 Navy, $124,500,000 is available for the commencement of the nuclear refueling
			 and complex overhaul of the U.S.S. Theodore Roosevelt (CVN–71) during fiscal
			 year 2009.
							(2)First incrementThe amount made available under paragraph
			 (1) is the first increment of the three increments of funding planned to be
			 available for the nuclear refueling and complex overhaul of the U.S.S. Theodore
			 Roosevelt.
							(b)Contract authority
							(1)In generalThe Secretary of the Navy may enter into a
			 contract during fiscal year 2009 for the nuclear refueling and complex overhaul
			 of the U.S.S. Theodore Roosevelt.
							(2)Condition on out-year contract
			 paymentsThe contract entered
			 into under paragraph (1) shall provide that any obligation of the United States
			 to make a payment under the contract for a fiscal year after fiscal year 2009
			 is subject to the availability of appropriations for that purpose for such
			 fiscal year.
							DAir Force Programs
					151.F–22A fighter aircraft
						(a)Availability of fundsSubject to subsection (b), of the amount
			 authorized to be appropriated by section 103(1) for procurement of aircraft for
			 the Air Force, $497,000,000 shall be available, at the election of the
			 President, for either, but not both, of the following:
							(1)Advance procurement of F–22A fighter
			 aircraft in fiscal year 2010.
							(2)Winding down of the production line for
			 F–22A fighter aircraft.
							(b)Certification
							(1)In generalThe amount referred to in subsection (a)
			 shall not be available for the purpose elected by the President under that
			 subsection until the President certifies to the congressional defense
			 committees the following (as applicable):
								(A)That procurement of F–22A fighter aircraft
			 is in the national interests of the United States.
								(B)That the winding down of the production
			 line for F–22A fighter aircraft is in the national interests of the United
			 States.
								(2)Date of submittalAny certification submitted under this
			 subsection may not be submitted before January 21, 2009.
							EJoint and Multiservice Matters
					171.Annual long-term plan for the procurement
			 of aircraft for the Navy and the Air Force
						(a)In generalChapter 9 of title 10, United States Code,
			 is amended by inserting after section 231 the following new section:
							
								231a.Budgeting for procurement of aircraft for
				the Navy and Air Force: annual plan and certification
									(a)Annual aircraft procurement plan and
				certificationThe Secretary
				of Defense shall include with the defense budget materials for each fiscal
				year—
										(1)a plan for the procurement of the aircraft
				specified in subsection (b) for the Department of the Navy and the Department
				of the Air Force developed in accordance with this section; and
										(2)a certification by the Secretary that both
				the budget for such fiscal year and the future-years defense program submitted
				to Congress in relation to such budget under section 221 of this title provide
				for funding of the procurement of aircraft at a level that is sufficient for
				the procurement of the aircraft provided for in the plan under paragraph (1) on
				the schedule provided in the plan.
										(b)Covered aircraftThe aircraft specified in this subsection
				are the aircraft as follows:
										(1)Fighter aircraft.
										(2)Attack aircraft.
										(3)Bomber aircraft.
										(4)Strategic lift aircraft.
										(5)Intratheater lift aircraft.
										(6)Intelligence, surveillance, and
				reconnaissance aircraft.
										(7)Tanker aircraft.
										(8)Any other major support aircraft designated
				by the Secretary of Defense for purposes of this section.
										(c)Annual aircraft procurement
				plan(1)The annual aircraft procurement plan
				developed for a fiscal year for purposes of subsection (a)(1) should be
				designed so that the aviation force provided for under the plan is capable of
				supporting the national security strategy of the United States as set forth in
				the most recent national security strategy report of the President under
				section 108 of the National Security Act of 1947 (50 U.S.C. 404a), except that,
				if at the time the plan is submitted with the defense budget materials for that
				fiscal year, a national security strategy report required under such section
				108 has not been submitted to Congress as required by paragraph (2) or
				paragraph (3), if applicable, of subsection (a) of such section, then the plan
				should be designed so that the aviation force provided for under the plan is
				capable of supporting the aviation force structure recommended in the report of
				the most recent Quadrennial Defense Review.
										(2)Each annual aircraft procurement plan shall
				include the following:
											(A)A detailed program for the procurement of
				the aircraft specified in subsection (b) for each of the Department of the Navy
				and the Department of the Air Force over the next 30 fiscal years.
											(B)A description of the necessary aviation
				force structure to meet the requirements of the national security strategy of
				the United States or the most recent Quadrennial Defense Review, whichever is
				applicable under paragraph (1).
											(C)The estimated levels of annual funding
				necessary to carry out the program, together with a discussion of the
				procurement strategies on which such estimated levels of annual funding are
				based.
											(D)An assessment by the Secretary of Defense
				of the extent to which the combined aircraft forces of the Department of the
				Navy and the Department of the Air Force meet the national security
				requirements of the United States.
											(d)Assessment when aircraft procurement budget
				is insufficient To meet applicable requirementsIf the budget for a fiscal year provides
				for funding of the procurement of aircraft for either the Department of the
				Navy or the Department of the Air Force at a level that is not sufficient to
				sustain the aviation force structure specified in the aircraft procurement plan
				for such Department for that fiscal year under subsection (a), the Secretary
				shall include with the defense budget materials for that fiscal year an
				assessment that describes and discusses the risks associated with the reduced
				force structure of aircraft that will result from funding aircraft procurement
				at such level. Such assessment shall be coordinated in advance with the
				commanders of the combatant commands.
									(e)DefinitionsIn this section:
										(1)The term budget, with respect
				to a fiscal year, means the budget for that fiscal year that is submitted to
				Congress by the President under section 1105(a) of title 31.
										(2)The term defense budget
				materials, with respect to a fiscal year, means the materials submitted
				to Congress by the Secretary of Defense in support of the budget for that
				fiscal year.
										(3)The term Quadrennial Defense
				Review means the review of the defense programs and policies of the
				United States that is carried out every 4 years under section 118 of this
				title.
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 9 of such title is amended by inserting after the item relating to
			 section 231 the following new item:
							
								
									231a. Budgeting for
				procurement of aircraft for the Navy and Air Force: annual plan and
				certification.
								
								.
						IIResearch, Development, Test, and
			 Evaluation
				AAuthorization of Appropriations
					201.Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2009 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 follows:
						(1)For the Army, $10,855,210,000.
						(2)For the Navy, $19,442,192,000.
						(3)For the Air Force, $28,322,477,000.
						(4)For Defense-wide activities,
			 $21,113,501,000, of which $188,772,000 is authorized for the Director of
			 Operational Test and Evaluation.
						202.Amount for defense science and
			 technology
						(a)Fiscal year 2009Of the amounts authorized to be
			 appropriated by section 201, $11,895,180,000 shall be available for the Defense
			 Science and Technology Program, including basic research, applied research, and
			 advanced technology development projects.
						(b)Basic research, applied research, and
			 advanced technology development definedFor purposes of this section, the term
			 basic research, applied research, and advanced technology
			 development means work funded in programs elements for defense research
			 and development under Department of Defense budget activity 1, 2, or 3.
						BProgram Requirements, Restrictions, and
			 Limitations
					211.Requirement for plan on overhead nonimaging
			 infrared systems
						(a)In generalThe Secretary of the Air Force shall
			 develop a comprehensive plan to conduct and support research, development, and
			 demonstration of technologies that could evolve into the next generation of
			 overhead nonimaging infrared systems.
						(b)ElementsThe plan required by subsection (a) shall
			 include the following:
							(1)The research objectives to be achieved
			 under the plan.
							(2)An estimate of the duration of the
			 research, development, and demonstration of technologies under the plan.
							(3)The cost and duration of any flight or
			 on-orbit demonstrations of the technologies being developed.
							(4)A plan for implementing an acquisition
			 program with respect to technologies determined to be successful under the
			 plan.
							(5)An identification of the date by which a
			 decision must be made to begin a follow-on program and a justification for the
			 date identified.
							(6)A schedule for completion of a full
			 analysis of the on-orbit performance characteristics of the Space-Based
			 Infrared System and the Space Tracking and Surveillance System, and an
			 assessment of how the performance characteristics of such systems will inform
			 the decision to proceed to a next generation overhead nonimaging infrared
			 system.
							(c)Limitation on obligation and expenditure of
			 funds for Third Generation Infrared Surveillance programNot more than 50 percent of the amounts
			 authorized to be appropriated for fiscal year 2009 by section 201(3) for
			 research, development, test, and evaluation for the Air Force and available for
			 the Third Generation Infrared Surveillance program may be obligated or expended
			 until the date that is 30 days after the date on which the Secretary submits to
			 the congressional defense committees the plan required by subsection
			 (a).
						212.Advanced battery manufacturing and
			 technology roadmap
						(a)Roadmap requiredThe Secretary of Defense shall, in
			 coordination with the Secretary of Energy, develop a multi-year roadmap to
			 develop advanced battery technologies and sustain domestic advanced battery
			 manufacturing capabilities and an assured supply chain necessary to ensure that
			 the Department of Defense has assured access to advanced battery technologies
			 to support current military requirements and emerging military needs.
						(b)ElementsThe roadmap required by subsection (a)
			 shall include, but not be limited to, the following:
							(1)An identification of current and future
			 capability gaps, performance enhancements, cost savings goals, and assured
			 technology access goals that require advances in battery technology and
			 manufacturing capabilities.
							(2)Specific research, technology, and
			 manufacturing goals and milestones, and timelines and estimates of funding
			 necessary for achieving such goals and milestones.
							(3)Specific mechanisms for coordinating the
			 activities of Federal agencies, State and local governments, coalition
			 partners, private industry, and academia covered by the roadmap.
							(4)Such other matters as the Secretary of
			 Defense and the Secretary of Energy consider appropriate for purposes of the
			 roadmap.
							(c)Coordination
							(1)In generalThe roadmap required by subsection (a)
			 shall be developed in coordination with the military departments, appropriate
			 Defense Agencies and other elements and organizations of the Department of
			 Defense, other appropriate Federal, State, and local government organizations,
			 and appropriate representatives of private industry and academia.
							(2)Department of defense supportThe Secretary of Defense shall ensure that
			 appropriate elements and organizations of the Department of Defense provide
			 such information and other support as is required for the development of the
			 roadmap.
							(d)Submittal to CongressThe Secretary of Defense shall submit to
			 the congressional defense committees the roadmap required by subsection (a) not
			 later than one year after the date of the enactment of this Act.
						213.Availability of funds for defense
			 laboratories for research and development of technologies for military
			 missions
						(a)Availability of funds
							(1)In generalThe Secretary of Defense shall, in
			 consultation with the Secretaries of the military departments, establish
			 mechanisms under which the director of a defense laboratory may utilize an
			 amount equal to not more than three percent of all funds available to the
			 defense laboratory for the following purposes:
								(A)To fund innovative basic and applied
			 research at the defense laboratory in support of military missions.
								(B)To fund development programs that support
			 the transition of technologies developed by the defense laboratory into
			 operational use.
								(C)To fund workforce development activities
			 that improve the capacity of the defense laboratory to recruit and retain
			 personnel with scientific and engineering expertise required by the defense
			 laboratory.
								(2)Consultation requiredThe mechanisms established under paragraph
			 (1) shall provide that funding shall be utilized under paragraph (1) at the
			 discretion of the director of a defense laboratory in consultation with the
			 science and technology executive of the military department concerned.
							(b)Annual report on use of authority
							(1)In generalNot later than March 1 each year, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report on the use of the authority under subsection (a) during the preceding
			 year.
							(2)ElementsEach report under paragraph (1) shall
			 include, with respect to the year covered by such report, the following:
								(A)A current description of the mechanisms
			 under subsection (a).
								(B)A statement of the amount of funding made
			 available by each defense laboratory for research and development described in
			 subsection (a)(1).
								(C)A description of the investments made by
			 each defense laboratory utilizing funds under subsection (a).
								(D)A description and assessment of any
			 improvements in the performance of the defense laboratories as a result of
			 investments described under subparagraph (C).
								(E)A description and assessment of the
			 contributions of the research and development conducted by the defense
			 laboratories utilizing funds under subsection (a) to the development of needed
			 military capabilities.
								(F)A description of any modification to the
			 mechanisms under subsection (a) that are required or proposed to be taken to
			 enhance the efficacy of the authority under subsection (a) to support military
			 missions.
								214.Assured funding for certain information
			 security and information assurance programs of the Department of
			 Defense
						(a)In generalOf the amount authorized to be appropriated
			 for each fiscal year after fiscal year 2008 for a program specified in
			 subsection (b), not less than the amount equal to one percent of such amount
			 shall be available in such fiscal year for the establishment or conduct under
			 such program of a program or activities to—
							(1)anticipate advances in information
			 technology that will create information security challenges for the Department
			 of Defense when fielded; and
							(2)identify and develop solutions to such
			 challenges.
							(b)Covered programsThe programs specified in this subsection
			 are the programs described in the budget justification documents submitted to
			 Congress in support of the budget of the President for fiscal year 2009 (as
			 submitted pursuant to section 1105(a) of title 31, United States Code) as
			 follows:
							(1)The Information Systems Security Program of
			 the Department of Defense.
							(2)Each other Department of Defense
			 information assurance program.
							(3)Any program of the Department of Defense
			 under the Comprehensive National Cybersecurity Initiative that is not funded by
			 the National Intelligence Program.
							(c)Supplement not supplantAmounts available under subsection (a) for
			 a fiscal year for the programs and activities described in that subsection are
			 in addition to any other amounts available for such fiscal year for the
			 programs specified in subsection (b) for research and development relating to
			 new information assurance technologies.
						215.Requirements for certain airborne
			 intelligence collection systems
						(a)In generalExcept as provided pursuant to subsection
			 (b), effective as of October 1, 2012, each airborne intelligence collection
			 system of the Department of Defense that is connected to the Distributed Common
			 Ground/Surface System shall have the capability to operate with the
			 Network-Centric Collaborative Targeting System.
						(b)ExceptionsThe requirement in subsection (a) with
			 respect to a particular airborne intelligence collection system may be waived
			 by the Chairman of the Joint Requirements Oversight Council under section 181
			 of title 10, United States Code. Waivers under this subsection shall be made on
			 a case-by-case basis.
						CMissile Defense Programs
					231.Review of the ballistic missile defense
			 policy and strategy of the United States
						(a)Review requiredThe Secretary of Defense shall conduct a
			 review of the ballistic missile defense policy and strategy of the United
			 States.
						(b)ElementsThe matters addressed by the review
			 required by subsection (a) shall include, but not be limited to, the
			 following:
							(1)The ballistic missile defense policy of the
			 United States in relation to the overall national security policy of the United
			 States.
							(2)The ballistic missile defense strategy and
			 objectives of the United States in relation to the national security strategy
			 of the United States and the military strategy of the United States.
							(3)The organization, discharge, and oversight
			 of acquisition for the ballistic missile defense programs of the United
			 States.
							(4)The roles and responsibilities of the
			 military departments in the ballistic missile defense programs of the United
			 States.
							(5)The process for determining requirements
			 for missile defense capabilities under the ballistic missile defense programs
			 of the United States, including input from the joint military requirements
			 process.
							(6)The process for determining the force
			 structure and inventory objectives for the ballistic missile defense programs
			 of the United States.
							(7)Standards for the military utility,
			 operational effectiveness, suitability, and survivability of the ballistic
			 missile defense systems of the United States.
							(8)The affordability and cost-effectiveness of
			 particular capabilities under the ballistic missile defense programs of the
			 United States.
							(9)The objectives, requirements, and standards
			 for test and evaluation with respect to the ballistic missile defense programs
			 of the United States.
							(10)Accountability, transparency, and oversight
			 with respect to the ballistic missile defense programs of the United
			 States.
							(11)The role of international cooperation on
			 missile defense in the ballistic missile defense policy and strategy of the
			 United States.
							(c)Report
							(1)In generalNot later than January 31, 2010, the
			 Secretary shall submit to Congress a report setting forth the results of the
			 review required by subsection (a).
							(2)FormThe report required by this subsection
			 shall be in unclassified form, but may include a classified annex.
							232.Limitation on availability of funds for
			 procurement, construction, and deployment of missile defenses in
			 Europe
						(a)In generalNo funds authorized to be appropriated by
			 this Act may be obligated or expended for procurement, site activation,
			 construction, preparation of equipment for, or deployment of major components
			 of a long-range missile defense system in a European country until each of the
			 following conditions have been met:
							(1)The government of the country in which such
			 major components of such missile defense system (including interceptors and
			 associated radars) are proposed to be deployed has given final approval
			 (including parliamentary ratification) to any missile defense agreements
			 negotiated between such government and the United States Government concerning
			 the proposed deployment of such components in such country.
							(2)45 days have elapsed following the receipt
			 by Congress of the report required by section 226(c) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 42).
							(b)Additional limitationIn addition to the limitation in subsection
			 (a), no funds authorized to be appropriated by this Act may be obligated or
			 expended for the acquisition (other than initial long-lead procurement) or
			 deployment of operational missiles of a long-range missile defense system in
			 Europe until the Secretary of Defense, after receiving the views of the
			 Director of Operational Test and Evaluation, submits to Congress a report
			 certifying that the proposed interceptor to be deployed as part of such missile
			 defense system has demonstrated, through successful, operationally realistic
			 flight testing, a high probability of accomplishing its mission in an
			 operationally effective manner.
						(c)ConstructionNothing in this section shall be construed
			 to limit continuing obligation and expenditure of funds for missile defense,
			 including for research and development and for other activities not otherwise
			 limited by subsection (a) or (b), including, but not limited to, site surveys,
			 studies, analysis, and planning and design for the proposed missile defense
			 deployment in Europe.
						233.Airborne Laser system
						(a)Report on Director of operational test and
			 evaluation assessment of testingNot later than January 15, 2010, the
			 Director of Operational Test and Evaluation shall—
							(1)review and evaluate the testing conducted
			 on the first Airborne Laser system aircraft, including the planned shootdown
			 demonstration testing; and
							(2)submit to the Secretary of Defense and to
			 Congress an assessment by the Director of the operational effectiveness,
			 suitability, and survivability of the Airborne Laser system.
							(b)Limitation on availability of funds for
			 later Airborne Laser system aircraftNo funds authorized to be appropriated for
			 the Department of Defense may be obligated or expended for the procurement of a
			 second or subsequent aircraft for the Airborne Laser system program until the
			 Secretary of Defense, after receiving the assessment of the Director of
			 Operational Test and Evaluation under subsection (a)(2), submits to Congress a
			 certification that the Airborne Laser system has demonstrated, through
			 successful testing and operational and cost analysis, a high probability of
			 being operationally effective, suitable, survivable, and affordable.
						234.Annual Director of Operational Test and
			 Evaluation characterization of operational effectiveness, suitability, and
			 survivability of the ballistic missile defense system
						(a)Annual characterizationSection 232(h) of the National Defense
			 Authorization Act for Fiscal Year 2002 (10 U.S.C. 2431 note) is amended—
							(1)by redesignating paragraph (2) as paragraph
			 (3);
							(2)by inserting after paragraph (1) the
			 following new paragraph (2):
								
									(2)The Director of Operational Test and
				Evaluation shall also each year characterize the operational effectiveness,
				suitability, and survivability of the ballistic missile defense system, and its
				elements, that have been fielded or tested before the end of the preceding
				fiscal year.
									;
				and
							(3)in paragraph (3), as redesignated by
			 paragraph (1) of this subsection, by inserting and the characterization
			 under paragraph (2) after the assessment under paragraph
			 (1).
							(b)Conforming amendmentThe heading of such section is amended to
			 read as follows: Annual
			 OT&E assessment and characterization of certain ballistic missile defense
			 matters.—.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2008, and shall apply with respect
			 to fiscal years beginning on or after that date.
						235.Independent assessment of boost-phase
			 missile defense programs
						(a)Independent assessment
			 requiredNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall enter into a contract with the National Academy of Sciences under which
			 the Academy shall conduct an independent assessment of the boost-phase
			 ballistic missile defense programs of the United States.
						(b)ElementsThe assessment required by subsection (a)
			 shall consider the following:
							(1)The extent to which boost-phase missile
			 defense is feasible, practical, and affordable.
							(2)Whether any of the existing boost-phase
			 missile defense technology demonstration efforts of the Department of Defense
			 (particularly the Airborne Laser and the Kinetic Energy Interceptor) have a
			 high probability of performing a boost-phase missile defense mission in an
			 operationally effective, suitable, survivable, and affordable manner.
							(c)Factors To be consideredIn conducting the assessment required by
			 subsection (a), the factors considered by the National Academy of Sciences
			 shall include, but not be limited to, the following:
							(1)Operational considerations, including the
			 need and ability to be deployed in a particular operational position at a
			 particular time to be effective.
							(2)Geographic considerations, including
			 limitations on the ability to deploy systems within operational range of
			 potential targets.
							(3)Command and control considerations,
			 including short timelines for detection, decision-making, and
			 engagement.
							(4)Concepts of operations.
							(5)Whether there is a potential for an engaged
			 threat missile or warhead to land on an unintended target outside of the
			 launching nation.
							(6)Effectiveness against countermeasures, and
			 mission effectiveness in destroying threat missiles and their warheads.
							(7)Reliability, availability, and
			 maintainability.
							(8)Cost and cost-effectiveness.
							(9)Force structure requirements.
							(d)Report
							(1)In generalUpon the completion of the assessment
			 required by subsection (a), the National Academy of Sciences shall submit to
			 the Secretary of Defense and the congressional defense committees a report on
			 the results of the assessment. The report shall include such recommendations
			 regarding the future direction of the boost-phase ballistic missile defense
			 programs of the United States as the Academy considers appropriate.
							(2)FormThe report under paragraph (1) shall be
			 submitted to the congressional defense committees in unclassified form, but may
			 include a classified annex.
							(e)FundingOf the amount authorized to be appropriated
			 for fiscal year 2009 by section 201(4) for research, development, test, and
			 evaluation for Defense-wide activities and available for the Missile Defense
			 Agency, $3,500,000 is available for the assessment required by subsection
			 (a).
						236.Study on space-based interceptor element of
			 ballistic missile defense system
						(a)In generalNot later than 75 days after the date of
			 the enactment of this Act, the Secretary of Defense shall, after consultation
			 with the chair and ranking member of the Committee on Armed Services of the
			 Senate and of the Committee on Armed Services of the House of Representatives,
			 enter into a contract with one or more independent entities under which the
			 entity or entities shall conduct an independent assessment of the feasibility
			 and advisability of developing a space-based interceptor element to the
			 ballistic missile defense system.
						(b)ElementsThe study required under subsection (a)
			 shall include the following:
							(1)An assessment of the need for a space-based
			 interceptor element to the ballistic missile defense system, including an
			 assessment of—
								(A)the extent to which there is a ballistic
			 missile threat that—
									(i)such a space-based interceptor element
			 would address; and
									(ii)other elements of the ballistic missile
			 defense system would not address;
									(B)whether other elements of the ballistic
			 missile defense system could be modified to meet the threat described in
			 subparagraph (A) and the modifications necessary for such elements to meet that
			 threat; and
								(C)any other alternatives to the development
			 of such a space-based interceptor element.
								(2)An assessment of the components and
			 capabilities and the maturity of critical technologies necessary to make such a
			 space-based interceptor element operational.
							(3)An estimate of the total cost for the life
			 cycle of such a space-based interceptor element, including the costs of
			 research, development, demonstration, procurement, deployment, and launching of
			 the element.
							(4)An assessment of the effectiveness of such
			 a space-based interceptor element in intercepting ballistic missiles and the
			 survivability of the element in case of attack.
							(5)An assessment of possible debris generated
			 from the use or testing of such a space-based interceptor element and any
			 effects of such use or testing on other space systems.
							(6)An assessment of any treaty or policy
			 implications of the development or deployment of such a space-based interceptor
			 element.
							(7)An assessment of any command, control, or
			 battle management considerations of using such a space-based interceptor
			 element, including estimated timelines for the detection of ballistic missiles,
			 decisionmaking with respect to the use of the element, and interception of the
			 missile by the element.
							(c)Report
							(1)SubmittalUpon completion of the independent
			 assessment required under subsection (a), the entity or entities conducting the
			 assessment shall submit contemporaneously to the Secretary of Defense, the
			 Committee on Armed Services of the Senate, and the Committee on Armed Services
			 of the House of Representatives a report setting forth the results of the
			 assessment.
							(2)CommentsNot later than 60 days after the date on
			 which the Secretary of Defense receives the report required under paragraph
			 (1), the Secretary may submit to the Committee on Armed Services of the Senate
			 and the Committee on Armed Services of the House of Representatives any
			 comments on the report or any recommendations of the Secretary resulting from
			 the report.
							(3)FormThe report required under paragraph (1) and
			 any comments and recommendations submitted under paragraph (2) shall be
			 submitted in unclassified form, but may include a classified annex.
							(d)FundingOf the amount authorized to be appropriated
			 for fiscal year 2009 by section 201(4) for research, development, test, and
			 evaluation for Defense-wide activities and available for the Missile Defense
			 Agency, $5,000,000 shall be available to carry out the study required under
			 subsection (a).
						237.Activation and
			 deployment of AN/TPY–2 forward-based X-band radar
						(a)Availability of
			 fundsSubject to subsection
			 (b), of the amount authorized to be appropriated by section 201(4) for
			 research, development, test, and evaluation, Defense-wide activities, up to
			 $89,000,000 may be available for Ballistic Missile Defense Sensors for the
			 activation and deployment of the AN/TPY–2 forward-based X-band radar to a
			 classified location.
						(b)Limitation
							(1)In
			 generalFunds may not be available under subsection (a) for the
			 purpose specified in that subsection until the Secretary of Defense submits to
			 the Committees on Armed Services of the Senate and the House of Representatives
			 a report on the deployment of the AN/TPY–2 forward-based X-band radar as
			 described in that subsection, including:
								(A)The location of
			 deployment of the radar.
								(B)A description of
			 the operational parameters of the deployment of the radar, including planning
			 for force protection.
								(C)A description of
			 any recurring and non-recurring expenses associated with the deployment of the
			 radar.
								(D)A description of
			 the cost-sharing arrangements between the United States and the country in
			 which the radar will be deployed regarding the expenses described in
			 subparagraph (C).
								(E)A description of
			 the other terms and conditions of the agreement between the United States and
			 such country regarding the deployment of the radar.
								(2)FormThe
			 report under paragraph (1) shall be submitted in unclassified form, but may
			 include a classified annex.
							DOther Matters
					251. Modification of systems subject to
			 survivability testing by the Director of Operational Test and
			 Evaluation
						(a)Authority To designate additional systems
			 as major systems and programs subject to testingSection 2366(e)(1) of title 10, United
			 States Code, is amended by striking or conventional weapon
			 system and inserting conventional weapon system, or other system
			 or program designated by the Director of Operational Test and Evaluation for
			 purposes of this section.
						(b)Force protection equipmentSection 139(b) of such title is
			 amended—
							(1)by striking paragraph (3); and
							(2)by redesignating paragraphs (4) through (7)
			 as paragraphs (3) through (6), respectively.
							252.Biennial reports on joint and service
			 concept development and experimentation
						(a)In generalSection 485 of title 10, United States
			 Code, is amended to read as follows:
							
								485.Joint and service concept development and
				experimentation
									(a)Biennial reports requiredNot later than January 1 of each even
				numbered-year, the Commander of the United States Joint Forces Command shall
				submit to the congressional defense committees a report on the conduct and
				outcomes of joint and service concept development and experimentation.
									(b)Matters To be includedEach report under subsection (a) shall
				include the following:
										(1)A description of any changes since the
				latest report submitted under this section to each of the following:
											(A)The authority and responsibilities of the
				Commander of the United States Joint Forces Command with respect to joint
				concept development and experimentation.
											(B)The organization of the Department of
				Defense responsible for executing the mission of joint concept development and
				experimentation.
											(C)The process for tasking forces (including
				forces designated as joint experimentation forces) to participate in joint
				concept development and experimentation and the specific authority of the
				Commander over those forces.
											(D)The resources provided for initial
				implementation of joint concept development and experimentation, the process
				for providing such resources to the Commander, the categories of funding for
				joint concept development and experimentation, and the authority of the
				Commander for budget execution for joint concept development and
				experimentation activities.
											(E)The process for the development and
				acquisition of materiel, supplies, services, and equipment necessary for the
				conduct of joint concept development and experimentation.
											(F)The process for designing, preparing, and
				conducting joint concept development and experimentation.
											(G)The assigned role of the Commander
				for—
												(i)integrating and testing in joint concept
				development and experimentation the systems that emerge from warfighting
				experimentation by the armed forces and the Defense Agencies;
												(ii)assessing the effectiveness of
				organizational structures, operational concepts, and technologies relating to
				joint concept development and experimentation; and
												(iii)assisting the Secretary of Defense and the
				Chairman of the Joint Chiefs of Staff in setting priorities for requirements or
				acquisition programs in light of joint concept development and
				experimentation.
												(2)A description of the conduct of joint
				concept development and experimentation activities during the two-year period
				ending on the date of such report, including—
											(A)the funding involved;
											(B)the number of activities engaged in;
											(C)the forces involved;
											(D)the national and homeland security
				challenges addressed;
											(E)the operational concepts assessed;
											(F)the technologies assessed;
											(G)the scenarios and measures of effectiveness
				utilized; and
											(H)specific interactions under such activities
				with commanders of other combatant commands and with other organizations and
				entities inside and outside the Department.
											(3)A description of the conduct of concept
				development and experimentation activities of the military departments during
				the two-year period ending on the date of such report, including—
											(A)the funding involved;
											(B)the number of activities engaged in;
											(C)the forces involved;
											(D)the national and homeland security
				challenges addressed;
											(E)the operational concepts assessed;
											(F)the technologies assessed;
											(G)the scenarios and measures of effectiveness
				utilized; and
											(H)specific interactions under such activities
				with commanders of the combatant commands and with other organizations and
				entities inside and outside the Department.
											(4)A description of the conduct of joint
				concept development and experimentation, and of concept development and
				experimentation of the military departments, during the two-year period ending
				on the date of such report with respect to the development of warfighting
				concepts for operational scenarios more than 10 years in the future,
				including—
											(A)the funding involved;
											(B)the number of activities engaged in;
											(C)the forces involved;
											(D)the challenges addressed;
											(E)the operational concepts assessed;
											(F)the technologies assessed;
											(G)the scenarios and measures of effectiveness
				utilized; and
											(H)specific interactions with commanders of
				other combatant commands and with other organizations and entities inside and
				outside the Department.
											(5)A description of the mechanisms used to
				coordinate joint, service, interagency, Coalition, and other appropriate
				concept development and experimentation activities.
										(6)An assessment of the return on investment
				in concept development and experimentation activities, including a description
				of the following:
											(A)Specific outcomes and impacts within the
				Department of the results of past joint and service concept development and
				experimentation in terms of new doctrine, operational concepts, organization,
				training, materiel, leadership, personnel, or the allocation of resources, or
				in activities that terminated support for legacy concepts, programs, or
				systems.
											(B)Specific actions taken by the Secretary of
				Defense to implement the recommendations of the Commander based on concept
				development and experimentation activities.
											(7)Such recommendations (based primarily based
				on the results of joint and service concept development and experimentation) as
				the Commander considers appropriate for enhancing the development of joint
				warfighting capabilities by modifying activities throughout the Department
				relating to—
											(A)the development or acquisition of specific
				advanced technologies, systems, or weapons or systems platforms;
											(B)key systems attributes and key performance
				parameters for the development or acquisition of advanced technologies and
				systems;
											(C)joint or service doctrine, organization,
				training, materiel, leadership development, personnel, or facilities;
											(D)the reduction or elimination of redundant
				equipment and forces, including the synchronization of the development and
				fielding of advanced technologies among the armed forces to enable the
				development and execution of joint operational concepts; and
											(E)the development or modification of initial
				capabilities documents, operational requirements, and relative priorities for
				acquisition programs to meet joint requirements.
											(8)With respect to improving the effectiveness
				of joint concept development and experimentation capabilities, such
				recommendations (based primarily on the results of joint warfighting
				experimentation) as the Commander considers appropriate regarding—
											(A)the conduct of, adequacy of resources for,
				or development of technologies to support such capabilities; and
											(B)changes in authority for acquisition of
				materiel, supplies, services, equipment, and support from other elements of the
				Department of Defense for concept development and experimentation by joint or
				service organizations.
											(9)The coordination of the concept development
				and experimentation activities of the Commander of the United States Joint
				Forces Command with the activities of the Commander of the North Atlantic
				Treaty Organization Supreme Allied Command Transformation.
										(10)Any other matters that the Commander
				consider appropriate.
										(c)Coordination and supportThe Secretary of Defense shall ensure that
				the Secretaries of the military departments and the heads of other appropriate
				elements of the Department of Defense provide the Commander of the United
				States Joint Forces Command such information and support as is required to
				enable the Commander to prepare the reports required by subsection
				(a).
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 23 of such title is amended by striking the item relating to section
			 485 and inserting the following new item:
							
								
									485. Joint and
				service concept development and
				experimentation.
								
								.
						253.Repeal of annual reporting requirement
			 relating to the Technology Transition InitiativeSection 2359a of title 10, United States
			 Code, is amended—
						(1)by striking subsection (h); and
						(2)by redesignating subsection (i) as
			 subsection (h).
						254.Executive agent for printed circuit board
			 technology
						(a)Executive agentNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall designate a senior
			 official of the Department of Defense to act as the Executive Agent of the
			 Department of Defense for printed circuit board technology.
						(b)Specification of roles, responsibilities,
			 and authoritiesThe roles,
			 responsibilities, and authorities of the Executive Agent designated under
			 subsection (a) shall be as described in a directive issued by the Secretary of
			 Defense for purposes of this section not later than one year after the date of
			 the enactment of this Act.
						(c)Particular roles and
			 responsibilitiesThe roles
			 and responsibilities described under subsection (b) for the Executive Agent
			 designated under subsection (a) shall include the following:
							(1)To develop and maintain a printed circuit
			 board and interconnect technology roadmap that assures that the Department of
			 Defense has access to manufacturing capabilities and expertise and
			 technological capabilities necessary to meet future military
			 requirements.
							(2)To develop and recommend to the Secretary
			 of Defense funding strategies that meet the recapitalization and investment
			 requirements of the Department for printed circuit board and interconnect
			 technology, which strategies shall be consistent with the roadmap developed
			 under paragraph (1).
							(3)To assure that continuing expertise in
			 printed circuit board technical is available to the Department.
							(4)To assess the vulnerabilities,
			 trustworthiness, and diversity of the printed circuit board supply chain,
			 including the development of trustworthiness requirements for printed circuit
			 boards used in defense systems, and to develop strategies to address matters in
			 that supply chain that are identified as a result of such assessment.
							(5)To support technical assessments and
			 analyses, especially with respect to acquisition decisions and planning,
			 relating to printed circuit boards
							(6)Such other roles and responsibilities as
			 the Secretary considers appropriate.
							(d)Resources and authoritiesThe Secretary of Defense shall ensure that
			 the Executive Agent designated under subsection (a) has the appropriate
			 resources and authorities to perform the roles and responsibilities of the
			 Executive Agent under this section.
						(e)Support within Department of
			 DefenseThe Secretary of
			 Defense shall ensure that the Executive Agent designated under subsection (a)
			 has such support from the military departments, Defense Agencies, and other
			 components of the Department of Defense as is required for the Executive Agent
			 to perform the roles and responsibilities of the Executive Agent under this
			 section.
						255.Report on Department of Defense response to
			 findings and recommendations of the Defense Science Board Task Force on
			 Directed Energy Weapons
						(a)Report requiredNot later than January 1, 2010, the
			 Secretary of Defense shall submit to the Committee on Armed Services of the
			 Senate and the Committee on Armed Services of the House of Representatives a
			 report on the implementation of the recommendations of the Defense Science
			 Board Task Force on Directed Energy Weapons.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)An analysis of each of the findings and
			 recommendations of the Defense Science Board Task Force on Directed Energy
			 Weapons.
							(2)A detailed description of the response of
			 the Department of Defense to each finding and recommendation of the Task Force,
			 including—
								(A)for each recommendation that is being
			 implemented or that the Secretary plans to implement—
									(i)a summary of actions that have been taken
			 to implement such recommendation; and
									(ii)a schedule, with specific milestones, for
			 completing the implementation of such recommendation; and
									(B)for each recommendation that the Secretary
			 does not plan to implement—
									(i)the reasons for the decision not to
			 implement such recommendation; and
									(ii)a summary of the alternative actions, if
			 any, the Secretary plans to take to address the purposes underlying such
			 recommendation, if any.
									(3)A summary of any additional actions, if
			 any, the Secretary plans to take to address concerns raised by the Task Force,
			 if any.
							256.Assessment of standards for mission
			 critical semiconductors procured by the Department of Defense
						(a)Assessment of methods for verification of
			 trust of semiconductors procured from commercial sourcesThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall conduct an assessment of various
			 methods for verification of trust of the semiconductors procured by the
			 Department of Defense from commercial sources for utilization in mission
			 critical components of potentially vulnerable defense systems.
						(b)ElementsThe assessment required by subsection (a)
			 shall include the following:
							(1)An identification of various existing
			 methods for verification of trust of semiconductors that are suitable for
			 Department of Defense purposes as described in subsection (a).
							(2)An identification of various methods for
			 verification of trust of semiconductors that are currently under development
			 and have promise for suitability for Department of Defense purposes as
			 described in subsection (a), including methods under development at the Defense
			 Agencies, the national laboratories, and institutions of higher education, and
			 in the private sector.
							(3)A determination of the most suitable
			 methods identified under paragraphs (1) and (2) for Department of Defense
			 purposes as described in subsection (a).
							(4)An assessment of additional research and
			 technology development efforts necessary to develop methods for verification of
			 trust of semiconductors to meet the needs of the Department of Defense.
							(5)Any other matters that the Under Secretary
			 considers appropriate for the verification of trust of semiconductors from
			 commercial sources for utilization in mission critical components of any
			 category or categories of vulnerable defense systems.
							(c)ConsultationThe Under Secretary shall conduct the
			 assessment required by subsection (a) in consultation with appropriate elements
			 of the Department of Defense, the intelligence community, private industry, and
			 academia.
						(d)Effective
			 dateThe assessment required
			 by subsection (a) shall be completed not later than December 31, 2009.
						(e)UpdateThe Under Secretary shall from time to time
			 update the assessment required by subsection (a) to take into account advances
			 in technology.
						IIIOperation and maintenance
				AAuthorization of appropriations
					301.Operation and maintenance
			 fundingFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense, for
			 expenses, not otherwise provided for, for operation and maintenance, in amounts
			 as follows:
						(1)For the Army, $31,282,460,000.
						(2)For the Navy, $34,811,598,000.
						(3)For the Marine Corps,
			 $5,607,354,000.
						(4)For the Air Force, $35,244,587,000.
						(5)For Defense-wide activities,
			 $25,926,564,000.
						(6)For the Army Reserve,
			 $2,642,641,000.
						(7)For the Navy Reserve,
			 $1,311,085,000.
						(8)For the Marine Corps Reserve,
			 $213,131,000.
						(9)For the Air Force Reserve,
			 $3,142,892,000.
						(10)For the Army National Guard,
			 $5,909,846,000.
						(11)For the Air National Guard,
			 $5,883,926,000.
						(12)For the United States Court of Appeals for
			 the Armed Forces, $13,254,000.
						(13)For Environmental Restoration, Army,
			 $447,776,000.
						(14)For Environmental Restoration, Navy,
			 $290,819,000.
						(15)For Environmental Restoration, Air Force,
			 $496,277,000.
						(16)For Environmental Restoration,
			 Defense-wide, $13,175,000.
						(17)For Environmental Restoration, Formerly
			 Used Defense Sites, $257,796,000.
						(18)For Overseas Humanitarian, Disaster and
			 Civic Aid programs, $83,273,000.
						(19)For Cooperative Threat Reduction programs,
			 $434,135,000.
						(20)For Overseas Contingency Operations
			 Transfer Fund, $9,101,000.
						BEnvironmental provisions
					311.Expansion of cooperative agreement
			 authority for management of natural resources to include off-installation
			 mitigationSection 103a(a) of
			 the Sikes Act (16 U.S.C. 670c–1(a)) is amended by striking to provide
			 for the maintenance and improvement and all that follows through the
			 period at the end and inserting the following: “to provide for one or both of
			 the following:
						
							(1)The maintenance and improvement of natural
				resources on, or to benefit natural and historic research on, Department of
				Defense installations.
							(2)The maintenance and improvement of natural
				resources outside of Department of Defense installations if the purpose of the
				cooperative agreement is to relieve or eliminate current or anticipated
				challenges that could restrict, impede, or otherwise interfere, whether
				directly or indirectly, with current or anticipated military
				activities.
							.
					312.Reimbursement of Environmental Protection
			 Agency for certain costs in connection with Moses Lake Wellfield Superfund
			 Site, Moses Lake, Washington
						(a)Authority To reimburse
							(1)Transfer amountUsing funds described in subsection (b),
			 the Secretary of Defense may, notwithstanding section 2215 of title 10, United
			 States Code, transfer not more than $64,049.40 to the Moses Lake Wellfield
			 Superfund Site 10–6J Special Account.
							(2)Purpose of reimbursementThe payment under paragraph (1) is to
			 reimburse the Environmental Protection Agency for its costs incurred in
			 overseeing a remedial investigation/feasibility study performed by the
			 Department of the Army under the Defense Environmental Restoration Program at
			 the former Larson Air Force Base, Moses Lake Superfund Site, Moses Lake,
			 Washington.
							(3)Interagency agreementThe reimbursement described in paragraph
			 (2) is provided for in the interagency agreement entered into by the Department
			 of the Army and the Environmental Protection Agency for the Moses Lake
			 Wellfield Superfund Site in March 1999.
							(b)Source of fundsAny payment under subsection (a) shall be
			 made using funds authorized to be appropriated by section 301(17) for operation
			 and maintenance for Environmental Restoration, Formerly Used Defense
			 Sites.
						(c)Use of fundsThe Environmental Protection Agency shall
			 use the amount transferred under subsection (a) to pay costs incurred by the
			 Agency at the Moses Lake Wellfield Superfund Site.
						313.Comprehensive program for the eradication
			 of the brown tree snake population from military facilities in
			 GuamThe Secretary of Defense
			 shall establish a comprehensive program to control and, to the extent
			 practicable, eradicate the brown tree snake population from military facilities
			 in Guam and to ensure that military activities, including the transport of
			 civilian and military personnel and equipment to and from Guam, do not
			 contribute to the spread of brown tree snakes.
					CWorkplace and depot issues
					321.Authority to consider depot-level
			 maintenance and repair using contractor furnished equipment or leased
			 facilities as core logisticsSection 2474 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(h)Consideration of depot level maintenance
				and repair using contractor furnished equipment or leased facilities as core
				logisticsDepot-level
				maintenance and repair work performed at a Center of Industrial and Technical
				Excellence by Federal Government employees using equipment furnished by
				contractors or by Federal Government employees utilizing facilities leased by
				the Government may be considered as workload necessary to maintain core
				logistics capability for purposes of section 2464 of this title if the
				depot-level maintenance and repair workload is the subject of a public-private
				partnership entered into pursuant to subsection
				(b).
							.
					322.Minimum capital investment for certain
			 depots
						(a)Additional Army depotsSubsection (e)(1) of section 2476 of title
			 10, United States Code, is amended by adding at the end the following new
			 subparagraphs:
							
								(F)Watervliet Arsenal, New York.
								(G)Rock Island Arsenal, Illinois.
								(H)Pine Bluff Arsenal,
				Arkansas.
								.
						(b)Separate consideration and reporting of
			 Navy depots and Marine Corps depotsSuch section is further amended—
							(1)in subsection (d)(2), by adding at the end
			 the following new subparagraph:
								
									(D)Separate consideration and reporting of
				Navy Depots and Marine Corps depots.
									;
				and
							(2)in subsection (e)(2)—
								(A)by redesignating subparagraphs (A) through
			 (G) as clauses (i) through (vii), respectively, and indenting the margins of
			 such clauses, as so redesignated, 6 ems from the left margin;
								(B)by inserting after Department of the
			 Navy: the following:
									
										(A)The following Navy
				depots:
										;
								(C)by inserting after clause (vii), as
			 redesignated by subparagraph (A), the following:
									
										(B)The following Marine Corps
				depots:
										;
				and
								(D)by redesignating subparagraphs (H) and (I)
			 as clauses (i) and (ii), respectively, and indenting the margins of such
			 clauses, as so redesignated, 6 ems from the left margin.
								DReports
					331.Additional information under annual
			 submissions of information regarding information technology capital
			 assetsSection 351 of the Bob
			 Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law
			 107–314; 116 Stat. 2516; 10 U.S.C. 221 note) is amended—
						(1)in subsection (a)—
							(A)in paragraph (2), by striking
			 $30,000,000 and an estimated total life cycle cost and inserting
			 $30,000,000 or an estimated total life cycle cost; and
							(B)by adding at the end the following new
			 paragraph:
								
									(3)Information technology capital assets not
				covered by paragraphs (1) and (2) that have been determined by the Chief
				Information Officer of the Department of Defense to be significant
				investments.
									;
				
							(2)by redesignating subsections (d) and (e) as
			 subsections (e) and (f), respectively; and
						(3)by inserting after subsection (c) the
			 following new subsection (d):
							
								(d)Required information for significant
				investmentsWith respect to
				each information technology capital asset not covered by paragraph (1) or (2)
				of subsection (a), but covered by paragraph (3) of that subsection, the
				Secretary of Defense shall include such information in a format that is
				appropriate to the current status of such
				asset.
								.
						EOther matters
					341.Mitigation of power outage risks for
			 Department of Defense facilities and activities
						(a)Risk assessmentThe Secretary of Defense shall conduct a
			 comprehensive technical and operational risk assessment of the risks posed to
			 mission critical installations, facilities, and activities of the Department of
			 Defense by extended power outages resulting from failure of the commercial
			 electricity grid and related infrastructure.
						(b)Risk mitigation plans
							(1)In generalThe Secretary of Defense shall develop
			 integrated prioritized plans to eliminate, reduce, or mitigate significant
			 risks identified in the risk assessment under subsection (a).
							(2)Mitigation goalsIn developing the risk mitigation plans
			 under paragraph (1), the Secretary of Defense shall prioritize the mission
			 critical installations, facilities, and activities that are subject to the
			 greatest and most urgent risks.
							(c)Annual report
							(1)In generalThe Secretary of Defense shall submit a
			 report on the efforts of the Department of Defense to mitigate the risks
			 described in subsection (a) as part of the budget justification materials
			 submitted to Congress in support of the Department of Defense budget for fiscal
			 year 2010 and each fiscal year thereafter (as submitted with the budget of the
			 President under section 1105(a) of title 31, United States Code).
							(2)ContentEach report submitted under paragraph (1)
			 shall describe the integrated prioritized plans developed under subsection (b)
			 and the progress made toward achieving the goals established under such
			 subsection.
							342.Increased authority to accept financial and
			 other incentives related to energy savings and new authority related to energy
			 systems
						(a)Energy
			 savingsSection 2913(c) of
			 title 10, United States Code, is amended by inserting or a State or
			 local government after gas or electric utility.
						(b)Energy
			 systemsSection 2915 of such
			 title is amended by adding at the end the following new subsection:
							
								(f)Acceptance of financial incentives,
				financial assistance, and servicesThe Secretary of Defense may authorize any
				military installation to accept any financial incentive, financial assistance,
				or services generally available from a gas or electric utility or State or
				local government to use or construct an energy system using solar energy or
				other renewable form of energy if the use or construction of the system is
				consistent with the energy performance goals and energy performance plan for
				the Department of Defense developed under section 2911 of this
				title.
								.
						343.Recovery of improperly disposed of
			 Department of Defense property
						(a)In generalChapter 165 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2790.Recovery of improperly disposed of
				Department of Defense property
									(a)ProhibitionNo member of the armed forces, civilian
				employee of the United States Government, contractor personnel, or other person
				may sell, lend, pledge, barter, or give any clothing, arms, articles,
				equipment, or other military or Department of Defense property except in
				accordance with the statutes and regulations governing Government
				property.
									(b)Transfer of title or interest
				ineffectiveIf property has
				been disposed of in violation of subsection (a), the person holding the
				property has no right or title to, or interest in, the property.
									(c)Authority for seizure of improperly
				disposed of propertyIf any
				person is in the possession of military or Department of Defense property
				without right or title to, or interest in, the property because it has been
				disposed of in violation of subsection (a), any Federal, State, or local law
				enforcement official may seize the property wherever found.
									(d)Inapplicability to certain
				propertySubsections (b) and
				(c) shall not apply to property on public display by public or private
				collectors or museums in secured exhibits.
									(e)Determinations of violations(1)The appropriate district court of the
				United States shall have jurisdiction, regardless of the current approximated
				or estimated value of the property, to determine whether property was disposed
				of in violation of subsection (a). Any such determination shall be by a
				preponderance of the evidence.
										(2)In the case of property, the possession of
				which could undermine national security or create a hazard to public health or
				safety, the determination under paragraph (1) may be made after the seizure of
				the property. If the person from whom the property is seized is found to have
				been lawfully in possession of the property and the return of the property
				could undermine national security or create a hazard to public health or
				safety, the Secretary of Defense shall reimburse the person for the fair value
				for the property.
										(f)Delivery of seized propertyAny law enforcement official who seizes
				property under subsection (c) and is not authorized to retain it for the United
				States shall deliver the property to an authorized member of the armed forces
				or other authorized official of the Department of Defense or the Department of
				Justice.
									(g)Retroactive enforcement
				authorizedThis section shall
				apply to any military or Department of Defense property that is disposed of on
				or after January 1, 2002, in a manner that is not in accordance with statutes
				and regulations governing Government property in effect at the time of the
				disposal of the
				property.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 165 of such title is amended by inserting the following new
			 item:
							
								
									2790. Recovery of
				improperly disposed of Department of Defense
				property.
								
								.
						IVMILITARY PERSONNEL AUTHORIZATIONS
				AActive Forces
					401.End strengths for active
			 forcesThe Armed Forces are
			 authorized strengths for active duty personnel as of September 30, 2009, as
			 follows:
						(1)The Army, 532,400.
						(2)The Navy, 325,300.
						(3)The Marine Corps, 194,000.
						(4)The Air Force, 316,771.
						BReserve Forces
					411.End strengths for Selected Reserve
						(a)In GeneralThe Armed Forces are authorized strengths
			 for Selected Reserve personnel of the reserve components as of September 30,
			 2009, as follows:
							(1)The Army National Guard of the United
			 States, 352,600.
							(2)The Army Reserve, 205,000.
							(3)The Navy Reserve, 66,700.
							(4)The Marine Corps Reserve, 39,600.
							(5)The Air National Guard of the United
			 States, 106,756.
							(6)The Air Force Reserve, 67,400.
							(7)The Coast Guard Reserve, 10,000.
							(b)AdjustmentsThe end strengths prescribed by subsection
			 (a) for the Selected Reserve of any reserve component shall be proportionately
			 reduced by—
							(1)the total authorized strength of units
			 organized to serve as units of the Selected Reserve of such component which are
			 on active duty (other than for training) at the end of the fiscal year;
			 and
							(2)the total number of individual members not
			 in units organized to serve as units of the Selected Reserve of such component
			 who are on active duty (other than for training or for unsatisfactory
			 participation in training) without their consent at the end of the fiscal
			 year.
							Whenever such units or such
			 individual members are released from active duty during any fiscal year, the
			 end strength prescribed for such fiscal year for the Selected Reserve of such
			 reserve component shall be increased proportionately by the total authorized
			 strengths of such units and by the total number of such individual
			 members.412.End strengths for Reserves on active duty
			 in support of the ReservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2009, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
						(1)The Army National Guard of the United
			 States, 29,950.
						(2)The Army Reserve, 16,170.
						(3)The Navy Reserve, 11,099.
						(4)The Marine Corps Reserve, 2,261.
						(5)The Air National Guard of the United
			 States, 14,360.
						(6)The Air Force Reserve, 2,733.
						413.End strengths for military technicians
			 (dual status)The minimum
			 number of military technicians (dual status) as of the last day of fiscal year
			 2009 for the reserve components of the Army and the Air Force (notwithstanding
			 section 129 of title 10, United States Code) shall be the following:
						(1)For the Army Reserve, 8,395.
						(2)For the Army National Guard of the United
			 States, 27,210.
						(3)For the Air Force Reserve, 10,003.
						(4)For the Air National Guard of the United
			 States, 22,459.
						414.Fiscal year 2009 limitation on number of
			 non-dual status technicians
						(a)Limitations
							(1)National
			 guardWithin the limitation
			 provided in section 10217(c)(2) of title 10, United States Code, the number of
			 non-dual status technicians employed by the National Guard as of September 30,
			 2009, may not exceed the following:
								(A)For the Army National Guard of the United
			 States, 1,600.
								(B)For the Air National Guard of the United
			 States, 350.
								(2)Army reserveThe number of non-dual status technicians
			 employed by the Army Reserve as of September 30, 2009, may not exceed
			 595.
							(3)Air force reserveThe number of non-dual status technicians
			 employed by the Air Force Reserve as of September 30, 2009, may not exceed
			 90.
							(b)Non-Dual Status Technicians
			 DefinedIn this section, the
			 term non-dual status technician has the meaning given that term in
			 section 10217(a) of title 10, United States Code.
						415.Maximum number of reserve personnel
			 authorized to be on active duty for operational supportDuring fiscal year 2009, the maximum number
			 of members of the reserve components of the Armed Forces who may be serving at
			 any time on full-time operational support duty under section 115(b) of title
			 10, United States Code, is the following:
						(1)The Army National Guard of the United
			 States, 17,000.
						(2)The Army Reserve, 13,000.
						(3)The Navy Reserve, 6,200.
						(4)The Marine Corps Reserve, 3,000.
						(5)The Air National Guard of the United
			 States, 16,000.
						(6)The Air Force Reserve, 14,000.
						416.Increased end strengths for Reserves on
			 active duty in support of the Army National Guard and Army Reserve and military
			 technicians (dual status) of the Army National Guard
						(a)Reserves on active duty in support of Army
			 National Guard and Army ReserveNotwithstanding the limitations specified
			 in section 412 and subject to the provisions of this section, the number of
			 Reserves authorized as of September 30, 2009, to be serving on full-time active
			 duty or full-time duty, in the case of members of the National Guard, for
			 purposes of organizing, administering, recruiting, instructing, or training the
			 reserve components shall be the number as follows:
							(1)In the case of the Army National Guard of
			 the United States, the number authorized by section 412(1), plus an additional
			 2,110 Reserves.
							(2)In the case of the Army Reserve, the number
			 authorized by section 412(2), plus an additional 91 Reserves.
							(b)Military technicians (Dual status) of Army
			 National GuardNotwithstanding the limitation specified in
			 section 413(2) and subject to the provisions of this section, the minimum
			 number of military technicians (dual status) as of September 30, 2009, for the
			 Army National Guard of the United States (notwithstanding section 129 of title
			 10, United States Code) shall be the number otherwise specified in section
			 413(2), plus such additional number, not to exceed 1,170, military technicians
			 (dual status) as the Secretary of the Army considers appropriate.
						(c)Assignment of personnel under additional
			 end strengthsAny personnel
			 on duty or service under the additional end strengths authorized by subsection
			 (a) or (b) may only be assigned to units of company size or below.
						(d)FundingThe costs of any personnel under the
			 additional end strengths authorized by subsection (a) or (b) shall be paid from
			 funds authorized to be appropriated for fiscal year 2009 by titles XV and
			 XVI.
						417.Modification of authorized strengths for
			 Marine Corps Reserve officers on active duty in the grades of major and
			 lieutenant colonel to meet new force structure requirements
						(a)Authorized strengths for
			 majorsThe table in section
			 12011(a)(1) of title 10, United States Code, is amended by striking the numbers
			 in the column relating to Major in the items relating to the
			 Marine Corps Reserve and inserting the following new numbers:
							
									99
									103
									107
									111
									114
									117
									120
									123
									126
									129
									132
									134
									136
									138
									140
									142
								.
						(b)Authorized strengths for lieutenant
			 colonelsThe table in section
			 12011(a)(1) of such title is further amended by striking the numbers in the
			 column relating to Lieutenant Colonel in the items relating to
			 the Marine Corps Reserve and inserting the following new numbers:
							
									63
									67
									70
									73
									76
									79
									82
									85
									88
									91
									94
									97
									100
									103
									106
									109
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2008, and shall apply with respect
			 to fiscal years beginning on or after that date.
						CAuthorization of Appropriations
					421.Military personnel
						(a)Authorization of
			 appropriationsThere is
			 hereby authorized to be appropriated for fiscal year 2009 for the Department of
			 Defense for military personnel amounts as follows:
							(1)For military personnel,
			 $114,152,040,000.
							(2)For contributions to the Medicare-Eligible
			 Retiree Health Fund, $10,350,593,000.
							(b)Construction of authorizationThe authorization of appropriations in
			 subsection (a) supersedes any other authorization of appropriations (definite
			 or indefinite) for such purpose for fiscal year 2009.
						VMilitary Personnel Policy
				AOfficer Personnel Policy 
					501.Modification of distribution requirements
			 for commissioned officers on active duty in general and flag officer
			 grades
						(a)Increase in number of officers serving in
			 grades above major general and rear admiralSubsection (b) of section 525 of title 10,
			 United States Code, is amended by striking 16.3 percent each
			 place it appears in paragraphs (1) and (2)(A) and inserting 16.4
			 percent.
						(b)Exclusion of certain reserve
			 officersSuch section is
			 further amended by adding at the end the following new subsection:
							
								(g)The limitations of this section do not
				apply to a reserve general or flag officer who is on active duty under a call
				or order to active duty specifying a period of active duty of not longer than
				three
				years.
								.
						502.Modification of limitations on authorized
			 strengths of general and flag officers on active duty
						(a)General limitationsSubsection (a) of section 526 of title 10,
			 United States Code, is amended by striking paragraphs (1) through (4) and
			 inserting the following new paragraphs:
							
								(1)For the Army, 222.
								(2)For the Navy, 159.
								(3)For the Air Force, 206.
								(4)For the Marine Corps,
				59.
								.
						(b)Limited exclusion for joint duty
			 requirementsSubsection (b)
			 of such section is amended to read as follows:
							
								(b)Limited exclusion for joint duty
				requirements(1)The Secretary of Defense may designate up
				to 324 general officer and flag officer positions that are joint duty
				assignments for the purposes of chapter 38 of this title for exclusion from the
				limitations in subsection (a). Officers in positions so designated shall not be
				counted for the purposes of those limitations.
									(2)Unless the Secretary of Defense determines
				that a lower number is in the best interests of the nation, the minimum number
				of officers serving in positions designated under paragraph (1) for each armed
				force shall be as follows:
										(A)For the Army, 85.
										(B)For the Navy, 61.
										(C)For the Air Force, 76.
										(D)For the Marine Corps,
				21.
										.
						(c)Temporary Exclusion for certain temporary
			 billetsSuch section is
			 further amended by inserting after subsection (b), as amended by subsection (b)
			 of this section, the following new subsection:
							
								(c)Temporary exclusion for assignment to
				certain temporary billets(1)The limitations in subsection (a) do not
				apply to a general or flag officer assigned to a temporary joint duty
				assignment billet designated by the Secretary of Defense for purposes of this
				section.
									(2)A general or flag officer assigned to a
				temporary joint duty assignment as described in paragraph (1) may not be
				excluded under this subsection from the limitations in subsection (a) for a
				period longer than one
				year.
									.
						(d)Conforming repeal of limitation on number
			 of general and flag officers who may serve in positions outside their own
			 service
							(1)RepealSection 721 of title 10, United States
			 Code, is repealed.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 41 of such title is amended by striking the item relating to section
			 721.
							(e)Acquisition and contracting
			 billetsThe Secretary of
			 Defense, the Secretaries of the military departments, the Chairman of the Joint
			 Chiefs of Staff, and the chiefs of staff of the Armed Forces shall take
			 appropriate actions to ensure that—
							(1)not less than 12 percent of all general
			 officers and flag officers in the Armed Forces generally, and in each Armed
			 Force (as applicable), serve in an acquisition position; and
							(2)not less than 10 percent of all general
			 officers and flag officers in the Armed Forces generally, and in each Armed
			 Force (as applicable), who serve in an acquisition position have significant
			 contracting experience.
							(f)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on January 1, 2010.
						503.Clarification of joint duty requirements
			 for promotion to general or flag grades
						(a)In generalSubsection (a) of section 619a of title 10,
			 United States Code, is amended by striking unless— and all that
			 follows and inserting unless the officer has been designated as a joint
			 qualified officer in accordance with section 661 of this title..
						(b)ExceptionsSubsection (b) of such section is
			 amended—
							(1)in the matter preceding paragraph (1), by
			 striking paragraph (1) or paragraph (2) of subsection (a), or both
			 paragraphs (1) and (2) of subsection (a), and inserting
			 subsection (a); and
							(2)in paragraph (4), by striking if the
			 officer's and all that follows and inserting “if—
								
									(A)the officer's total consecutive years in
				joint duty assignments is not less than two years; and
									(B)the officer has successfully completed a
				program of education meeting the requirements for Phase II joint professional
				military education under subsections (b) and (c) of section 2155 of this
				title
									.
							(c)Repeal of special rule for nuclear
			 propulsion officersSuch
			 section is further amended by striking subsection (h).
						(d)Conforming and clerical amendments
							(1)Conforming amendmentThe heading of such section is amended to
			 read as follows:
								
									619a.Eligibility for consideration for
				promotion: joint qualified officer designation required for promotion to
				general or flag grade;
				exceptions
									.
							(2)Clerical amendmentThe table of sections at the beginning of
			 subchapter II of chapter 36 of such title is amended by striking the item
			 relating to section 619a and inserting the following new item:
								
									
										619a. Eligibility for
				consideration for promotion: joint qualified officer designation required for
				promotion to general or flag grade;
				exceptions.
									
									.
							504.Modification of authorities on length of
			 joint duty assignments
						(a)Service excludable from tour length
			 requirementsSubsection (d)
			 of section 664 of title 10, United States Code, is amended—
							(1)in paragraph (1), by striking subparagraph
			 (D) and inserting the following new subparagraph (D):
								
									(D)a qualifying reassignment from a joint duty
				assignment—
										(i)for unusual personal reasons (including
				extreme hardship and medical conditions) beyond the control of the officer or
				the armed forces; or
										(ii)to another joint duty assignment
				immediately after—
											(I)the officer was promoted to a higher grade,
				if the reassignment was made because no joint duty assignment was available
				within the same organization that was commensurate with the officer's new
				grade; or
											(II)the officer's position was eliminated in a
				reorganization.
											;
				and
							(2)by striking paragraph (3) and inserting the
			 following new paragraph (3):
								
									(3)Service in a joint duty assignment in a
				case in which the officer's tour of duty in that assignment brings the
				officer's accrued service for purposes of subsection (f)(3) to the applicable
				standard prescribed in subsection
				(a).
									.
							(b)Exclusions of service from computing
			 average tour lengthsSubsection (e) of such section is amended
			 by striking paragraph (2) and inserting the following new paragraph (2):
							
								(2)In computing the average length of joint
				duty assignments for purposes of paragraph (1), the Secretary may exclude the
				following service:
									(A)Service described in subsection (c).
									(B)Service described in subsection (d).
									(C)Service described in subsection
				(f)(6).
									.
						(c)Service contributing toward full tour of
			 dutySubsection (f) of such
			 section is amended—
							(1)by striking paragraph (3) and inserting the
			 following new paragraph (3):
								
									(3)Accrued joint experience in joint duty
				assignments as described in subsection
				(g).
									;
							(2)in paragraph (4), by striking
			 (except that and all that follows through at any
			 time); and
							(3)by striking paragraph (6) and inserting the
			 following new paragraph (6):
								
									(6)Any subsequent joint duty assignment that
				is less than the period required under subsection (a), but not less than two
				years.
									.
							(d)Accrual of joint experienceSubsection (g) of such section is amended
			 to read as follows:
							
								(g)Accrued joint experienceAccrued joint experience that may be
				aggregated to equal a full tour of duty for purposes of subsection (f)(3) shall
				include such temporary duty in joint assignments, joint individual training,
				and participation in joint exercises, and for such periods, as shall be
				prescribed in regulations by the Secretary of Defense in consultation with the
				advice of the Chairman of the Joint Chiefs of
				Staff.
								.
						(e)Constructive creditSubsection (h) of such section is
			 amended—
							(1)in paragraph (1)—
								(A)by striking accord and
			 inserting award; and
								(B)by striking (f)(4), or
			 (g)(2) and inserting or (f)(4); and
								(2)by striking paragraph (3).
							(f)Repeal of joint duty credit for certain
			 joint task force assignmentsSuch section is further amended by striking
			 subsection (i).
						505.Technical and conforming amendments
			 relating to modification of joint specialty requirements
						(a)Joint duty assignments after completion of
			 joint professional military educationSection 663 of title 10, United States
			 Code, is amended—
							(1)in subsection (a)—
								(A)in the heading, by striking
			 Joint specialty
			 officers.— and inserting Joint qualified
			 officers.—; and
								(B)by striking officer with the joint
			 specialty and inserting designated as a joint qualified
			 officer; and
								(2)in subsection (b)(1), by striking do
			 not have the joint specialty and inserting are not designated as
			 joint qualified officers.
							(b)Procedures for monitoring careers of joint
			 officersSection 665 of such
			 title is amended—
							(1)in subsection (a)(l)(A), by striking
			 officers with the joint specialty and inserting officers
			 designated as joint qualified officers; and
							(2)in subsection (b)(1), by striking
			 officers with the joint specialty and inserting officers
			 designated as joint qualified officers.
							(c)Annual
			 reportsSection 667 of such
			 title is amended—
							(1)in paragraph (1)—
								(A)in subparagraph (A), by striking
			 selected for the joint specialty and inserting designated
			 as joint qualified officers; and
								(B)in subparagraph (B), by striking
			 selection for the joint specialty but were not selected and
			 inserting designation as joint qualified officers but were not
			 designated;
								(2)in paragraph (2), by striking
			 officers with the joint specialty and inserting officers
			 designated as joint qualified officers;
							(3)in paragraph (3), by striking
			 selected for the joint specialty each place it appears and
			 inserting designated as joint qualified officers;
							(4)in paragraph (4)—
								(A)in subparagraph (A), by striking
			 selected for the joint specialty and inserting designated
			 as joint qualified officers; and
								(B)by striking subparagraph (B) and inserting
			 the following new subparagraph (B):
									
										(B)a comparison of—
											(i)the number of officers designated as joint
				qualified officers who had served in a joint duty assignment list billet and
				completed Phase II joint professional military education; with
											(ii)the number of officers designated as joint
				qualified officers based on their aggregated joint experiences and completion
				of Phase II joint professional military
				education.
											;
								(5)by striking paragraph (16);
							(6)by redesignating paragraphs (5) through
			 (15) as paragraphs (6) through (16), respectively;
							(7)by inserting after paragraph (4) the
			 following new paragraph (5):
								
									(5)The promotion rate for officers from within
				the promotion zone who are designated as joint qualified officers compared with
				the promotion rate for other officers considered for promotion from within the
				promotion zone in the same pay grade and the same competitive category, shown
				for all officers of the armed force and for officers of the armed force
				concerned designated as joint qualified
				officers.
									;
							(8)in paragraph (7), as redesignated by
			 paragraph (6) of this subsection—
								(A)by striking officers with the joint
			 specialty and inserting officers designated as joint qualified
			 officers; and
								(B)by striking paragraph (5)
			 and inserting paragraph (6);
								(9)in paragraph (8), as so redesignated, by
			 striking paragraph (5) and inserting paragraph
			 (6);
							(10)in paragraph (9), as so
			 redesignated—
								(A)by striking officers with the joint
			 specialty and inserting officers designated as joint qualified
			 officers; and
								(B)by striking paragraph (5)
			 and inserting paragraph (6);
								(11)in paragraph (10), as so
			 redesignated—
								(A)by striking officers with the joint
			 specialty and inserting officers designated as joint qualified
			 officers; and
								(B)by striking paragraph (5)
			 and inserting paragraph (6);
								(12)in paragraph (11), as so redesignated, by
			 striking selection for the joint specialty and inserting
			 designation as joint qualified officers;
							(13)in paragraph (14), as so
			 redesignated—
								(A)by striking paragraphs (5) through
			 (9) and inserting paragraphs (6) through (10);
			 and
								(B)by striking having the joint
			 specialty and inserting designated as joint qualified
			 officers;
								(14)by redesignating paragraph (18) as
			 paragraph (19); and
							(15)by inserting after paragraph (17) the
			 following new paragraph (18):
								
									(18)The number of officers in the grade of
				captain or above, or in the case of the Navy, lieutenant or above, certified at
				each level of joint qualification, with such numbers to be set forth separated
				for each armed force and for each covered grade of officer within each armed
				force.
									.
							506.Eligibility of reserve officers to serve on
			 boards of inquiry for separation of regular officers for substandard
			 performance and other reasons
						(a)EligibilitySection 1187 of title 10, United States
			 Code, is amended—
							(1)in subsection (a)—
								(A)by striking paragraph (2); and
								(B)by redesignating paragraphs (3) and (4) as
			 paragraphs (2) and (3), respectively; and
								(2)in subsection (b), by striking on
			 active duty in the matter preceding paragraph (1).
							(b)Conforming amendmentThe heading of subsection (a) of such
			 section is amended by striking Active duty officers and inserting
			 In
			 general.
						507.Modification of authority on Staff Judge
			 Advocate to the Commandant of the Marine Corps
						(a)Grade of Staff Judge Advocate to the
			 Commandant of the Marine CorpsSection 5046(a) of title 10, United States
			 Code, is amended by striking the last sentence and inserting the following new
			 sentence: The Staff Judge Advocate to the Commandant of the Marine
			 Corps, while so serving, has the grade of major general..
						(b)Exclusion from general officer distribution
			 limitationsSection 525(a) of
			 such title is amended—
							(1)by inserting (1) after
			 (a); and
							(2)by adding at the end the following new
			 paragraph:
								
									(2)An officer while serving in the position of
				Staff Judge Advocate to the Commandant of the Marine Corps under section 5046
				of this title is in addition to the number that would otherwise be permitted
				for the Marine Corps for officers in grades above the brigadier general under
				the first sentence of paragraph
				(1).
									.
							508.Increase in number of permanent professors
			 at the United States Air Force AcademySection 9331(b)(4) of title 10, United
			 States Code, is amended by striking 21 permanent professors and
			 inserting 25 permanent professors.
					509.Service creditable toward retirement for
			 thirty years or more of service of regular warrant officers other than regular
			 Army warrant officersSection
			 1305 of title 10, United States Code, is amended—
						(1)in subsection (a), A regular warrant
			 officer and inserting A regular Army warrant
			 officer;
						(2)by redesignating subsections (b) and (c) as
			 subsections (c), and (d), respectively;
						(3)by inserting after subsection (a) the
			 following new subsection (b);
							
								(b)A regular warrant officer (other than a
				regular Army warrant officer) who has at least 30 years of active service that
				could be credited to him under section 511 of the Career Compensation Act of
				1949, as amended, may be retired 60 days after the date on which he completes
				that service, except as provided by section 8301 of title
				5.
								; and
						(4)in subsections (c) and (d), as redesignated
			 by paragraph (2), by inserting or (b) after subsection
			 (a).
						510.Modification of requirements for
			 qualification for issuance of posthumous commissions and warrants
						(a)Posthumous commissionsSection 1521 of title 10, United States
			 Code, is amended—
							(1)in subsection (a), by striking in
			 line of duty each place it appears; and
							(2)by adding at the end the following new
			 subsection:
								
									(c)A commission issued under subsection (a)
				shall require a certification by the Secretary of the military department
				concerned that at the time of death the member was qualified for appointment to
				the next higher
				grade.
									.
							(b)Posthumous warrantsSection 1522 of such title is
			 amended—
							(1)in subsection (a), by striking in
			 line of duty; and
							(2)by adding at the end the following new
			 subsection:
								
									(c)A warrant issued under subsection (a) shall
				require a finding by the Secretary of the military department concerned that at
				the time of death the member was qualified for appointment to the next higher
				grade.
									.
							(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to deaths of members of the Armed Forces occurring on
			 or after that date.
						BEnlisted Personnel Policy
					521.Increase in maximum period of reenlistment
			 of regular members of the Armed Forces
						(a)Increase in maximum periodSection 505(d) of title 10, United States
			 Code, is amended—
							(1)in paragraph (2), by striking six
			 years and inserting eight years; and
							(2)in paragraph (3)(A), by striking six
			 years and inserting eight years.
							(b)Conforming amendment relating to payment of
			 reenlistment bonusSection
			 308(a)(2)(A)(ii) of title 37, United States Code, is amended by striking
			 six and inserting eight.
						CReserve Component Management
					531.Modification of limitations on authorized
			 strengths of reserve general and flag officers in active status
						(a)Exclusion of army and air force officers
			 serving in joint duty assignmentsSubsection (b) of section 12004 of title
			 10, United States Code, is amended by adding at the end the following new
			 paragraph;
							
								(4)Those serving in a joint duty assignment
				for purposes of chapter 38 of this title, except that the number of officers
				who may be excluded under this paragraph may not exceed the number equal to 20
				percent of the number of officers authorized for the armed force concerned by
				subsection
				(a).
								.
						(b)Exclusion of navy officers serving in joint
			 duty assignmentsSubsection
			 (c) of such section is amended—
							(1)by redesignating paragraphs (2), (3), and
			 (4) as paragraphs (3), (4), and (5), respectively; and
							(2)by striking the matter in paragraph (1)
			 before the matter relating to line corps and inserting the following:
								
									(1)The following Navy reserve officers shall
				not be counted for purposes of this section:
										(A)Those counted under section 526 of this
				title.
										(B)Those serving in a joint duty assignment
				for purposes of chapter 38 of this title, except that the number of officers
				who may be excluded under this paragraph may not exceed the number equal to 20
				percent of the number of officers authorized for the Navy in subsection
				(a).
										(2)Of the number of Navy reserve officers
				authorized by subsection (a), 40 are distributed among the line and staff corps
				as
				follows:
									.
							532.Extension to other reserve components of
			 Army authority for deferral of mandatory separation of military technicians
			 (dual status) until age 60Section 10216(f) of title 10, United States
			 Code, is amended by inserting and the Secretary of the Air Force
			 after Secretary of the Army.
					533.Increase in mandatory retirement age for
			 certain Reserve officers to age 62
						(a)Selective Service and United States
			 property and fiscal officersSection 12647 of title 10, United States
			 Code, is amended by striking 60 years and inserting 62
			 years.
						(b)Headquarters and Reserve technician officer
			 personnel
							(1)In generalSubsection (b) of section 14702 of such
			 title is amended—
								(A)in the subsection caption, by striking
			 age
			 60 and inserting age 62; and
								(B)by striking 60 years and
			 inserting 62 years.
								(2)Conforming amendmentThe heading of such section is amended to
			 read as follows:
								
									14702.Retention on reserve active-status list of
				certain officers until age
				62
									.
							(3)Clerical amendmentThe table of sections at the beginning of
			 chapter 1409 of such title is amended by striking the item relating to section
			 14702 and inserting the following new item:
								
									
										14702. Retention on
				reserve active-status list of certain officers until age
				62.
									
									.
							534.Authority for vacancy promotion of National
			 Guard and Reserve officers ordered to active duty in support of a contingency
			 operationSection 14317 of
			 title 10, United States Code, is amended—
						(1)in subsection (d)—
							(A)by inserting (1) before
			 Except as provided in subsection (e); and
							(B)by striking unless in the
			 first sentence and all that follows through the end of the subsection and
			 inserting “unless the officer—
								
									(A)is ordered to active duty as a member of
				the unit in which the vacancy exists when that unit is ordered to active duty;
				or
									(B)has been ordered to or is serving on active
				duty in support of a contingency operation.
									(2)If the name of an officer is removed under
				paragraph (1) from a list of officers recommended for promotion, the officer
				shall be treated as if the officer had not been considered for promotion or
				examined for Federal recognition.
									;
				and
							(2)in subsection (e)(1)(B), by inserting
			 or by examination for Federal recognition under title 32 after
			 this title.
						535.Authority for retention of reserve
			 component chaplains and medical officers until age 68
						(a)Reserve chaplains and medical
			 officersSection 14703(b) of
			 title 10, United States Code, is amended by striking 67 years
			 and inserting 68 years.
						(b)National Guard chaplains and medical
			 officersSection 324(a) of
			 title 32, United States Code, is amended—
							(1)in paragraph (1), by striking
			 or at the end;
							(2)by redesignating paragraph (2) as paragraph
			 (3); and
							(3)by inserting after paragraph (1) the
			 following new paragraph (2):
								
									(2)in the case of a chaplain or medical
				officer, he becomes 68 years of age;
				or
									.
							536.Modification of authorities on dual duty
			 status of National Guard officers
						(a)Dual duty status authorized for any officer
			 on active dutySubsection
			 (a)(2) of section 325 of title 32, United States Code, is amended by striking
			 in command of a National Guard unit.
						(b)Advance authorization and consent to dual
			 duty statusSuch section is
			 further amended—
							(1)by redesignating subsection (b) as
			 subsection (c); and
							(2)by inserting after subsection (a) the
			 following new subsection (b):
								
									(b)Advance authorization and
				consentThe President and the
				Governor of a State or Territory, or of the Commonwealth of Puerto Rico, or the
				commanding general of the District of Columbia National Guard, as applicable,
				may give the authorization or consent required by subsection (a)(2) with
				respect to an officer in advance for the purpose of establishing the succession
				of command of a
				unit.
									.
							537.Modification of matching fund requirements
			 under National Guard Youth Challenge Program
						(a)In generalSubsection (d) of section 509 of title 32,
			 United States Code, is amended to read as follows:
							
								(d)Matching funds required(1)The amount of assistance provided by the
				Secretary of Defense to a State program of the Program for a fiscal year under
				this section may not exceed 60 percent of the costs of operating the State
				program during that fiscal year.
									(2)The limitation in paragraph (1) may not be
				construed as a limitation on the amount of assistance that may be provided to a
				State program of the Program for a fiscal year from sources other than the
				Department of
				Defense.
									.
						(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on October 1, 2008, and shall apply with
			 respect to fiscal years beginning on or after that date.
						538.Report on collection of information on
			 civilian skills of members of the reserve components of the Armed
			 ForcesNot later than March 1,
			 2009, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the feasibility and advisability, utility, and cost
			 effectiveness of the following:
						(1)The collection by the Department of Defense
			 of information on the civilian skills, qualifications, and professional
			 certifications of members of the reserve components of the Armed Forces that
			 are relevant to military manpower requirements.
						(2)The establishment by each military
			 department, and by the Department of Defense generally, of a system that would
			 match billets and personnel requirements with members of the reserve components
			 of the Armed Forces who have skills, qualifications, and certifications
			 relevant to such billets and requirements.
						(3)The establishment by the Department of
			 Defense of one or more systems accessible by private employers who employ
			 individuals with skills, qualifications, and certifications possessed by
			 members of the reserve components of the Armed Forces to assist such employers
			 in hiring and employing such members.
						(4)Actions to ensure that employment
			 information collected for and maintained in the Civilian Employment Information
			 database of the Department of Defense is current and accurate.
						(5)Actions to incorporate any matter
			 determined feasible and advisable under paragraphs (1) through (4) into the
			 Defense Integrated Military Human Resources System.
						DEducation and Training
					551.Authority to prescribe the authorized
			 strength of the United States Naval Academy
						(a)In generalSection 6954 of title 10, United States
			 Code, is amended—
							(1)in subsection (a)—
								(A)by striking 4,000 or such higher
			 number and inserting 4,400 or such lower number;
			 and
								(B)by striking under subsection
			 (h); and
								(2)by striking subsection (h).
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to academic years at the United States
			 Naval Academy after the 2007–2008 academic year.
						552.Tuition for attendance of certain
			 individuals at the United States Air Force Institute of
			 TechnologySection 9314(c) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraphs:
						
							(4)(A)The Institute shall charge tuition for the
				cost of instruction at the Institute for individuals described in subparagraph
				(B).
								(B)The individuals described in this
				subparagraph are any individuals, including civilian employees of the military
				departments other than the Air Force, of other components of the Department of
				Defense, and of other Federal agencies, receiving instruction at the
				Institute.
								(C)The cost of any tuition charged an
				individual under this paragraph shall be borne by the department, agency, or
				component sending the individual for instruction at the Institute.
								(5)Amounts received by the Institute for the
				instruction of students under this subsection shall be retained by the
				Institute and available to the Institute to cover the costs of such
				instruction. The source and disposition of such amounts shall be specifically
				identified in the records of the
				Institute.
							.
					553.Increase in stipend for baccalaureate
			 students in nursing or other health professions under health professions
			 stipend programSection 16201
			 of title 10, United States Code, is amended—
						(1)in subsection (e)(2)(A), by striking
			 of $100 per month and inserting , in an amount determined
			 under subsection (f),; and
						(2)in subsection (f), by striking
			 subsection (b) or (c) and inserting subsection (b), (c),
			 or (e).
						554.Clarification of discharge or release
			 triggering delimiting period for use of educational assistance benefit for
			 reserve component members supporting contingency operations and other
			 operationsSection 16164(a)(2)
			 of title 10, United States Code, is amended by striking other than
			 dishonorable conditions and inserting honorable
			 conditions.
					555.Payment by the service academies of certain
			 expenses associated with participation in activities fostering international
			 cooperation
						(a)In generalChapter 101 of title 10, United States
			 Code, is amended by adding the following new section:
							
								2016.Service academies: payment of expenses of
				foreign visitors for international cooperation; expenses of cadets and
				midshipmen in certain travel or study abroad
									(a)Payment of expenses of certain foreign
				visitorsThe Superintendent
				of the United States Military Academy, the United States Naval Academy, or the
				United States Air Force Academy may, if such Superintendent considers it
				necessary in the interests of international cooperation, pay the
				following:
										(1)Travel, subsistence, and special
				compensation of officers, students, and representatives of foreign countries
				visiting the service academy concerned.
										(2)Other hosting and entertainment expenses in
				connection with foreign visitors to the service academy concerned.
										(b)Per diem for cadets and midshipmen
				traveling or studying abroadA cadet at the United States Military
				Academy or the United States Air Force Academy, and a midshipman at the United
				States Naval Academy, who travels or studies abroad in a program to enhance
				language skills or cultural understanding may be paid per diem in connection
				with such travel or study at a rate lower than the rate authorized by the Joint
				Federal Travel Regulations if the Superintendent of the service academy
				concerned determines that payment of per diem at such lower rate is in the best
				interest of the United
				States.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 101 of such title is amended by adding at the end the following new
			 item:
							
								
									2016. Service
				academies: payment of costs of foreign visitors for international cooperation;
				expenses of cadets and midshipmen in certain travel or study
				abroad.
								
								.
						EDefense Dependents' Education
			 Matters
					561.Continuation of authority to assist local
			 educational agencies that benefit dependents of members of the Armed Forces and
			 Department of Defense civilian employees
						(a)Assistance to schools with significant
			 numbers of military dependent studentsOf the amount authorized to be appropriated
			 for fiscal year 2009 pursuant to section 301(5) for operation and maintenance
			 for Defense-wide activities, $30,000,000 shall be available only for the
			 purpose of providing assistance to local educational agencies under subsection
			 (a) of section 572 of the National Defense Authorization Act for Fiscal Year
			 2006 (Public Law 109–163; 119 Stat. 3271; 20 U.S.C. 7703b).
						(b)Assistance to schools with enrollment
			 changes due to base closures, force structure changes, or force
			 relocationsOf the amount
			 authorized to be appropriated for fiscal year 2009 pursuant to section 301(5)
			 for operation and maintenance for Defense-wide activities, $10,000,000 shall be
			 available only for the purpose of providing assistance to local educational
			 agencies under subsection (b) of such section 572.
						(c)Local educational agency
			 definedIn this section, the
			 term local educational agency has the meaning given that term in
			 section 8013(9) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7713(9)).
						562.Impact aid for children with severe
			 disabilitiesOf the amount
			 authorized to be appropriated for fiscal year 2009 pursuant to section 301(5)
			 for operation and maintenance for Defense-wide activities, $5,000,000 shall be
			 available for payments under section 363 of the Floyd D. Spence National
			 Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public
			 Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).
					563.Transition of military dependent students
			 among local educational agenciesSubsection (d) of section 574 of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2227; 20 U.S.C. 7703b note) is amended to read as
			 follows:
						
							(d)Transition of military dependents among
				local educational agencies(1)The Secretary of Defense shall work
				collaboratively with the Secretary of Education in any efforts to ease the
				transitions of military dependent students from Department of Defense dependent
				schools to other schools and among schools of local educational
				agencies.
								(2)The Secretary of Defense may use funds of
				the Department of Defense Education Activity for purposes as follows:
									(A)To share expertise and experience of the
				Activity with local educational agencies as military dependent students make
				the transitions described in paragraph (1), including transitions resulting
				from the closure or realignment of military installations under a base closure
				law, global rebasing, and force restructuring.
									(B)To provide programs for local educational
				agencies with military dependent students undergoing the transitions described
				in paragraph (1), including programs for training for teachers and access to
				distance learning courses for military dependent students who attend public
				schools in the United
				States.
									.
					FMilitary Family Readiness
					571.Authority for education and training for
			 military spouses pursuing portable careersSection 1784 of title 10, United States
			 Code, is amended by inserting at the end the following new subsection:
						
							(h)Education and training for military spouses
				pursuing portable careers(1)The Secretary of Defense may carry out
				programs to provide or make available to eligible spouses of members of the
				armed forces education and training to facilitate the pursuit by such eligible
				spouses of a portable career.
								(2)In carrying out programs under this
				subsection, the Secretary may provide assistance utilizing funds available to
				carry out this section in accordance with such regulations as the Secretary
				shall prescribe for purposes of this subsection.
								(3)In this subsection:
									(A)(i)The term eligible spouse means
				any person married to a member of the armed forces on active duty.
										(ii)The term does not include the
				following:
											(I)Any person who is married to, but legally
				separated from, a member of the armed forces under court order or statute of
				any State or possession of the United States.
											(II)Any person who is a member of the armed
				forces.
											(B)The term portable career
				includes an occupation identified by the Secretary of Defense, in consultation
				with the Secretary of Labor, as requiring education and training that results
				in a credential that is recognized nationwide by industry or specific
				businesses.
									.
					GOther Matters
					581.Department of Defense policy on the
			 prevention of suicides by members of the Armed Forces
						(a)Policy requiredNot later than August 1, 2009, the
			 Secretary of Defense shall develop a comprehensive policy designed to prevent
			 suicide by members of the Armed Forces.
						(b)PurposesThe purposes of the policy required by this
			 section shall be as follows:
							(1)To ensure that investigations, analyses,
			 and appropriate data collection can be conducted, across the military
			 departments, on the causes and factors surrounding suicides by members of the
			 Armed Forces.
							(2)To develop effective strategies and
			 policies for the education of members of the Armed Forces to assist in
			 preventing suicides and suicide attempts by members of the Armed Forces.
							(c)ElementsThe policy required by this section shall
			 include, but not be limited to, the following:
							(1)Requirements for investigations and data
			 collection in connection with suicides by members of the Armed Forces.
							(2)A requirement for the appointment by the
			 appropriate military authority of a separate investigating officer to conduct
			 an administrative investigation into each suicide by a member of the Armed
			 Forces in accordance with the requirements specified under paragraph
			 (1).
							(3)Requirements for minimum information to be
			 determined under each investigation pursuant to paragraph (2), including, but
			 not limited to, the following:
								(A)Any mental illness or other mental health
			 condition, including Post Traumatic Stress Disorder (PTSD), of the member of
			 the Armed Forces concerned at the time of the completion of suicide.
								(B)Any other illness or injury of the member
			 at the time of the completion of suicide.
								(C)Any receipt of health care services,
			 including mental health care services, by the member before the completion of
			 suicide.
								(D)Any utilization of prescription drugs by
			 the member before the completion of suicide.
								(E)The number, frequency, and dates of
			 deployment of the member.
								(F)The military duty assignment of the member
			 at the time of the completion of suicide.
								(G)Any observations by family members, health
			 care providers, medical care managers, and other members of the Armed Forces of
			 any symptoms of depression, anxiety, alcohol or drug abuse, or other relevant
			 behavior in the member before the completion of suicide.
								(H)The results of a psychological autopsy of
			 the member, if conducted.
								(4)A requirement for a report from each
			 administrative investigation conducted pursuant to paragraph (2) which shall
			 set forth the findings and recommendations resulting from such
			 investigation.
							(5)Procedures for the protection of the
			 confidentiality of information contained in each report on an investigation
			 pursuant to paragraph (4).
							(6)A requirement that the Deputy Chief of
			 Staff for Personnel of the military department concerned receive and analyze
			 each report on an investigation pursuant to paragraph (4).
							(7)The appointment by the Secretary of Defense
			 of an appropriate official or executive agent within the Department of Defense
			 to receive and analyze each report on an investigation pursuant to paragraph
			 (4) in order to—
								(A)identify trends or common causal factors in
			 suicides by members of the Armed Forces; and
								(B)advise the Secretary on means by which the
			 suicide education and prevention strategies and programs of the military
			 departments can respond appropriately and effectively to such trends and causal
			 factors.
								(8)A requirement for an annual report to the
			 Secretary of Defense by each Secretary of a military department on the
			 following:
								(A)The results of investigations into suicide
			 by members of the Armed Forces pursuant to paragraph (2) for each calendar year
			 beginning with 2010.
								(B)Actions taken to improve the suicide
			 education and prevention strategies and programs of the military
			 departments.
								(d)Construction of investigation with other
			 investigation requirementsThe investigation of the suicide by a
			 member of the Armed Forces under the policy required by this section shall be
			 in addition to any other investigation of the suicide required by law,
			 including any investigation for criminal purposes.
						(e)ReportNot later than August 1, 2009, the
			 Secretary of the Defense shall submit to the Committee on Armed Services of the
			 Senate and the Committee on Armed Services of the House of Representatives a
			 report on the policy required by this section. The report shall include—
							(1)a description of the policy; and
							(2)a plan for the implementation of the policy
			 throughout the Department of Defense.
							582.Relief for losses incurred as a result of
			 certain injustices or errors of the Department of Defense
						(a)Relief authorizedChapter 3 of title 10, United States Code,
			 is amended by inserting after section 127c, as added by section 1201 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2410), the following new section:
							
								127e.Relief for losses incurred as a result of
				certain injustices or errors of the Department of Defense
									(a)Relief authorizedUnder regulations prescribed by the
				Secretary of Defense, the Secretary of Defense or the Secretary of the military
				department concerned may, upon a determination that a member or former member
				of the armed forces has suffered imprisonment as a result of an injustice or
				error of the Department of Defense or any of its employees acting in an
				official capacity following conviction by a court-martial, provide such relief
				on account of such error as such Secretary determines equitable and fair,
				including the payment of moneys to any person whom such Secretary determines is
				entitled to such moneys.
									(b)Payment as a matter of sole
				discretionThe payment of any
				moneys under this section is within the sole discretion of the Secretary of
				Defense and the Secretaries of the military departments.
									(c)Payment of interestThe authority to pay moneys under this
				section includes the authority to pay interest on such moneys in amounts
				calculated in accordance with the regulations required under subsection
				(a).
									(d)FundsAmounts for the payment of moneys and
				interest under this section shall be derived from amounts available to the
				Secretary of Defense or the Secretary of the military department concerned for
				the payment of emergency and extraordinary expenses under section 127 of this
				title.
									(e)Annual
				reportsEach annual report of
				the Secretary of Defense under section 127(d) of this title shall include a
				description of the disposition of each request for relief under this section
				during the fiscal year covered by such report, including a statement of the
				amount paid with respect to each finding of injustice or error warranting
				payment under this section during such fiscal
				year.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 3 of such title is amended by inserting after the item relating to
			 section 127c, as so added, the following new item:
							
								
									127e. Relief for
				losses incurred as a result of certain injustices or errors of the Department
				of
				Defense.
								
								.
						583.Paternity leave for members of the Armed
			 Forces
						(a)Leave authorizedSection 701 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
							
								(j)(1)Under regulations prescribed by the
				Secretary of Defense, a member of the armed forces on active duty who is the
				husband of a woman who gives birth to a child may be given up to 21 days of
				leave to be used in connection with the birth of the child.
									(2)Leave under paragraph (1) is in addition to
				other leave authorized under the provisions of this
				section.
									.
						(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act, and
			 shall apply only with respect to children born on or after that date.
						584.Enhancement of authorities on participation
			 of members of the Armed Forces in international sports competitions
						(a)In generalSection 717 of title 10, United States
			 Code, is amended—
							(1)in subsection (a)(1), by striking
			 and the Olympic Games and inserting the Olympic Games,
			 and the Military World Games;
							(2)in subsection (b), by striking
			 subsections (c) and (d) and inserting subsections (c) and
			 (e);
							(3)in subsection (c)—
								(A)in paragraph (1)—
									(i)by striking $3,000,000 and
			 inserting $6,000,000; and
									(ii)by striking October 1, 1980
			 and inserting October 1, 2008; and
									(B)in paragraph (2)—
									(i)by striking $100,00 and
			 inserting $200,000; and
									(ii)by striking October 1, 1980
			 and inserting October 1, 2008;
									(4)by redesignating subsection (d) as
			 subsection (e); and
							(5)by inserting after subsection (c) the
			 following new subsection (d):
								
									(d)(1)The Secretary of Defense may plan for the
				following:
											(A)The participation by military personnel in
				international sports activities and competitions as authorized by subsection
				(a).
											(B)The hosting of military international
				sports activities, competitions, and events such as the Military World
				Games.
											(2)Planning and other activities associated
				with hosting of international sports activities, competitions, and events under
				this subsection shall, to the maximum extent possible, be funded using
				appropriations available to the Department of Defense
				.
										.
							(b)Report on planning for international sports
			 activities, competitions, and events
							(1)Report requiredNot later than October 1, 2009, the
			 Secretary of Defense shall submit to the Committees on Armed Services of the
			 Senate and the House of Representatives a report setting forth a comprehensive
			 plan for the following:
								(A)The participation by personnel of the
			 Department of Defense in international sports activities, competitions, and
			 events (including the Pan American Games, the Olympic Games, the Paralympic
			 Games, the Military World Games, other activities of the International Military
			 Sports Council (CISM), and the Interallied Confederation of Reserve Officers
			 (CIOR)) through fiscal year 2015.
								(B)The hosting by the Department of Defense of
			 military international sports activities, competitions, and events through
			 fiscal year 2015.
								(2)ElementsThe report required by paragraph (1) shall
			 include the following:
								(A)A discussion of the military international
			 sports activities, competitions, and events that the Department of Defense
			 intends to seek to host, an estimate of the costs of hosting such activities,
			 competitions, and events that the Department intends to seek to host, and a
			 description of the sources of funding for such costs.
								(B)A discussion of the use and replenishment
			 of funds in the account in the Treasury for the Support for International
			 Sporting Competitions for the hosting of such activities, competitions, and
			 events that the Department intends to seek to host.
								(C)A discussion of the support that may be
			 obtained from other departments and agencies of the Federal Government, State
			 and local governments, and private entities in encouraging participation of
			 members of the Armed Forces in international sports activities, competitions,
			 and events or in hosting of military international sports activities,
			 competitions, and events.
								(D)Such recommendations for legislative or
			 administrative action as the Secretary considers appropriate to implement or
			 enhance planning for the matters described in paragraph (1).
								(c)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on October 1, 2008.
						585.Pilot programs on career flexibility to
			 enhance retention of members of the Armed Forces
						(a)Pilot programs authorized
							(1)In generalEach Secretary of a military department may
			 carry out a pilot program under which officers and enlisted members of the
			 regular components of the Armed Forces under the jurisdiction of such Secretary
			 may be inactivated from active duty in order to meet personal or professional
			 needs and returned to active duty at the end of such period of inactivation
			 from active duty.
							(2)PurposeThe purpose of the pilot programs under
			 this section shall be to evaluate whether permitting inactivation from active
			 duty and greater flexibility in career paths for members of the Armed Forces
			 will provide an effective means to enhance retention of members of the Armed
			 Forces and the capacity of the Department of Defense to respond to the personal
			 and professional needs of individual members of the Armed Forces.
							(b)Limitation on eligible
			 membersA member of the Armed
			 Forces is not eligible to participate in a pilot program under this section
			 during any period of service required of the member due to receipt of the
			 following:
							(1)An accession bonus for medical officers in
			 critically short wartime specialties under section 302k of title 37, United
			 States Code.
							(2)An accession bonus for dental specialists
			 in critically short wartime specialties under section 302l of title 37, United
			 States Code.
							(3)A retention bonus for members qualified in
			 critical military skills or assigned to high priority units under section 355
			 of title 37, United States Code.
							(c)Limitation on number of
			 membersNot more than 20
			 officers and 20 enlisted members of an Armed Force may participate in a pilot
			 program under this section at any one time.
						(d)Limitation on period of inactivation from
			 active dutyThe period of
			 inactivation from active duty under the pilot program under this section of a
			 member participating in the pilot program shall be such period as the Secretary
			 concerned shall specify in the agreement of the member under subsection (e),
			 except that such period may not exceed three years.
						(e)AgreementEach member of the Armed Forces who
			 participates in a pilot program under this section shall enter into a written
			 agreement with the Secretary of the military department concerned under which
			 agreement that member shall agree as follows:
							(1)To accept an appointment or enlist, as
			 applicable, and serve in the Ready Reserve of the Armed Force concerned during
			 the period of the member's inactivation from active duty under the pilot
			 program.
							(2)To undergo during the period of the
			 inactivation of the member from active duty under the pilot program such
			 inactive duty training as the Secretary concerned shall require in order to
			 ensure that the member retains appropriate proficiency in the member's military
			 skills, professional qualifications, and physical readiness during the
			 inactivation of the member from active duty.
							(3)Following completion of the period of the
			 inactivation of the member from active duty under the pilot program, to serve
			 two months as a member of the Armed Forces on active duty for each month of the
			 period of the inactivation of the member from active duty under the pilot
			 program.
							(f)Order to active dutyUnder regulations prescribed by the
			 Secretary of the military department concerned, a member of the Armed Forces
			 participating in a pilot program under this section may, in the discretion of
			 such Secretary, be required to terminate participation in the pilot program and
			 be ordered to active duty.
						(g)Pay and allowances
							(1)Basic payDuring each month of participation in a
			 pilot program under this section, a member who participates in the pilot
			 program shall be paid basic pay in an amount equal to two-thirtieths of the
			 amount of monthly basic pay to which the member would otherwise be entitled
			 under section 204 of title 37, United States Code, as a member of the uniformed
			 services on active duty in the grade and years of service of the member when
			 the member commences participation in the pilot program.
							(2)Special and incentive pays
								(A)Prohibition on receipt during
			 participationA member who
			 participates in a pilot program shall not, while participating in the pilot
			 program, be paid any special or incentive pay or bonus to which the member is
			 otherwise entitled under an agreement under chapter 5 of title 37, United
			 States Code, that is in force when the member commences participation in the
			 pilot program.
								(B)Treatment of required serviceThe inactivation from active duty of a
			 member participating in a pilot program shall not be treated as a failure of
			 the member to perform any period of service required of the member in
			 connection with an agreement for a special or incentive pay or bonus under
			 chapter 5 of title 37, United States Code, that is in force when the member
			 commences participation in the pilot program.
								(C)Revival of special pays upon return to
			 active dutySubject to
			 subparagraph (D), upon the return of a member to active duty after completion
			 by the member of participation in a pilot program—
									(i)any agreement entered into by the member
			 under chapter 5 of title 37, United States Code, for the payment of a special
			 or incentive pay or bonus that was in force when the member commenced
			 participation in the pilot program shall be revived, with the term of such
			 agreement after revival being the period of the agreement remaining to run when
			 the member commenced participation in the pilot program; and
									(ii)any special or incentive pay or bonus shall
			 be payable to the member in accordance with the terms of the agreement
			 concerned for the term specified in clause (i).
									(D)Limitations
									(i)Limitation at time of return to active
			 dutySubparagraph (C) shall
			 not apply to any special or incentive pay or bonus otherwise covered by that
			 subparagraph with respect to a member if, at the time of the return of the
			 member to active duty as described in that subparagraph—
										(I)such pay or bonus is no longer authorized
			 by law; or
										(II)the member does not satisfy eligibility
			 criteria for such pay or bonus as in effect at the time of the return of the
			 member to active duty.
										(ii)Cessation during later
			 serviceSubparagraph (C)
			 shall cease to apply to any special or incentive pay or bonus otherwise covered
			 by that subparagraph with respect to a member if, during the term of the
			 revived agreement of the member under subparagraph (C)(i), such pay or bonus
			 ceases being authorized by law.
									(E)RepaymentA member who is ineligible for payment of a
			 special or incentive pay or bonus otherwise covered by this paragraph by reason
			 of subparagraph (D)(i)(II) shall be subject to the requirements for repayment
			 of such pay or bonus in accordance with the terms of the applicable agreement
			 of the member under chapter 5 of title 37, United States Code.
								(F)Construction of required
			 serviceAny service required
			 of a member under an agreement covered by this paragraph after the member
			 returns to active duty as described in subparagraph (C) shall be in addition to
			 any service required of the member under an agreement under subsection
			 (e).
								(3)Certain travel and transportation
			 allowances
								(A)In generalSubject to subparagraph (B), a member who
			 participates in a pilot program is entitled, while participating in the pilot
			 program, to the travel and transportation allowances authorized by section 404
			 of title 37, United States Code, for—
									(i)travel performed from the member's
			 residence, at the time of release from active duty to participate in the pilot
			 program, to the location in the United States designated by the member as his
			 residence during the period of participation in the pilot program; and
									(ii)travel performed to the member's residence
			 upon return to active duty at the end of the member's participation in the
			 pilot program.
									(B)LimitationAn allowance is payable under this
			 paragraph only with respect to travel of a member to and from a single
			 residence.
								(h)Promotion
							(1)Officers
								(A)Limitation on promotionAn officer participating in a pilot program
			 under this section shall not, while participating in the pilot program, be
			 eligible for consideration for promotion under chapter 36 or 1405 of title 10,
			 United States Code.
								(B)Promotion and rank upon return to active
			 dutyUpon the return of an
			 officer to active duty after completion by the officer of participation in a
			 pilot program—
									(i)the Secretary concerned shall adjust the
			 officer's date of rank in such manner as the Secretary of Defense shall
			 prescribe in regulations for purposes of this section; and
									(ii)the officer shall be eligible for
			 consideration for promotion when officers of the same competitive category,
			 grade, and seniority are eligible for consideration for promotion.
									(2)Enlisted membersAn enlisted member participating in a pilot
			 program shall not be eligible for consideration for promotion during the period
			 that—
								(A)begins on the date of the member's
			 inactivation from active duty under the pilot program; and
								(B)ends at such time after the return of the
			 member to active duty under the pilot program that the member is treatable as
			 eligible for promotion by reason of time in grade and such other requirements
			 as the Secretary of the military department concerned shall prescribe in
			 regulations for purposes of the pilot program.
								(i)Medical and dental careA member participating in a pilot program
			 under this section shall, while participating in the pilot program, be treated
			 as a member of the Armed Forces on active duty for a period of more than 30
			 days for purposes of the entitlement of the member and the member's dependents
			 to medical and dental care under the provisions of chapter 55 of title 10,
			 United States Code.
						(j)Treatment of period of participation for
			 purposes of retirement and related purposesAny period of participation of a member in
			 a pilot program under this section shall not count toward—
							(1)eligibility for retirement or transfer to
			 the Ready Reserve under either chapter 571 or 1223 of title 10, United States
			 Code;
							(2)computation of retired or retainer pay
			 under chapter 71 or 1223 of title 10, United States Code; or
							(3)computation of total years of commissioned
			 service under section 14706 of title 10, United States Code.
							(k)Reports
							(1)Interim reportsNot later than June 1 of each of 2010 and
			 2012, each Secretary of a military department shall submit to the congressional
			 defense committees a report on the implementation and current status of the
			 pilot programs conducted by such Secretary under this section.
							(2)Final reportNot later than March 1, 2015, the Secretary
			 of Defense shall submit to the congressional defense committees a report on the
			 pilot programs conducted under this section.
							(3)Elements of reportEach interim report and the final report
			 under this subsection shall include the following:
								(A)A description of each pilot program
			 conducted under this section, including a description of the number of
			 applicants for such pilot program and the criteria used to select individuals
			 for participation in such pilot program.
								(B)An assessment by the Secretary concerned of
			 the pilot programs, including an evaluation of whether—
									(i)the authorities of the pilot programs
			 provided an effective means to enhance the retention of members of the Armed
			 Forces possessing critical skills, talents, and leadership abilities;
									(ii)the career progression in the Armed Forces
			 of individuals who participate in the pilot program has been or will be
			 adversely affected; and
									(iii)the usefulness of the pilot program in
			 responding to the personal and professional needs of individual members of the
			 Armed Forces.
									(C)Such recommendations for legislative or
			 administrative action as the Secretary concerned considers appropriate for the
			 modification or continuation of the pilot programs.
								(l)Duration of program authorityThe authority to conduct a pilot program
			 authorized by this section shall commence on January 1, 2009 and expire on
			 December 31, 2014. No member of the Armed Forces may be in a period of
			 inactivation from active duty under the pilot program after December 31,
			 2014.
						586.Prohibition on interference in independent
			 legal advice by the Legal Counsel to the Chairman of the Joint Chiefs of
			 StaffSection 156(d) of title
			 10, United States Code, is amended—
						(1)by inserting (1) before
			 The Legal Counsel; and
						(2)by adding at the end the following new
			 paragraph:
							
								(2)No officer or employee of the Department of
				Defense may interfere with the ability of the Legal Counsel to give independent
				legal advice to the Chairman of the Joint Chiefs of Staff and to the Joint
				Chiefs of
				Staff.
								.
						VICompensation and Other Personnel
			 Benefits
				APay and Allowances
					601.Fiscal year 2009 increase in military basic
			 pay
						(a)Waiver of section 1009
			 adjustmentThe adjustment to
			 become effective during the fiscal year 2009 required by section 1009 of title
			 37, United States Code, in the rates of monthly basic pay authorized members of
			 the uniformed services shall not be made.
						(b)Increase in basic payEffective on January 1, 2009, the rates of
			 monthly basic pay for members of the uniformed services are increased by 3.9
			 percent.
						BBonuses and Special and Incentive
			 Pays
					611.Extension of certain bonus and special pay
			 authorities for Reserve forces
						(a)Selected Reserve Reenlistment
			 BonusSection 308b(g) of
			 title 37, United States Code, is amended by striking December 31,
			 2008 and inserting December 31, 2009.
						(b)Selected Reserve Affiliation or Enlistment
			 BonusSection 308c(i) of such
			 title is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						(c)Special Pay for Enlisted Members Assigned
			 to Certain High Priority UnitsSection 308d(c) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(d)Ready Reserve Enlistment Bonus for Persons
			 Without Prior ServiceSection
			 308g(f)(2) of such title is amended by striking December 31,
			 2008 and inserting December 31, 2009.
						(e)Ready Reserve Enlistment and Reenlistment
			 Bonus for Persons With Prior ServiceSection 308h(e) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(f)Selected Reserve Enlistment Bonus for
			 Persons With Prior ServiceSection 308i(f) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						612.Extension of certain bonus and special pay
			 authorities for health care professionals
						(a)Nurse Officer Candidate Accession
			 ProgramSection 2130a(a)(1)
			 of title 10, United States Code, is amended by striking December 31,
			 2008 and inserting December 31, 2009.
						(b)Repayment of Education Loans for Certain
			 Health Professionals Who Serve in the Selected ReserveSection 16302(d) of such title is amended
			 by striking January 1, 2009 and inserting January 1,
			 2010.
						(c)Accession Bonus for Registered
			 NursesSection 302d(a)(1) of
			 title 37, United States Code, is amended by striking December 31,
			 2008 and inserting December 31, 2009.
						(d)Incentive Special Pay for Nurse
			 AnesthetistsSection
			 302e(a)(1) of such title is amended by striking December 31,
			 2008 and inserting December 31, 2009.
						(e)Special Pay for Selected Reserve Health
			 Professionals in Critically Short Wartime SpecialtiesSection 302g(e) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(f)Accession Bonus for Dental
			 OfficersSection 302h(a)(1)
			 of such title is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
						(g)Accession Bonus for Pharmacy
			 OfficersSection 302j(a) of
			 such title is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
						(h)Accession Bonus for Medical Officers in
			 Critically Short Wartime SpecialtiesSection 302k(f) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(i)Accession Bonus for Dental Specialist
			 Officers in Critically Short Wartime SpecialtiesSection 302l(g) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						613.Extension of special pay and bonus
			 authorities for nuclear officers
						(a)Special Pay for Nuclear-Qualified Officers
			 Extending Period of Active ServiceSection 312(f) of title 37, United States
			 Code, is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						(b)Nuclear Career Accession
			 BonusSection 312b(c) of such
			 title is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						(c)Nuclear Career Annual Incentive
			 BonusSection 312c(d) of such
			 title is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						614.Extension of authorities relating to
			 payment of other bonuses and special pays
						(a)Aviation Officer Retention
			 BonusSection 301b(a) of
			 title 37, United States Code, is amended by striking December 31,
			 2008 and inserting December 31, 2009.
						(b)Assignment incentive paySection 307a(g) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(c)Reenlistment Bonus for Active
			 MembersSection 308(g) of
			 such title is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
						(d)Enlistment BonusSection 309(e) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(e)Accession Bonus for New Officers in
			 Critical SkillsSection
			 324(g) of such title is amended by striking December 31, 2008
			 and inserting December 31, 2009.
						(f)Incentive Bonus for Conversion to Military
			 Occupational Specialty To Ease Personnel ShortageSection 326(g) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(g)Accession Bonus for Officer
			 CandidatesSection 330(f) of
			 such title is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
						(h)Retention Bonus for Members With Critical
			 Military Skills or Assigned to High Priority UnitsSection
			 355(i) of such title, as redesignated by section 661(c) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181), is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(i)Income replacement for reserve members
			 experiencing extended and frequent mobilizationsSection 910(g) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						615.Extension of authorities relating to
			 payment of referral bonuses
						(a)Health professions referral
			 bonusSubsection (i) of
			 section 1030 of title 10, United States Code, as added by section 671(b) of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181),
			 is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						(b)Army referral bonusSubsection (h) of section 3252 of title 10,
			 United States Code, as added by section 671(a) of the National Defense
			 Authorization Act for Fiscal Year 2008, is amended by striking December
			 31, 2008 and inserting December 31, 2009.
						616.Permanent extension of prohibition on
			 charges for meals received at military treatment facilities by members
			 receiving continuous careSection 402(h) of title 37, United States
			 Code, is amended—
						(1)in paragraph (1), by striking during
			 any month covered by paragraph (3); and
						(2)by striking paragraph (3).
						617.Accession and retention bonuses for the
			 recruitment and retention of psychologists for the Armed Forces
						(a)Multiyear retention bonus for
			 psychologists
							(1)In generalChapter 5 of title 37, United States Code,
			 is amended by inserting after section 301e the following new section:
								
									301f.Multiyear retention bonus: psychologists of
				the armed forces
										(a)Bonus authorizedAn officer described in subsection (c) who
				executes a written agreement to remain on active duty for up to four years
				after completion of any other active-duty service commitment may, upon
				acceptance of the agreement by the Secretary concerned, be paid a retention
				bonus as provided in this section.
										(b)Maximum amount of bonusThe amount of a retention bonus under
				subsection (a) may not exceed $25,000 for each year of the agreement of the
				officer concerned.
										(c)Eligible officersAn officer described in this subsection is
				an officer of the armed forces who—
											(1)is a psychologist of the armed
				forces;
											(2)is in a pay grade below pay grade
				O–7;
											(3)has at least eight years of creditable
				service (computed as described in section 302b(f) of this title) or has
				completed any active-duty service commitment incurred for psychology education
				and training;
											(4)has completed initial residency training
				(or will complete such training before September 30 of the fiscal year in which
				the officer enters into an agreement under subsection (a)); and
											(5)holds a valid State license to practice as
				a doctoral level psychologist.
											(d)RepaymentAn officer who does not complete the period
				of active duty specified in the agreement entered into under subsection (a)
				shall be subject to the repayment provisions of section 303a(e) of this
				title.
										.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 5 of such title is amended by inserting after the item relating to
			 section 301e the following new item:
								
									
										301f. Multiyear
				retention bonus: psychologists of the armed
				forces.
									
									.
							(b)Accession bonus for psychologists
							(1)In generalChapter 5 of title 37, United States Code,
			 is amended by inserting after section 302l the following new section:
								
									302m.Special pay: accession bonus for
				psychologists
										(a)Accession bonus authorizedA person described in subsection (b) who
				executes a written agreement described in subsection (e) to accept a commission
				as an officer of the armed forces and remain on active duty for a period of not
				less than four consecutive years may, upon acceptance of the agreement by the
				Secretary concerned, be paid an accession bonus in an amount determined by the
				Secretary concerned.
										(b)Eligible personsA person described in this section is any
				person who—
											(1)is a graduate of an accredited school of
				psychology; and
											(2)holds a valid State license to practice as
				a doctoral level psychologist.
											(c)Maximum amount of bonusThe amount of an accession bonus under
				subsection (a) may not exceed $400,000.
										(d)Limitation on eligibilityA person may not be paid a bonus under
				subsection (a) if—
											(1)the person, in exchange for an agreement to
				accept an appointment as an officer, received financial assistance from the
				Department of Defense to pursue a course of study in psychology; or
											(2)the Secretary concerned determines that the
				person is not qualified to become and remain certified as a
				psychologist.
											(e)AgreementThe agreement referred to in subsection (a)
				shall provide that, consistent with the needs of the armed force concerned, the
				person executing the agreement will be assigned to duty, for the period of
				obligated service covered by the agreement, as an officer of such armed force
				as a psychologist.
										(f)RepaymentA person who, after signing an agreement
				under subsection (a), is not commissioned as an officer of the armed forces,
				does not become licensed as a psychologist, or does not complete the period of
				active duty specified in the agreement shall be subject to the repayment
				provisions of section 303a(e) of this title.
										(g)Termination of authorityNo agreement under this section may be
				entered into after December 31,
				2009.
										.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 5 of such title is amended by inserting after the item relating to
			 section 302l the following new item:
								
									
										302m. Special pay:
				accession bonus for
				psychologists.
									
									.
							(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2008.
						618.Authority for extension of maximum length
			 of service agreements for special pay for nuclear-qualified officers extending
			 period of active serviceSection 312(a)(3) of section 312 of title
			 37, United States Code, is amended by striking three, four, or five
			 years and inserting not less than three years.
					619.Incentive pay for members of
			 precommissioning programs pursuing foreign language proficiency
						(a)Incentive pay authorized
							(1)In generalChapter 5 of title 37, United States Code,
			 is amended by inserting after section 316 the following new section:
								
									316a.Special pay: incentive pay for members of
				precommissioning programs pursuing foreign language proficiency
										(a)Incentive payThe Secretary of Defense may pay incentive
				pay under this section to an individual who—
											(1)is enrolled as a member of the Senior
				Reserve Officers' Training Corps or the Marine Corps Platoon Leaders Class, as
				determined in accordance with regulations prescribed by the Secretary of
				Defense under subsection (e); and
											(2)participates in a language immersion
				program approved for purposes of the Senior Reserve Officers' Training Corps,
				or in study abroad, or is enrolled in an academic course that involves
				instruction in a foreign language of strategic interest to the Department of
				Defense as designated by the Secretary of Defense for purposes of this
				section.
											(b)Period of paymentIncentive pay is payable under this section
				to an individual described in subsection (a) for the period of the individual's
				participation in the language program or study described in paragraph (2) of
				that subsection.
										(c)AmountThe amount of incentive pay payable to an
				individual under this section may not exceed $3,000 per year.
										(d)RepaymentAn individual who is paid incentive pay
				under this section but who does not satisfactorily complete participation in
				the individual's language program or study as described in subsection (a)(2),
				or who does not complete the requirements of the Senior Reserve Officers'
				Training Corps or the Marine Corps Platoon Leaders Class, as applicable, shall
				be subject to the repayment provisions of section 303a(e) of this title.
										(e)RegulationsThis section shall be administered under
				regulations prescribed by the Secretary of Defense.
										(f)ReportsNot later than January 1, 2010, and
				annually thereafter through 2014, the Secretary of Defense shall submit to the
				Director of the Office of Management and Budget, and to Congress, a report on
				the payment of incentive pay under this section during the preceding fiscal
				year. Each report shall include, for the fiscal year covered by such report,
				the following:
											(1)The number of individuals paid incentive
				pay under this section, the number of individuals commencing receipt of
				incentive pay under this section, and the number of individuals ceasing receipt
				of incentive pay under this section.
											(2)The amount of incentive pay paid to
				individuals under this section.
											(3)The aggregate amount recouped under section
				303a(e) of this title in connection with receipt of incentive pay under this
				section.
											(4)The languages for which incentive pay was
				paid under this section, including the total amount paid for each such
				language.
											(5)The effectiveness of incentive pay under
				this section in assisting the Department of Defense in securing proficiency in
				foreign languages of strategic interest to the Department of Defense, including
				a description of how recipients of pay under this section are assigned and
				utilized following completion of the program of study.
											(g)Termination of authorityNo incentive pay may be paid under this
				section after December 31,
				2013.
										.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 5 of such title is amended by inserting after the item relating to
			 section 316 the following new item:
								
									
										316a. Special pay:
				incentive pay for members of precommissioning programs pursuing foreign
				language
				proficiency.
									
									.
							(b)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2008.
						CTravel and Transportation
			 Allowances
					631.Shipment of family pets during evacuation
			 of personnelSection 406(b)(1)
			 of title 37, United States Code, is amended by adding at the end the following
			 new subparagraph:
						
							(H)(i)Except as provided in paragraph (2) and
				subject to clause (iii), in connection with an evacuation from a permanent
				station located in a foreign area, a member is entitled to transportation
				(including shipment and payment of any quarantine costs) of not more than two
				family household pets.
								(ii)A member entitled to transportation under
				clause (i) may be paid reimbursement or, at the member's request, a monetary
				allowance in accordance with the provisions of subparagraph (F) if the member
				secures by commercial means shipment and any quarantining of the pets otherwise
				subject to transportation under clause (i).
								(iii)The provision of transportation under
				clause (i) and the payment of reimbursement under clause (ii) shall be subject
				to such regulations as the Secretary of Defense shall prescribe with respect to
				members of the armed forces for purposes of this subparagraph. Such regulations
				may specify limitations on the types or size of pets for which transportation
				may be so provided or reimbursement so
				paid.
								.
					632.Special weight allowance for transportation
			 of professional books and equipment for spouses
						(a)Special weight allowanceSection 406(b)(1)(D) of title 37, United
			 States Code, is amended—
							(1)by inserting (i) after
			 (D);
							(2)in the second sentence of clause (i), as so
			 redesignated, by striking this subparagraph and inserting
			 this clause;
							(3)by redesignating the last sentence as
			 clause (iii) and indenting the margin of such clause, as so designated, two ems
			 from the left margin; and
							(4)by inserting after clause (i), as
			 redesignated by paragraph (2), the following new clause:
								
									(ii)In addition to the weight allowance
				authorized for such member with dependents under paragraph (C), the Secretary
				concerned may authorize up to an additional 500 pounds in weight allowance for
				shipment of professional books and equipment belonging to the spouse of such
				member.
									.
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on October 1, 2009, and shall apply with
			 respect to shipment provided on or after that date.
						633.Travel and transportation allowances for
			 members of the reserve components of the Armed Forces on leave for suspension
			 of training
						(a)Allowances authorized
							(1)In generalChapter 7 of title 37, United States Code,
			 is amended by inserting after section 411j the following new section:
								
									411k.Travel and transportation allowances:
				travel performed by certain members of the reserve components of the armed
				forces in connection with leave for suspension of training 
										(a)Allowance authorizedThe Secretary concerned may reimburse or
				provide transportation to a member of a reserve component of the armed forces
				on active duty for a period of more than 30 days who is performing duty at a
				temporary duty station for travel between the member's temporary duty station
				and the member's permanent duty station in connection with authorized leave
				pursuant to a suspension of training.
										(b)Minimum distance between
				stationsA member may be paid
				for or provided transportation under subsection (a) only as follows:
											(1)In the case of a member who travels between
				a temporary duty station and permanent duty station by air transportation, if
				the distance between such stations is not less than 300 miles.
											(2)In the case of a member who travels between
				a temporary duty station and permanent duty station by ground transportation,
				if the distance between such stations is more than the normal commuting
				distance from the permanent duty station (as determined under the regulations
				prescribed under subsection (e)).
											(c)Minimum period of suspension of
				trainingA member may be paid
				for or provided transportation under subsection (a) only in connection with a
				suspension of training covered by that subsection that is five days or more in
				duration.
										(d)Limitation on reimbursementThe amount a member may be paid under
				subsection (a) for travel may not exceed the amount that would be paid by the
				government (as determined under the regulations prescribed under subsection
				(e)) for the least expensive means of travel between the duty stations
				concerned.
										(e)RegulationsThe Secretary concerned shall prescribe
				regulations to carry out this section. Regulations prescribed by the Secretary
				of a military department shall be subject to the approval of the Secretary of
				Defense.
										.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 7 of such title is amended by inserting after the item relating to
			 section 411j the following new item:
								
									
										411k. Travel and
				transportation allowances: travel performed by certain members of the reserve
				components of the armed forces in connection with leave for suspension of
				training.
									
									.
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to travel that occurs on or after that date.
						DRetired Pay and Survivor Benefits
					641.Presentation of burial flag to the
			 surviving spouse and children of members of the Armed Forces who die in
			 serviceSection 1482(a) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraphs:
						
							(12)Presentation of a flag of equal size to the
				flag presented under paragraph (10) to the surviving spouse (regardless of
				whether the surviving spouse remarries after the decedent's death), if the
				person to be presented the flag under paragraph (10) is other than the
				surviving spouse.
							(13)Presentation of a flag of equal size to the
				flag presented under paragraph (10) to each child, regardless of whether the
				person to be presented a flag under paragraph (10) is a child of the decedent.
				For purposes of this paragraph, the term child has the meaning
				prescribed by section 1477(d) of this
				title
							.
					642.Repeal of
			 requirement of reduction of SBP survivor annuities by dependency and indemnity
			 compensation
						(a)Repeal
							(1)In
			 generalSubchapter II of chapter 73 of title 10, United States
			 Code, is amended as follows:
								(A)In section 1450,
			 by striking subsection (c).
								(B)In section
			 1451(c)—
									(i)by
			 striking paragraph (2); and
									(ii)by
			 redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively.
									(2)Conforming
			 amendmentsSuch subchapter is further amended as follows:
								(A)In section
			 1450—
									(i)by
			 striking subsection (e);
									(ii)by
			 striking subsection (k); and
									(iii)by striking
			 subsection (m).
									(B)In section
			 1451(g)(1), by striking subparagraph (C).
								(C)In section
			 1452—
									(i)in
			 subsection (f)(2), by striking does not apply— and all that
			 follows and inserting does not apply in the case of a deduction made
			 through administrative error.; and
									(ii)by
			 striking subsection (g).
									(D)In section
			 1455(c), by striking , 1450(k)(2),.
								(b)Prohibition on
			 Retroactive BenefitsNo benefits may be paid to any person for
			 any period before the effective date provided under subsection (f) by reason of
			 the amendments made by subsection (a).
						(c)Prohibition on
			 recoupment of certain amounts previously refunded to SBP
			 recipientsA surviving spouse who is or has been in receipt of an
			 annuity under the Survivor Benefit Plan under subchapter II of chapter 73 of
			 title 10, United States Code, that is in effect before the effective date
			 provided under subsection (f) and that is adjusted by reason of the amendments
			 made by subsection (a) and who has received a refund of retired pay under
			 section 1450(e) of title 10, United States Code, shall not be required to repay
			 such refund to the United States.
						(d)Repeal of
			 authority for optional annuity for dependent childrenSection
			 1448(d) of such title is amended—
							(1)in paragraph (1),
			 by striking Except as provided in paragraph (2)(B), the Secretary
			 concerned and inserting The Secretary concerned;
			 and
							(2)in paragraph
			 (2)—
								(A)by striking
			 Dependent
			 children.— and all that follows through In the
			 case of a member described in paragraph (1), and inserting
			 Dependent children annuity
			 when no eligible surviving spouse.—In the case of a member
			 described in paragraph (1),; and
								(B)by striking
			 subparagraph (B).
								(e)Restoration of
			 eligibility for previously eligible spousesThe Secretary of the
			 military department concerned shall restore annuity eligibility to any eligible
			 surviving spouse who, in consultation with the Secretary, previously elected to
			 transfer payment of such annuity to a surviving child or children under the
			 provisions of section 1448(d)(2)(B) of title 10, United States Code, as in
			 effect on the day before the effective date provided under subsection (f). Such
			 eligibility shall be restored whether or not payment to such child or children
			 subsequently was terminated due to loss of dependent status or death. For the
			 purposes of this subsection, an eligible spouse includes a spouse who was
			 previously eligible for payment of such annuity and is not remarried, or
			 remarried after having attained age 55, or whose second or subsequent marriage
			 has been terminated by death, divorce or annulment.
						(f)Effective
			 DateThe sections and the amendments made by this section shall
			 take effect on the later of—
							(1)the first day of
			 the first month that begins after the date of the enactment of this Act;
			 or
							(2)the first day of
			 the fiscal year that begins in the calendar year in which this Act is
			 enacted.
							EOther Matters
					651.Separation pay, transitional health care,
			 and transitional commissary and exchange benefits for members of the Armed
			 Forces separated under Surviving Son or Daughter policy
						(a)Availability of separation pay otherwise
			 available for involuntary separation
							(1)In generalA member of the Armed Forces who is
			 separated from the Armed Forces under the Surviving Son or Daughter policy of
			 the Department of Defense before the member completes twenty years of service
			 in the Armed Force shall be entitled to separation pay payable under section
			 1174 of title 10, United States Code.
							(2)No minimum service before
			 separationA member of the
			 Armed Forces described in paragraph (1) who is separated from the Armed Forces
			 as described in that paragraph is entitled to separation pay under that
			 paragraph without regard to section 1174(c) of title 10, United States
			 Code.
							(3)Inapplicability of requirement for service
			 in ready reserveSection
			 1174(e) of title 10, United States Code, shall not apply to a member of the
			 Armed Forces described in paragraph (1) who is separated from the Armed Forces
			 as described in that paragraph.
							(4)Amount of payThe amount of the separation pay to be paid
			 to a member pursuant to this subsection shall be based on the years of active
			 service actually completed by the member before the member’s separation from
			 the Armed Forces as described in paragraph (1).
							(b)Transitional health care
							(1)In generalA member of the Armed Forces who is
			 separated from the Armed Forces under the Surviving Son or Daughter policy of
			 the Department of Defense is entitled to health care benefits under section
			 1145 of title 10, United States Code, as if such member were an individual
			 described by subsection (a)(2) of such section.
							(2)DependentsThe dependents of a member entitled to
			 health care benefits under paragraph (1) are entitled to health care benefits
			 in the same manner with respect to such member as dependents of members of the
			 Armed Forces are entitled to such benefits with respect to such members under
			 section 1145 of title 10, United States Code.
							(c)Transitional commissary and exchange
			 benefitsA member of the
			 Armed Forces who is separated from the Armed Forces under the Surviving Son or
			 Daughter policy of the Department of Defense is entitled to continue to use
			 commissary and exchange stores and morale, welfare, and recreational facilities
			 in the same manner as a member on active duty in the Armed Forces during the
			 two-year period beginning on the later of the following dates:
							(1)The date of the separation of the
			 member.
							(2)The date on which the member is first
			 notified of the members entitlement to benefits under this subsection.
							(d)Surviving Son or Daughter policy of the
			 Department of Defense definedIn this section, the term Surviving
			 Son or Daughter policy of the Department of Defense means the policy of
			 the Department of Defense for the separation from the Armed Forces of a member
			 of the Armed Forces who is a son or daughter in a family in which the father,
			 mother, or another son or daughter—
							(1)has been killed in action or died while
			 serving in the Armed Forces from a wound, accident, or disease;
							(2)is a member of the Armed Forces in a
			 captured or missing-in-action status; or
							(3)has a service-connected disability rated
			 100 percent disabling (including a disability of 100 percent mental
			 disability), as determined by the Secretary of Veterans Affairs or the
			 Secretary of the military department concerned, and is not gainfully employed
			 because of such disability.
							VIIHealth Care Provisions
				ATRICARE Program
					701.Calculation of monthly premiums for
			 coverage under TRICARE Reserve Select after 2008
						(a)In generalSection 1076d(d)(3) of title 10, United
			 States Code, is amended—
							(1)by inserting (A) after
			 (3);
							(2)in subparagraph (A), as so designated, by
			 striking the second sentence; and
							(3)by adding at the end the following new
			 subparagraph:
								
									(B)The appropriate actuarial basis for
				purposes of subparagraph (A) shall be determined as follows:
										(i)For calendar year 2009, by utilizing the
				reported cost of providing benefits under this section to members and their
				dependents during calendar years 2006 and 2007.
										(ii)For each calendar year after calendar year
				2009, by utilizing the actual cost of providing benefits under this section to
				members and their dependents during the calendar years preceding such calendar
				year.
										.
							(b)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2008.
						BOther Health Care Authorities
					711.Enhancement of medical and dental readiness
			 of members of the Armed Forces
						(a)Expansion of availability of medical and
			 dental services for reserves
							(1)Expansion of availability for reserves
			 assigned to units scheduled for deployment within 75 days of
			 mobilizationSubsection
			 (d)(1) of section 1074a of title 10, United States Code, is amended by striking
			 The Secretary of the Army shall provide to members of the Selected
			 Reserve of the Army and inserting The Secretary concerned shall
			 provide to members of the Selected Reserve.
							(2)Availability for certain other
			 reservesSuch section is
			 further amended by adding at the end the following new subsection:
								
									(g)(1)The Secretary concerned may provide to any
				member of the Selected Reserve not described in subsection (d)(1) or (f), and
				to any member of the Individual Ready Reserve with a specially designated
				deployment responsibility, the medical and dental services specified in
				subsection (d)(1) if the Secretary determines that the receipt of such services
				by such member is necessary to ensure that the member meets applicable
				standards of medical and dental readiness.
										(2)Services may not be provided to a member
				under this subsection for a condition that is the result of the member's own
				misconduct.
										(3)The services provided under this subsection
				shall be provided at no cost to the
				member.
										.
							(3)FundingSuch section is further amended by adding
			 at the end the following new subsection:
								
									(h)Amounts available for operation and
				maintenance of a reserve component of the armed forces may be available for
				purposes of this section to ensure the medical and dental readiness of members
				of such reserve
				component.
									.
							(b)Waiver of certain copayments for dental
			 care for reserves for readiness purposesSection 1076a(e) of such title is
			 amended—
							(1)by redesignating paragraphs (1), (2), and
			 (3) as subparagraphs (A), (B), and (C), respectively;
							(2)by striking A member or
			 dependent and inserting (1) Except as provided pursuant to
			 paragraph (2), a member or dependent; and
							(3)by adding at the end the following new
			 paragraph:
								
									(2)During a national emergency declared by the
				President or Congress, the Secretary of Defense may waive, whether in whole or
				in part, the charges otherwise payable by a member of the Selected Reserve of
				the Ready Reserve or a member of the Individual Ready Reserve under paragraph
				(1) for the coverage of the member alone under the dental insurance plan
				established under subsection (a)(1) if the Secretary determines that such
				waiver of the charges would facilitate or ensure the readiness of a unit or
				individual for a scheduled
				deployment.
									.
							(c)Report on policies and procedures in
			 support of medical and dental readiness
							(1)In generalNot later than March 1, 2009, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report on the policies and procedures of the
			 Department of Defense to ensure the medical and dental readiness of members of
			 the Armed Forces.
							(2)ElementsThe report required by paragraph (1) shall
			 include the following:
								(A)A description of the current standards of
			 each military department with respect to the medical and dental readiness of
			 individual members of the Armed Forces (including members of the regular
			 components and members of the reserve components), and with respect to the
			 medical and dental readiness of units of the Armed Forces (including units of
			 the regular components and units of the reserve components), under the
			 jurisdiction of such military department.
								(B)A description of the manner in which each
			 military department applies the standards described under subparagraph (A) with
			 respect to each of the following:
									(i)Performance evaluation.
									(ii)Promotion.
									(iii)In the case of the members of the reserve
			 components, eligibility to attend annual training.
									(iv)Continued retention in service in the Armed
			 Forces.
									(v)Such other matters as the Secretary
			 considers appropriate.
									(C)A statement of the number of members of the
			 Armed Forces (including members of the regular components and members of the
			 reserve components) who were determined to be not ready for deployment at any
			 time during the period beginning on October 1, 2001, and ending on September
			 30, 2008, due to failure to meet applicable medical or dental standards, and an
			 assessment of whether the unreadiness of such members for deployment could
			 reasonably have been mitigated by actions of the members concerned to maintain
			 individual medical or dental readiness.
								(D)A description of any actual or perceived
			 barriers to the achievement of full medical and dental readiness in the Armed
			 Forces (including among the regular components and the reserve components),
			 including, but not limited to, barriers associated with the following:
									(i)Quality or cost of, or access to, medical
			 and dental care.
									(ii)Availability of programs and incentives
			 intended to prevent medical or dental problems.
									(E)Such recommendations for legislative or
			 administrative action as the Secretary considers appropriate to ensure the
			 medical and dental readiness of individual members of the Armed Forces and
			 units of the Armed Forces, including, but not limited to, recommendations
			 regarding the following:
									(i)The advisability of requiring that fitness
			 reports of members of the Armed Forces include—
										(I)a statement of whether or not a member
			 meets medical and dental readiness standards for deployment; and
										(II)in cases in which a member does not meet
			 such standard, a statement of actions being taken to ensure that the member
			 meets such standards and the anticipated schedule for meeting such
			 standards.
										(ii)The advisability of establishing a
			 mandatory promotion standard relating to individual medical and dental
			 readiness and, in the case of a unit commander, unit medical and dental
			 readiness.
									712.Additional authority for studies and
			 demonstration projects relating to delivery of health and medical
			 careSection 1092(a) of title
			 10, United States Code, is amended by adding at the end the following new
			 paragraphs:
						
							(3)The Secretary of Defense may include in the
				studies and demonstration projects conducted under paragraph (1) studies and
				demonstration projects to provide awards and incentives to members of the armed
				forces and covered beneficiaries who obtain health promotion and disease
				prevention health care services in accordance with terms and schedules
				prescribed by the Secretary. Such awards and incentives may include, but are
				not limited to, cash awards and, in the case of members of the armed forces,
				personnel incentives.
							(4)(A)The Secretary of Defense may, in
				consultation with the other administering Secretaries, include in the studies
				and demonstration projects conducted under paragraph (1) studies and
				demonstration projects to provide awards or incentives to individual health
				care professionals under the authority of such Secretaries, including members
				of the uniformed services, Federal civilian employees, and contractor
				personnel, to encourage and reward effective implementation of innovative
				health care programs designed to improve quality, cost-effectiveness, health
				promotion, medical readiness, and other priority objectives. Such awards and
				incentives may include, but are not limited to, cash awards and, in the case of
				members of the armed forces, personnel incentives.
								(B)Amounts available for the pay of members of
				the uniformed services shall be available for awards and incentives under this
				paragraph with respect to members of the uniformed services.
								(5)The Secretary of Defense may include in the
				studies and demonstration projects conducted under paragraph (1) studies and
				demonstration projects to improve the medical and dental readiness of members
				of reserve components of the armed forces, including the provision of health
				care services to such members for which they are not otherwise entitled or
				eligible under this chapter.
							(6)The Secretary of Defense may include in the
				studies and demonstration projects conducted under paragraph (1) studies and
				demonstration projects to improve the continuity of health care services for
				family members of mobilized members of the reserve components of the armed
				forces who are eligible for such services under this chapter, including payment
				of a stipend for continuation of employer-provided health coverage during
				extended periods of active
				duty.
							.
					713.Travel for anesthesia services for
			 childbirth for dependents of members assigned to very remote locations outside
			 the continental United StatesSection 1040(a) of title 10, United States
			 Code, is amended—
						(1)by inserting (1) after
			 (a); and
						(2)by adding at the end the following new
			 paragraph:
							
								(2)(A)For purposes of paragraph (1), required
				medical attention of a dependent shall include anesthesia services for
				childbirth for the dependent equivalent to the anesthesia services for
				childbirth that would be available to the dependent in military treatment
				facilities located in the United States.
									(B)In the case of a dependent in a remote
				location outside the continental United States who elects services authorized
				by subparagraph (A), the transportation authorized in paragraph (1) may consist
				of transportation to a military treatment facility providing such services that
				is located in the continental United States nearest to the closest port of
				entry into the continental United States from such remote location.
									(C)The second through sixth sentences of
				paragraph (1) shall apply to a dependent provided transportation under this
				paragraph.
									(D)Notwithstanding any other provision of this
				paragraph, the total cost incurred by the United States for the provision of
				transportation and expenses (including per diem) with respect to a dependent
				under this paragraph may not exceed the cost the United States would otherwise
				incur for the provision of transportation and expenses with respect to the
				dependent under paragraph (1) if the transportation and expenses were provided
				to the dependent under paragraph (1) rather than this
				paragraph.
									.
						COther Health Care Matters 
					721.Repeal of prohibition on conversion of
			 military medical and dental positions to civilian medical and dental
			 positions
						(a)RepealSubsection (a) of section 721 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 198; 10 U.S.C. 129c note) is repealed.
						(b)Revival of certification and report
			 requirements on conversion of positions
							(1)In generalThe provisions of subsections (a) and (b)
			 of section 742 of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (Public Law 109–364; 120 Stat. 2306), as in effect on January 27,
			 2008 (the day before the date of the enactment of the National Defense
			 Authorization Act for Fiscal Year 2008), are hereby revived.
							(2)Applicable definitionsIn the discharge of subsections (a) and (b)
			 of section 742 of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007, as revived by paragraph (1), the following definitions shall
			 apply:
								(A)The definitions in paragraphs (1) through
			 (4) of section 742(f) of the John Warner National Defense Authorization Act for
			 Fiscal Year 2007, as in effect on January 27, 2008.
								(B)The definition in section 721(d)(4) of the
			 National Defense Authorization Act for Fiscal Year 2008.
								VIIIAcquisition Policy, Acquisition Management,
			 and Related Matters
				AProvisions Relating to Major Defense
			 Acquisition Programs
					801.Inclusion of major subprograms to major
			 defense acquisition programs under acquisition reporting requirements
						(a)Authority To designate major subprograms as
			 subject to acquisition reporting requirements
							(1)In generalChapter 144 of title 10, United States
			 Code, is amended by inserting after section 2430 following new section:
								
									2430a.Major subprograms
										(a)Authority To designate major subprograms as
				subject to acquisition reporting requirements(1)If the Secretary of Defense determines that
				a major defense acquisition program requires the delivery of two or more
				categories of end items which differ significantly from each other in form and
				function, the Secretary may designate each such category of end items as a
				major subprogram for the purposes of acquisition reporting under this
				chapter.
											(2)The Secretary shall notify the
				congressional defense committees in writing of any proposed designation
				pursuant to paragraph (1) not less than 30 days before the date such
				designation takes effect.
											(b)Reporting requirementsIf the Secretary designates a major
				subprogram of a major defense acquisition program in accordance with subsection
				(a), Selected Acquisition Reports, unit cost reports, and program baselines
				under this chapter shall reflect cost, schedule, and performance
				information—
											(1)for the major defense acquisition program
				as a whole; and
											(2)for each major subprogram of the major
				defense acquisition program so designated.
											(c)Unit costsNotwithstanding paragraphs (1) and (2) of
				section 2432(a) of this title, in the case of a major defense acquisition
				program for which the Secretary has designated one or more major subprograms
				under this section for the purposes of this chapter—
											(1)the term program acquisition unit
				cost means the total cost for the development and procurement of, and
				specific military construction for, the major defense acquisition program that
				is reasonably allocable to each such major subprogram, divided by the relevant
				number of fully-configured end items to be produced under such major
				subprogram; and
											(2)the term procurement unit cost
				means the total of all funds programmed to be available for obligation for
				procurement for each such major subprogram, divided by the number of
				fully-configured end items to be procured under such major
				subprogram.
											.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 144 of such title is amended by inserting after the item relating to
			 section 2430 the following new item:
								
									
										2430a. Major
				subprograms.
									
									.
							(b)Conforming amendmentsChapter 144 of such title is further
			 amended as follows:
							(1)In section 2432—
								(A)in subsection (c)—
									(i)in paragraph (1)(B)—
										(I)by inserting or designated major
			 subprogram after for each major defense acquisition
			 program; and
										(II)by inserting or subprogram
			 after the program;
										(ii)in paragraph (3)(A), by inserting or
			 designated major subprogram after for each major defense
			 acquisition program; and
									(B)in subsection (e)—
									(i)in paragraph (3), by inserting before the
			 period the following: for the program (or for each designated major
			 subprogram under the program); and
									(ii)in paragraph (5), by inserting before the
			 period the following: (or for each designated major subprogram under the
			 program).
									(2)In section 2433—
								(A)in subsection (a)—
									(i)by striking The terms and
			 inserting Except as provided in section 2430a(c) of this title, the
			 terms;
									(ii)in paragraph (4)—
										(I)in subparagraphs (A) and (B), by inserting
			 or designated major defense subprogram after major
			 defense acquisition program; and
										(II)by inserting or subprogram
			 after the program each place it appears; and
										(iii)in paragraph (5)—
										(I)in subparagraphs (A) and (B), by inserting
			 or designated major defense subprogram after major
			 defense acquisition program; and
										(II)by inserting or subprogram
			 after the program each place it appears;
										(B)in subsection (b)—
									(i)in the matter preceding paragraph (1), by
			 inserting (and for each designated major subprogram under the
			 program after unit costs of the program;
									(ii)in paragraph (1), by inserting before the
			 period the following: for the program (or for each designated major
			 subprogram under the program);
									(iii)in paragraph (2), by inserting before the
			 period the following: for the program (or for each designated major
			 subprogram under the program); and
									(iv)in paragraph (5), by inserting or
			 subprogram after the program each place it appears
			 (other than the last place it appears);
									(C)in subsection (c)—
									(i)by striking the program acquisition
			 unit cost for the program or the procurement unit cost for the program
			 and inserting the program acquisition unit cost for the program (or for
			 a designated major subprogram under the program) or the procurement unit cost
			 for the program (or for such a subprogram); and
									(ii)by striking for the program
			 after significant cost growth threshold;
									(D)in subsection (d)—
									(i)in paragraph (1)—
										(I)by inserting or any designated major
			 subprogram under the program after for the program the
			 first place it appears; and
										(II)by inserting or subprogram
			 after the program the second place it appears;
										(ii)in paragraph (2)—
										(I)by inserting or any designated major
			 subprogram under the program after the program the first
			 place it appears; and
										(II)by inserting or subprogram
			 after the program the second place it appears; and
										(iii)in paragraph (3), by striking such
			 program and inserting the program or subprogram
			 concerned;
									(E)in subsection (e)—
									(i)in paragraph (1)—
										(I)in subparagraph (A)—
											(aa)by inserting or designated major
			 subprogram after major defense acquisition program;
			 and
											(bb)by inserting or subprogram
			 after the program; and
											(II)in subparagraph (B)—
											(aa)by inserting or designated major
			 subprogram after major defense acquisition program;
			 and
											(bb)by inserting or subprogram
			 after that program;
											(ii)in paragraph (2)—
										(I)in the matter preceding subparagraph
			 (A)—
											(aa)by inserting or designated major
			 subprogram after major defense acquisition program;
			 and
											(bb)by inserting or subprogram
			 after the program;
											(II)in subparagraph (A), by inserting or
			 subprogram after program each place it appears;
										(III)in subparagraph (B), by inserting or
			 subprogram after such acquisition program each place it
			 appears; and
										(IV)in subparagraph (C), by inserting or
			 subprogram after such program; and
										(iii)in paragraph (3)—
										(I)in the matter preceding subparagraph
			 (A)—
											(aa)by inserting or subprogram
			 concerned after the program; and
											(bb)by inserting or designated major
			 subprogram after major defense acquisition program;
			 and
											(II)in subparagraphs (A) and (B), by inserting
			 or subprogram after that program each place it
			 appears; and
										(F)in subsection (g)—
									(i)in paragraph (1)—
										(I)in subparagraph (D), by inserting
			 (and for each designated major subprogram under the program)
			 after the program;
										(II)in subparagraph (E), by inserting
			 for the program (and for each designated major subprogram under the
			 program) after program acquisition cost;
										(III)in subparagraph (F), by inserting before
			 the period the following: for the program (or for any designated major
			 subprogram under the program);
										(IV)in subparagraph (J), by inserting
			 for the program (or for each designated major subprogram under the
			 program) after program acquisition unit cost;
										(V)in subparagraph (K), by inserting
			 for the program (or for each designated major subprogram under the
			 program) after procurement unit cost; and
										(VI)in subparagraph (O), by inserting before
			 the period the following: for the program (or for any designated major
			 subprogram under the program); and
										(ii)in paragraph (2)—
										(I)by inserting or designated major
			 subprogram after major defense acquisition
			 program;
										(II)by inserting or subprogram
			 after the entire program; and
										(III)by inserting or subprogram
			 after a program.
										802.Inclusion of certain major information
			 technology investments in acquisition oversight authorities for major automated
			 information system programs
						(a)Definitions
							(1)In generalSection 2445a of title 10, United States
			 Code, is amended—
								(A)in subsection (a), by striking
			 In
			 general and inserting Major automated information system
			 program; and
								(B)by adding at the end the following new
			 subsection:
									
										(d)Other major information technology
				investment programIn this
				chapter, the term other major information technology investment
				program means the following:
											(1)An investment that is designated by the
				Secretary of Defense, or a designee of the Secretary, as a pre-Major
				Automated Information System or pre-MAIS program.
											(2)Any other investment in automated
				information system products or services that is expected to exceed the
				thresholds established in subsection (a), as adjusted under subsection (b), but
				is not considered to be a major automated information system program because a
				formal acquisition decision has not yet been made with respect to such
				investment.
											.
								(2)Heading amendmentThe heading of such section is amended to
			 read as follows:
								
									2445a.Definitions
									.
							(3)Clerical amendmentThe table of sections at the beginning of
			 chapter 144A of such title is amended by striking the item relating to section
			 2445a and inserting the following new item:
								
									
										2445a.
				Definitions.
									
									.
							(b)Cost, schedule, and performance
			 informationSection 2445b of
			 such title is amended—
							(1)in subsection (a), by inserting and
			 each other major information technology investment program after
			 each major automated information system program;
							(2)in subsection (b), by inserting
			 regarding major automated
			 information system programs after
			 Elements; and
							(3)by adding at the end the following new
			 subsection:
								
									(d)Elements regarding other major information
				technology investment programsWith respect to each other major
				information technology investment program, the information required by
				subsection (a) may be provided in the format that is most appropriate to the
				current status of the
				program.
									.
							(c)Quarterly reportsSection 2445c of such title is
			 amended—
							(1)in subsection (a)—
								(A)by inserting or other major
			 information technology investment after major automated
			 information system the first place it appears; and
								(B)by inserting or major information
			 technology after major automated information system the
			 second place it appears;
								(2)in subsection (b)—
								(A)by inserting or other major
			 information technology investment after major automated
			 information system in the matter preceding paragraph (1); and
								(B)by inserting or information
			 technology after automated information system each place
			 it appears in paragraphs (1) and (2);
								(3)in subsection (d)—
								(A)in paragraph (1), by inserting or
			 other major information technology investment after major
			 automated information system; and
								(B)in paragraph (2)—
									(i)by redesignating subparagraphs (B), (C),
			 and (D) as subparagraphs (C), (D), and (E), respectively; and
									(ii)by striking subparagraph (A) and inserting
			 the following new subparagraphs:
										
											(A)no Milestone B decision has been made after
				more than two years of investment in the program;
											(B)the system failed to achieve initial
				operational capability within three years after milestone B
				approval;
											;
				
									(iii)in subparagraph (C), as redesignated by
			 clause (i) of this subparagraph, by inserting before the semicolon the
			 following: or section 2445b(d) of this title, as
			 applicable;
									(iv)in subparagraph (D), as so redesignated, by
			 inserting before the semicolon the following: or section 2445b(d) of
			 this title, as applicable; and
									(v)in subparagraph (E), as so
			 redesignated—
										(I)by inserting or major information
			 technology after major automated information system;
			 and
										(II)by inserting before the period the
			 following: or section 2445b(d) of this title, as
			 applicable;
										(4)in subsection (e), by inserting or
			 other major information technology investment after major
			 automated information system; and
							(5)in subsection (f)—
								(A)by inserting or other major
			 information technology investment after major automated
			 information system in the matter preceding paragraph (1);
								(B)in paragraph (1), by inserting or
			 information technology after automated information
			 system;
								(C)in paragraph (2), by inserting or
			 technology after the system; and
								(D)in paragraph (3), by inserting or
			 technology, as applicable, after the program and
			 system.
								803.Configuration Steering Boards for cost
			 control under major defense acquisition programs
						(a)Configuration steering boardsEach Secretary of a military department
			 shall establish one or more boards (to be known as a Configuration
			 Steering Board) for the major defense acquisition programs of such
			 department.
						(b)Composition
							(1)ChairEach Configuration Steering Board under
			 this section shall be chaired by the service acquisition executive of the
			 military department concerned.
							(2)Particular membersEach Configuration Steering Board under
			 this section shall include a representative of the following:
								(A)The Office of the Under Secretary of
			 Defense for Acquisition, Technology, and Logistics.
								(B)The Chief of Staff of the Armed Force
			 concerned.
								(C)The Joint Staff.
								(D)The Comptroller of the military department
			 concerned.
								(E)The military deputy to the service
			 acquisition executive concerned.
								(F)The program executive officer for the major
			 defense acquisition program concerned.
								(c)Responsibilities
							(1)In generalThe Configuration Steering Board for a
			 major defense acquisition program under this section shall be responsible for
			 the following:
								(A)Preventing unnecessary changes to program
			 requirements and system configuration that could have an adverse impact on
			 program cost or schedule.
								(B)Mitigating the adverse cost and schedule
			 impact of any changes to program requirements that may be required.
								(C)Ensuring that the program delivers as much
			 planned capability as possible, consistent with the program baseline.
								(2)Discharge of responsibilitiesIn discharging its responsibilities under
			 this section with respect to a major defense acquisition program, a
			 Configuration Steering Board shall—
								(A)review and approve or disapprove any
			 proposed changes to program requirements or system configuration that have the
			 potential to adversely impact program cost or schedule; and
								(B)review and recommend proposals to reduce
			 program requirements that have the potential to improve program cost or
			 schedule in a manner consistent with program objectives.
								(3)Presentation recommendations on reduction
			 in requirementsAny
			 recommendation for a proposed reduction in requirements that is made by a
			 Configuration Steering Board under paragraph (2)(B) shall be presented to
			 appropriate organizations of the Joint Staff and the military departments
			 responsible for such requirements for review and approval in accordance with
			 applicable procedures.
							(4)Annual consideration of each major defense
			 acquisition programThe
			 Secretary of the military department concerned shall ensure that a
			 Configuration Steering Board under this section meets to consider each major
			 defense acquisition program of such military department at least once each
			 year.
							(d)Applicability
							(1)In generalThe requirements of this section shall
			 apply with respect to any major defense acquisition program that is commenced
			 before, on, or after the date of the enactment of this Act.
							(2)Current programsIn the case of any major defense
			 acquisition program that is ongoing as of the date of the enactment of this
			 Act, a Configuration Steering Board under this section shall be established for
			 such program not later than 60 days after the date of the enactment of this
			 Act.
							(e)Guidance on authorities of program managers
			 after milestone B
							(1)Modification of guidance on
			 authoritiesParagraph (2) of
			 section 853(d) of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (Public Law 109–364; 120 Stat. 2343) is amended to read as
			 follows:
								
									(2)authorities available to the program
				manager, including—
										(A)the authority to object to the addition of
				new program requirements that would be inconsistent with the parameters
				established at Milestone B (or Key Decision Point B in the case of a space
				program) and reflected in the performance agreement, unless such requirements
				are approved by the appropriate Configuration Steering Board; and
										(B)the authority to recommend to the
				appropriate Configuration Steering Board reduced program requirements that have
				the potential to improve program cost or schedule in a manner consistent with
				program objectives;
				and
										.
							(2)ApplicabilityThe Secretary of Defense shall modify the
			 guidance described in section 853(d) of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 in order to take into account the
			 amendment made by paragraph (1) not later than 60 days after the date of the
			 enactment of this Act.
							(f)Major defense acquisition program
			 definedIn this section, the
			 term major defense acquisition program has the meaning given that
			 term in section 2430(a) of title 10, United States Code.
						BAcquisition Policy and Management
					811.Internal controls for procurements on
			 behalf of the Department of Defense by certain non-defense agencies
						(a)Inspector General Reviews and
			 Determinations
							(1)In generalFor each covered non-defense agency, the
			 Inspector General of the Department of Defense and the Inspector General of
			 such non-defense agency shall, not later than March 15, 2009, jointly—
								(A)review—
									(i)the procurement policies, procedures, and
			 internal controls of such non-defense agency that are applicable to the
			 procurement of property and services on behalf of the Department by such
			 non-defense agency; and
									(ii)the administration of those policies,
			 procedures, and internal controls; and
									(B)determine in writing whether—
									(i)such non-defense agency is compliant with
			 defense procurement requirements;
									(ii)such non-defense agency is not compliant
			 with defense procurement requirements, but has a program or initiative to
			 significantly improve compliance with defense procurement requirements;
									(iii)neither of the conclusions stated in
			 clauses (i) and (ii) is correct in the case of such non-defense agency;
			 or
									(iv)such non-defense agency is not compliant
			 with defense procurement requirements to such an extent that the interests of
			 the Department of Defense are at risk in procurements conducted by such
			 non-defense agency.
									(2)Actions following certain
			 determinationsIf the
			 Inspectors General determine under paragraph (1) that the conclusion stated in
			 clause (ii), (iii), or (iv) of subparagraph (B) of that paragraph is correct in
			 the case of a covered non-defense agency, such Inspectors General shall, not
			 later than June 15, 2010, jointly—
								(A)conduct a second review, as described in
			 subparagraph (A) of that paragraph, regarding such non-defense agency’s
			 procurement of property or services on behalf of the Department of Defense in
			 fiscal year 2009; and
								(B)determine in writing whether such
			 non-defense agency is or is not compliant with defense procurement
			 requirements.
								(b)Compliance With Defense Procurement
			 RequirementsFor the purposes
			 of this section, a covered non-defense agency is compliant with defense
			 procurement requirements if such non-defense agency’s procurement policies,
			 procedures, and internal controls applicable to the procurement of products and
			 services on behalf of the Department of Defense, and the manner in which they
			 are administered, are adequate to ensure such non-defense agency’s compliance
			 with the requirements of laws and regulations that apply to procurements of
			 property and services made directly by the Department of Defense.
						(c)Memoranda of Understanding Between
			 Inspectors General
							(1)In generalNot later than 60 days after the date of
			 the enactment of this Act, the Inspector General of the Department of Defense
			 and the Inspector General of each covered non-defense agency shall enter into a
			 memorandum of understanding with each other to carry out the reviews and make
			 the determinations required by this section.
							(2)Scope of memorandaThe Inspector General of the Department of
			 Defense and the Inspector General of a covered non-defense agency may by mutual
			 agreement conduct separate reviews of the procurement of property and services
			 on behalf of the Department of Defense that are conducted by separate business
			 units, or under separate governmentwide acquisition contracts, of such
			 non-defense agency. In any case where such separate reviews are conducted, the
			 Inspectors General shall make separate determinations under paragraph (1) or
			 (2) of subsection (a), as applicable, with respect to each such separate
			 review.
							(d)Limitations on Procurements on Behalf of
			 Department of Defense
							(1)Limitation during review
			 periodAfter March 15, 2009,
			 and before June 16, 2010, no official of the Department of Defense may, except
			 as provided in subsection (e) or (f), order, purchase, or otherwise procure
			 property or services in an amount in excess of $100,000 through a covered
			 non-defense agency for which a determination described in clause (iii) or (iv)
			 of paragraph (1)(B) of subsection (a) has been made under subsection
			 (a).
							(2)Limitation after review
			 periodAfter June 15, 2010,
			 no official of the Department of Defense may, except as provided in subsection
			 (e) or (f), order, purchase, or otherwise procure property or services in an
			 amount in excess of $100,000 through a covered non-defense agency that, having
			 been subject to review under this section, has not been determined under this
			 section as being compliant with defense procurement requirements.
							(3)Limitation following failure to reach
			 mouCommencing on the date
			 that is 60 days after the date of the enactment of this Act, if a memorandum of
			 understanding between the Inspector General of the Department of Defense and
			 the Inspector General of a covered non-defense agency cannot be attained
			 causing the review required by this section to not be performed, no official of
			 the Department of Defense, except as provided in subsection (e) or (f), may
			 order, purchase or otherwise procure property or services in an amount in
			 excess of $100,000 through such non-defense agency.
							(e)Exception From Applicability of
			 Limitations
							(1)ExceptionNo limitation applies under subsection (d)
			 with respect to the procurement of property and services on behalf of the
			 Department of Defense by a covered non-defense agency during any period that
			 there is in effect a determination of the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics, made in writing, that it is necessary
			 in the interest of the Department of Defense to continue to procure property
			 and services through such non-defense agency.
							(2)Applicability of
			 determinationA written
			 determination with respect to a covered non-defense agency under paragraph (1)
			 is in effect for the period, not in excess of one year, that the Under
			 Secretary shall specify in the written determination. The Under Secretary may
			 extend from time to time, for up to one year at a time, the period for which
			 the written determination remains in effect.
							(f)Termination of Applicability of
			 LimitationsSubsection (d)
			 shall cease to apply to a covered non-defense agency on the date on which the
			 Inspector General of the Department of Defense and the Inspector General of
			 such non-defense agency jointly—
							(1)determine that such non-defense agency is
			 compliant with defense procurement requirements; and
							(2)notify the Secretary of Defense of that
			 determination.
							(g)Identification of Procurements Made During
			 a Particular Fiscal YearFor
			 the purposes of subsection (a), a procurement shall be treated as being made
			 during a particular fiscal year to the extent that funds are obligated by the
			 Department of Defense for that procurement in that fiscal year.
						(h)Resolution of DisagreementsIf the Inspector General of the Department
			 of Defense and the Inspector General of a covered non-defense agency are unable
			 to agree on a joint determination under subsection (a) or (f), a determination
			 by the Inspector General of the Department of Defense under such subsection
			 shall be conclusive for the purposes of this section.
						(i)DefinitionsIn this section:
							(1)The term covered non-defense
			 agency means each of the following:
								(A)The Department of Commerce.
								(B)The Department of Energy.
								(2)The term governmentwide acquisition
			 contract, with respect to a covered non-defense agency, means a task or
			 delivery order contract that—
								(A)is entered into by the non-defense agency;
			 and
								(B)may be used as the contract under which
			 property or services are procured for one or more other departments or agencies
			 of the Federal Government.
								(j)Modification of certain additional
			 authorities on internal controls for procurements on behalf of
			 DoDSection 801 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 202; 10 U.S.C. 2304 note) is amended—
							(1)in subsection (a)(2)—
								(A)in subparagraph (B), by striking
			 each of the Department of the Treasury, the Department of the Interior,
			 and the National Aeronautics and Space Administration and inserting
			 the Department of the Interior; and
								(B)by adding at the end the following new
			 subparagraph:
									
										(D)In the case of each of the Department of
				Commerce and the Department of Energy, by not later than March 15,
				2015.
										;
				and
								(2)in subsection (f)(2)—
								(A)by striking subparagraphs (B) and
			 (D);
								(B)by redesignating subparagraphs (C), (E),
			 and (F) as subparagraphs (B), (C), and (D), respectively; and
								(C)by adding at the end the following new
			 subparagraphs:
									
										(E)The Department of Commerce.
										(F)The Department of
				Energy.
										.
								812.Contingency Contracting Corps
						(a)In generalChapter 137 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2334.Contingency Contracting Corps
									(a)EstablishmentThe Secretary of Defense shall establish
				within the Department of Defense a Contingency Contracting Corps (in this
				section, referred to as the Corps) to ensure the Department has
				the capability, when needed, to support contingency contracting actions in a
				deployed environment. The members of the Corps shall be available for
				deployment in connection with contingency operations both within and outside
				the continental United States, including reconstruction efforts relating
				thereto.
									(b)MembershipMembership in the Corps shall be voluntary
				and open to all employees of the Department of Defense, including uniformed
				members of the Armed Forces, who are members of the defense acquisition
				workforce, as designated under section 1721 of this title.
									(c)Education and trainingThe Secretary of Defense may establish
				additional educational and training requirements for members of the
				Corps.
									(d)Clothing and equipmentThe Secretary of Defense may identify any
				necessary clothing and equipment requirements for members of the Corps.
									(e)SalaryThe salaries for members of the Corps shall
				be paid by the Department of Defense out of existing appropriations.
									(f)Authority To deploy the corpsThe Secretary of Defense, or the
				Secretary's designee, shall have the authority to determine when members of the
				Corps shall be deployed.
									(g)Annual report(1)The Secretary of Defense shall provide to
				the Committee on Armed Services and the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Armed Services and the
				Committee on Oversight and Government Reform of the House of Representatives an
				annual report on the status of the Contingency Contracting Corps.
										(2)At a minimum, each report under paragraph
				(1) shall include the number of members of the Contingency Contracting Corps,
				the fully burdened cost of operating the program, the number of deployments of
				members of the program, and the performance of members of the program in
				deployment.
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 137 of such title is amended by adding at the end the following new
			 item:
							
								2334. Contingency
				Contracting Corps..
							
						813.Expedited review and validation of urgent
			 requirements documents
						(a)Guidance for expedited presentation to
			 appropriate authorities for review and validationNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense shall issue guidance to the
			 Secretaries of the military departments and the Chiefs of Staff of the Armed
			 Forces to ensure that each urgent requirements document submitted by an
			 operational field commander is presented to the appropriate authority for
			 review and validation not later than 60 days after date on which such document
			 is so submitted.
						(b)DefinitionsIn this section:
							(1)The term urgent requirements
			 document means the following:
								(A)A Joint Urgent Operational Needs (JUON)
			 document.
								(B)An Army operational need statement
			 (ONS).
								(C)A Navy rapid deployment capability (RDC)
			 document or Navy urgent operational need (UON) statement.
								(D)An Air Force combat capability document
			 (CCD).
								(E)A Marine Corps urgent universal need
			 statement (UUNS).
								(F)A combat-mission need statement (CMNS) of
			 the United States Special Operations Command.
								(2)The term appropriate authority
			 means the following:
								(A)In the case of a Joint Urgent Operational
			 Needs document, a Functional Capabilities Board or Joint Capabilities
			 Board.
								(B)In the case of an Army operational need
			 statement, the Deputy Chief of Staff of the Army for Operations and
			 Plans.
								(C)In the case of a Navy rapid deployment
			 capability document or Navy urgent operational need statement, the Assistant
			 Secretary of the Navy for Research, Development, and Acquisition.
								(D)In the case of an Air Force combat
			 capability document, the commander of the lead major command of the Air
			 Force.
								(E)In the case of a Marine Corps urgent
			 universal need statement, the Marine Requirements Oversight Council.
								(F)In the case of a combat-mission need
			 statement of the United States Special Operations Command, the Requirements
			 Directorate of the United States Special Operations Command.
								814.Incorporation of energy efficiency
			 requirements into key performance parameters for fuel consuming
			 systems
						(a)Implementation planNot later than one year after the date of
			 the enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall develop an implementation plan for the
			 incorporation of energy efficiency requirements into key performance parameters
			 for the modification of existing fuel consuming systems of the Department of
			 Defense and the development of new fuel consuming systems. The implementation
			 plan shall include—
							(1)policies, regulations, and directives to
			 ensure that appropriate officials incorporate such energy efficiency
			 requirements into such performance parameters; and
							(2)a plan for implementing such
			 requirements.
							(b)ReportThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall submit a report on the plan
			 required under subsection (a), including an assessment of progress made in
			 implementing requirements to incorporate energy efficiency requirements into
			 key performance parameters for fuel consuming systems of the Department of
			 Defense, as part of the budget justification materials submitted to Congress in
			 support of the Department of Defense budget for fiscal year 2010 and each
			 fiscal year thereafter for five years (as submitted with the budget of the
			 President under section 1105(a) of title 31, United States Code).
						CAmendments Relating to General Contracting
			 Authorities, Procedures, and Limitations
					821.Multiyear procurement authority for the
			 Department of Defense for the purchase of alternative and synthetic
			 fuels
						(a)Multiyear procurement authorized
							(1)In generalChapter 141 of title 10, United States
			 Code, is amended by adding at the end the following new section:
								
									2410r.Multiyear procurement authority: purchase
				of alternative and synthetic fuels
										(a)Multiyear contracts
				authorizedSubject to
				subsections (b) and (c), the head of an agency may enter into contracts for a
				period not to exceed 10 years for the purchase of alternative fuels or
				synthetic fuels.
										(b)Limitations on contracts for periods in
				excess of five yearsThe head
				of an agency may exercise the authority in subsection (a) to enter a contract
				for a period in excess of five years only if the head of the agency determines
				in writing, on the basis of a business case analysis prepared by the agency,
				that—
											(1)the proposed purchase of fuels under such
				contract is cost effective for the agency;
											(2)it would not be possible to purchase fuels
				from the source in an economical manner without the use of a contract for a
				period in excess of five years; and
											(3)the contract will comply with the
				requirements of subsection (c) and section 526 of the Energy Independence and
				Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17142).
											(c)Limitation on lifecycle greenhouse gas
				emissionsThe head of an
				agency may not purchase alternative fuels or synthetic fuels under the
				authority in subsection (a) unless the contract specifies that lifecycle
				greenhouse gas emissions associated with the production and combustion of the
				fuels to be provided under the contract are not greater than such emissions
				from conventional petroleum-based fuels that are used in the same
				application.
										(d)DefinitionsIn this section:
											(1)The term head of an agency has
				the meaning given that term in section 2302(1) of this title.
											(2)The term alternative fuel has
				the meaning given that term in section 301(2) of the Energy Policy Act of 1992
				(42 U.S.C. 13211(2)).
											(3)The term synthetic fuel means
				any liquid, gas, or combination thereof that—
												(A)can be used as a substitute for petroleum
				or natural gas (or any derivative thereof, including chemical feedstocks);
				and
												(B)is produced by chemical or physical
				transformation of domestic sources of
				energy.
												.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 141 of such title is amended by adding at the end the following new
			 item:
								
									
										2410r. Multiyear
				procurement authority: purchase of alternative and synthetic
				fuels.
									
									.
							(b)Regulations
							(1)In generalNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense shall prescribe regulations
			 providing that the head of an agency may initiate a multiyear contract as
			 authorized by section 2410r of title 10, United States Code (as added by
			 subsection (a)), only if the head of the agency has determined in writing
			 that—
								(A)there is a reasonable expectation that
			 throughout the contemplated contract period the head of the agency will request
			 funding for the contract at the level required to avoid contract
			 cancellation;
								(B)there is a stable design for all related
			 technologies to the purchase of alternative and synthetic fuels as so
			 authorized;
								(C)the technical risks associated with such
			 technologies are not excessive;
								(D)the multiyear contract will contain
			 appropriate pricing mechanisms to minimize risk to the government from
			 significant changes in market prices for energy;
								(E)there is in place a regulatory regime
			 adequate to ensure compliance with the requirements of section 526 of the
			 Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat.
			 1663; 42 U.S.C. 17142) and other applicable environmental laws; and
								(F)the contractor has received all regulatory
			 approvals necessary for the production of the alternative and synthetic fuels
			 to be supplied under the contract.
								(2)Minimum anticipated savingsThe regulations required by paragraph (1)
			 shall provide that, in any case in which the estimated total expenditure under
			 a multiyear contract (or several multiyear contracts with the same prime
			 contractor) under section 2410r of title 10, United States Code (as so added),
			 are anticipated to be more than (or, in the case of several contracts, the
			 aggregate of which is anticipated to be more than) $540,000,000 (in fiscal year
			 1990 constant dollars), the head of an agency may initiate such contract under
			 such section only upon a finding that use of such contract will result in
			 savings exceeding 10 percent of the total anticipated costs of procuring an
			 equivalent amount of fuel for the same application through other means. If such
			 estimated savings will exceed 5 percent of the total anticipated costs of
			 procuring an equivalent amount of fuel for the same application through other
			 means, but not exceed 10 percent of such costs, the head of the agency may
			 initiate such contract under such section only upon a finding in writing that
			 an exceptionally strong case has been made with regard to findings required in
			 paragraph (1).
							(3)Limitation on use of
			 authorityNo contract may be
			 entered into under the authority in section 2410r of title 10, United States
			 Code (as so added), until the regulations required by paragraph (1) are
			 prescribed.
							(c)Relationship to other multiyear contracting
			 authorityNothing in this
			 section or the amendments made by this section shall be construed to preclude
			 the Department of Defense from using other applicable multiyear contracting
			 authority of the Department of Defense to purchase energy, including renewable
			 energy.
						822.Modification and extension of pilot program
			 for transition to follow-on contracts under authority to carry out certain
			 prototype projects
						(a)Expansion of scope of pilot
			 programParagraph (1) of
			 section 845(e) of the National Defense Authorization Act for Fiscal Year 1994
			 (10 U.S.C. 2371 note) is amended by striking under prototype projects
			 carried out under this section and inserting developed under
			 prototype projects carried out under this section or research projects carried
			 out pursuant to section 2371 of title 10, United States Code.
						(b)Four-year extension of
			 authorityParagraph (4) of
			 such section is amended by striking September 30, 2008 and
			 inserting September 30, 2012.
						823.Exclusion of certain factors in
			 consideration of cost advantages of offers for certain Department of Defense
			 contractsNot later than 90
			 days after the date of the enactment of this Act, the Department of Defense
			 Supplement to the Federal Acquisition Regulation shall be revised to ensure
			 that, in any competition for a contract with a value in excess of $10,000,000,
			 an offeror does not receive an advantage for a proposal that would reduce costs
			 for the Department of Defense as a consequence of any corporate structure a
			 principal purpose of which is to enable the offeror to avoid the payment of
			 taxes to the Federal Government or any State government, including taxes
			 imposed under subtitle C of the Internal Revenue Code of 1986 and any similar
			 taxes imposed by a State government, for or on behalf of employees of the
			 offeror or any subsidiary or affiliate of the offeror.
					DDepartment of Defense Contractor
			 Matters
					831.Database for Department of Defense
			 contracting officers and suspension and debarment officials
						(a)In generalSubject to the authority, direction, and
			 control of the Secretary of Defense, the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall establish and maintain a database
			 of information regarding integrity and performance of certain persons awarded
			 Department of Defense contracts for use by Department of Defense officials
			 having authority over contracts.
						(b)Persons coveredThe database shall cover any person awarded
			 a Department of Defense contract in excess of $500,000 if any information
			 described in subsection (c) exists with respect to such person.
						(c)Information IncludedWith respect to a person awarded a
			 Department of Defense contract, the database shall include information (in the
			 form of a brief description) for at least the most recent 5-year period
			 regarding the following:
							(1)Each civil or criminal proceeding, or any
			 administrative proceeding, in connection with the award or performance of a
			 contract with the Federal Government or, to the maximum extent practicable, a
			 State government with respect to the person during the period to the extent
			 that such proceeding results in the following dispositions:
								(A)In a criminal proceeding, a
			 conviction.
								(B)In a civil proceeding, a finding of
			 liability that results in the payment of a monetary fine, penalty,
			 reimbursement, restitution, or damages of $5,000 or more.
								(C)In an administrative proceeding, a finding
			 of liability that results in—
									(i)the payment of a monetary fine or penalty
			 of $5,000 or more; or
									(ii)the payment of a reimbursement,
			 restitution, or damages in excess of $100,000.
									(D)In a civil or administrative proceeding, a
			 disposition of the matter by consent or compromise if the proceeding could have
			 led to any of the outcomes specified in subparagraph (A), (B), or (C).
								(2)Each Federal contract and grant awarded to
			 the person that was terminated in such period due to default.
							(3)Each Federal suspension and debarment of
			 the person in that period.
							(4)Each Federal administrative agreement
			 entered into by the person and the Federal Government in that period to resolve
			 a suspension or debarment proceeding and, to the maximum extent practicable,
			 each agreement involving a suspension or debarment proceeding entered into by
			 the person and a State government in that period.
							(5)Each final finding by a Federal official in
			 that period that the person has been determined not to be a responsible source
			 under either subparagraph (C) or (D) of section 4(7) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 403(7)).
							(d)Requirements relating to information in
			 database
							(1)Direct input and updateThe Under Secretary shall design and
			 maintain the database in a manner that allows the appropriate officials of the
			 Department of Defense to directly input and update in the information in the
			 database relating to actions such officials have taken with regard to
			 contractors.
							(2)Timeliness and accuracyThe Under Secretary shall develop policies
			 to require—
								(A)the timely and accurate input of
			 information into the database;
								(B)notification of any covered person when
			 information relevant to the person is entered into the database; and
								(C)an opportunity for any covered person to
			 submit comments pertaining to information about such person in the
			 database.
								(e)Use of database
							(1)Availability to government
			 officialsThe Under Secretary
			 shall ensure that the database is available to all acquisition professionals of
			 the Department of Defense and to Congress. This subsection does not limit the
			 availability of the database to other Department of Defense officials or to
			 government officials outside the Department of Defense that the Under Secretary
			 determines warrant access.
							(2)Review and assessment of data
								(A)In generalBefore awarding a contract in excess of
			 $500,000, the Department of Defense official responsible for awarding the
			 contract shall review the database and shall consider information in the
			 database with regard to any offer, along with other past performance
			 information available with respect to that offeror, in making any
			 responsibility determination or past performance evaluation for such
			 offeror.
								(B)Documentation in contract
			 fileThe contract file for
			 each contract of the Department of Defense in excess of $500,000 shall document
			 the manner in which the material in the database was considered in any
			 responsibility determination or past performance evaluation.
								(f)Disclosure in applicationsNot later than 180 days after the date of
			 the enactment of this Act, the Defense Supplement to the Federal Acquisition
			 Regulation shall be amended to require that persons with Department of Defense
			 contracts valued in total greater than $10,000,000 must semiannually submit to
			 the Under Secretary a report that includes the information subject to inclusion
			 in the database as listed in paragraphs (1) through (5) of subsection
			 (c).
						832.Ethics safeguards for employees under
			 certain contracts for the performance of acquisition functions closely
			 associated with inherently governmental functions
						(a)Contract clause requiredEach contract (or task or delivery order)
			 in excess of $500,000 that calls for the performance of acquisition functions
			 closely associated with inherently governmental functions for or on behalf of
			 the Department of Defense shall include a contract clause addressing financial
			 conflicts of interests of contractor employees who will be responsible for the
			 performance of such functions.
						(b)Contents of contract clauseThe contract clause required by subsection
			 (a) shall, at a minimum—
							(1)require the contractor to prohibit any
			 employee of the contractor from performing any functions described in
			 subsection (a) under such a contract (or task or delivery order) relating to a
			 program, company, contract, or other matter in which the employee (or a member
			 of the employee’s immediate family) has a financial interest without the
			 express written approval of the contracting officer;
							(2)require the contractor to obtain, review,
			 update, and maintain as part of its personnel records a financial disclosure
			 statement from each employee assigned to perform functions described in
			 paragraph (1) under such a contract (or task or delivery order) that is
			 sufficient to enable the contractor to ensure compliance with the requirements
			 of paragraph (1);
							(3)require the contractor to prohibit any
			 employee of the contractor who is responsible for performing functions
			 described in paragraph (1) under such a contract (or task or delivery order)
			 relating to a program, company, contract, or other matter from accepting a gift
			 from the affected company or from an individual or entity that has a financial
			 interest in the program, contract, or other matter;
							(4)require the contractor to prohibit
			 contractor personnel who have access to non-public government information
			 obtained while performing work on such a contract (or task or delivery order)
			 from using such information for personal gain;
							(5)require the contractor to take appropriate
			 disciplinary action in the case of employees who fail to comply with
			 prohibitions established pursuant to this section;
							(6)require the contractor to promptly report
			 any failure to comply with the prohibitions established pursuant to this
			 section to the contracting officer for the applicable contract or
			 contracts;
							(7)include appropriate definitions of the
			 terms financial interest and gift that are similar to
			 the definitions in statutes and regulations applicable to Federal
			 employees;
							(8)establish appropriate contractual penalties
			 for failures to comply with the requirements of paragraphs (1) through (6);
			 and
							(9)provide such additional safeguards,
			 definitions, and exceptions as may be necessary to safeguard the public
			 interest.
							(c)Functions closely associated with
			 inherently governmental functions definedIn this section, the term functions
			 closely associated with inherently governmental functions has the
			 meaning given that term in section 2383(b)(3) of title 10, United States
			 Code.
						(d)Effective
			 dateThis section shall take
			 effect 30 days after the date of the enactment of this Act, and shall apply
			 to—
							(1)contracts entered on or after that
			 effective date; and
							(2)task or delivery orders awarded on or after
			 that effective date, regardless of whether the contracts pursuant to which such
			 task or delivery orders are awarded are entered before, on, or after the date
			 of the enactment of this Act.
							833.Information for Department of Defense
			 contractor employees on their whistleblower rights
						(a)In generalThe Secretary of Defense shall prescribe in
			 regulations a policy for informing employees of a contractor of the Department
			 of Defense of their whistleblower rights and protections under section 2409 of
			 title 10, United States Code, as implemented by subpart 3.9 of part I of title
			 48, Code of Federal Regulations.
						(b)ElementsThe regulations required by subsection (a)
			 shall include requirements as follows:
							(1)Employees of Department of Defense
			 contractors shall be notified in writing of the provisions of section 2409 of
			 title 10, United States Code.
							(2)Notice to employees of Department of
			 Defense contractors under paragraph (1) shall state that the restrictions
			 imposed by any employee agreement or nondisclosure agreement shall not
			 supersede, conflict with, or otherwise alter the employee rights created by
			 section 2409 of title 10, United States Code, or the regulations implementing
			 such section.
							(c)Contractor definedIn this section, the term
			 contractor has the meaning given that term in section 2409(e)(4)
			 of title 10, United States Code.
						EMatters Relating to Iraq and
			 Afghanistan
					841.Performance by private security contractors
			 of inherently governmental functions in an area of combat operations
						(a)Modification of regulationsNot later than 60 days after the date of
			 the enactment of this Act, the regulations issued by the Secretary of Defense
			 pursuant to section 862(a) of the National Defense Authorization Act for Fiscal
			 Year 2008 (Public Law 110–181; 122 Stat. 254; 10 U.S.C. 2302 note) shall be
			 modified to ensure that private security contractors are not authorized to
			 perform inherently governmental functions in an area of combat
			 operations.
						(b)ElementsThe modification of regulations pursuant to
			 subsection (a) shall provide, at a minimum, each of the following:
							(1)That security operations for the protection
			 of resources (including people, information, equipment, and supplies) in
			 uncontrolled or unpredictable high threat environments are inherently
			 governmental functions if such security operations—
								(A)will be performed in highly hazardous
			 public areas where the risks are uncertain and could reasonably be expected to
			 require deadly force that is more likely to be initiated by personnel
			 performing such security operations than by others; or
								(B)could reasonably be expected to require
			 immediate discretionary decisions on the appropriate course of action or the
			 acceptable level of risk (such as judgments on the appropriate level of force,
			 acceptable level of collateral damage, and whether the target is friend or
			 foe), the outcome of which could significantly affect the life, liberty, or
			 property of private persons or the international relations of the United
			 States.
								(2)That the agency awarding the contract has
			 appropriate mechanisms in place to ensure that private security contractors
			 operate in a manner consistent with the regulations issued by the Secretary of
			 Defense pursuant to such section 862(a), as modified pursuant to this
			 section.
							(c)Periodic review of performance of
			 functions
							(1)In generalThe Secretary of Defense shall, in
			 coordination with the heads of other appropriate agencies, periodically review
			 the performance of private security functions in areas of combat operations to
			 ensure that such functions are authorized and performed in a manner consistent
			 with the requirements of this section.
							(2)ReportsNot later than June 1 of each of 2009,
			 2010, and 2011, the Secretary shall submit to the congressional defense
			 committees a report on the results of the most recent review conducted under
			 paragraph (1).
							842.Additional contractor requirements and
			 responsibilities relating to alleged crimes by or against contractor personnel
			 in Iraq and Afghanistan
						(a)In generalSection 861(b) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 253; 10
			 U.S.C. 2302 note) is amended by adding the following new paragraphs:
							
								(7)Mechanisms for ensuring that contractors
				are required to report offenses described in paragraph (6) that are alleged to
				have been committed by or against contractor personnel to appropriate
				investigative authorities.
								(8)Responsibility for providing victim and
				witness protection and assistance to contractor employees and other persons
				supporting the mission of the United States Government in Iraq or Afghanistan
				in connection with alleged offenses described in paragraph
				(6).
								.
						(b)ImplementationThe memorandum of understanding required by
			 section 861(a) of the National Defense Authorization Act for Fiscal Year 2008
			 shall be modified to address the requirements under the amendment made by
			 subsection (a) not later than 90 days after the date of the enactment of this
			 Act.
						843.Clarification and modification of
			 authorities relating to the Commission on Wartime Contracting in Iraq and
			 Afghanistan
						(a)Nature of commissionSubsection (a) of section 841 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 230) is amended by inserting in the legislative branch
			 after There is hereby established.
						(b)Pay and annuities of members and staff on
			 Federal reemploymentSubsection (e) of such is amended by adding
			 at the end the following new paragraph:
							
								(8)Pay and annuities of members and staff on
				Federal reemploymentIf
				warranted by circumstances described in subparagraph (A) or (B) of section
				8344(i)(1) of title 5, United States Code, or by circumstances described in
				subparagraph (A) or (B) of section 8468(f)(1) of such title, as applicable, a
				co-chairman of the Commission may exercise, with respect to the members and
				staff of the Commission, the same waiver authority as would be available to the
				Director of the Office of Personnel Management under such
				section.
								.
						(c)Effective date
							(1)Nature of commissionThe amendment made by subsection (a) shall
			 take effect as of January 28, 2008, as if included in the enactment of the
			 National Defense Authorization Act for Fiscal Year 2008.
							(2)Pay and annuitiesThe amendment made by subsection (b) shall
			 apply to members and staff of the Commission on Wartime Contracting in Iraq and
			 Afghanistan appointed or employed, as the case may be, on or after that
			 date.
							844.Comprehensive audit of spare parts
			 purchases and depot overhaul and maintenance of equipment for operations in
			 Iraq and Afghanistan
						(a)Audits requiredThe Army Audit Agency, the Navy Audit
			 Service, and the Air Force Audit Agency shall each conduct thorough audits to
			 identify potential waste, fraud, and abuse in the performance of the
			 following:
							(1)Department of Defense contracts,
			 subcontracts, and task and delivery orders for—
								(A)depot overhaul and maintenance of equipment
			 for the military in Iraq and Afghanistan; and
								(B)spare parts for military equipment used in
			 Iraq and Afghanistan; and
								(2)Department of Defense in-house overhaul and
			 maintenance of military equipment used in Iraq and Afghanistan.
							(b)Comprehensive audit plan
							(1)PlansThe Army Audit Agency, the Navy Audit
			 Service, and the Air Force Audit Agency shall, in coordination with the
			 Inspector General of the Department of Defense, develop a comprehensive plan
			 for a series of audits to discharge the requirements of subsection (a).
							(2)Incorporation into required audit
			 planThe plan developed under
			 paragraph (1) shall be submitted to the Inspector General of the Department of
			 Defense for incorporation into the audit plan required by section 842(b)(1) of
			 the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 234; 10 U.S.C. 2302 note).
							(c)Independent conduct of audit
			 functionsAll audit functions
			 performed under this section, including audit planning and coordination, shall
			 be performed in an independent manner.
						(d)Availability of resultsAll audit reports resulting from audits
			 under this section shall be made available to the Commission on Wartime
			 Contracting in Iraq and Afghanistan established pursuant to section 841 of the
			 National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 230).
						FOther Matters
					851.Expedited hiring authority for the defense
			 acquisition workforce
						(a)In generalFor purposes of sections 3304, 5333, and
			 5753 of title 5, United States Code, the Secretary of Defense may—
							(1)designate any category of acquisition
			 positions within the Department of Defense as shortage category positions;
			 and
							(2)utilize the authorities in such sections to
			 recruit and appoint highly qualified persons directly to positions so
			 designated.
							(b)Termination of authorityThe Secretary may not appoint a person to a
			 position of employment under this section after September 30, 2012.
						852.Specification of Secretary of Defense as
			 Secretary concerned for purposes of licensing of intellectual
			 property for the Defense Agencies and defense field activitiesSubsection (e) of section 2260 of title 10,
			 United States Code, is amended to read as follows:
						
							(e)DefinitionsIn this section:
								(1)The terms trademark,
				service mark, certification mark, and
				collective mark have the meanings given such terms in section 45
				of the Act of July 5, 1946 (commonly referred to as the Trademark Act of 1946;
				15 U.S.C. 1127).
								(2)The term Secretary concerned
				includes the Secretary of Defense, with respect to matters concerning the
				Defense Agencies and the defense field
				activities.
								.
					853.Repeal of requirements relating to the
			 military system essential item breakout listSection 813 of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1543) is
			 repealed.
					IXDepartment of Defense Organization and
			 Management
				ADepartment of Defense Management
					901.Modification of status of Assistant to the
			 Secretary of Defense for Nuclear and Chemical and Biological Defense
			 ProgramsSection 142 of title
			 10, United States Code, is amended by adding at the end the following:
						
							(c)The Assistant to the Secretary shall be
				considered an Assistant Secretary of Defense for purposes of section 138(d) of
				this
				title.
							.
					902.Participation of Deputy Chief Management
			 Officer of the Department of Defense on Defense Business System Management
			 Committee
						(a)ParticipationSubsection (a) of section 186 of title 10,
			 United States Code, is amended—
							(1)by redesignating paragraphs (2) through (7)
			 as paragraphs (3) through (8), respectively; and
							(2)by inserting after paragraph (1) the
			 following new paragraph (2):
								
									(2)The Deputy Chief Management Officer of the
				Department of
				Defense.
									.
							(b)Service as vice chairmanThe second sentence of subsection (b) of
			 such section is amended to read as follows: The Deputy Chief Management
			 Officer of the Department of Defense shall serve as vice chairman of the
			 Committee, and shall act as chairman in the absence of the Deputy Secretary of
			 Defense..
						903.Repeal of obsolete limitations on
			 management headquarters personnel
						(a)RepealThe following provisions of title 10,
			 United States Code, are repealed:
							(1)Section 143.
							(2)Section 194.
							(3)Subsection (f) of section 3014.
							(4)Subsection (f) of section 5014.
							(5)Subsection (f) of section 8014.
							(b)Clerical amendments
							(1)The table of sections at the beginning of
			 chapter 4 of such title is amended by striking the item relating to section
			 143.
							(2)The table of sections at the beginning of
			 chapter 8 of such title is amended by striking the item relating to section
			 194.
							904.General Counsel to the Inspector General of
			 the Department of DefenseSection 8 of the Inspector General Act of
			 1978 (50 U.S.C. App. 8) is amended by adding at the end the following new
			 subsection:
						
							(h)(1)There is a General Counsel to the Inspector
				General of the Department of Defense, who shall be appointed by the Inspector
				General of the Department of Defense.
								(2)(A)Notwithstanding section 140(b) of title 10,
				United States Code, the General Counsel is the chief legal officer of the
				Office of the Inspector General.
									(B)The Inspector General is the exclusive
				legal client of the General Counsel.
									(C)The General Counsel shall perform such
				functions as the Inspector General may prescribe.
									(D)The General Counsel shall serve at the
				discretion of the Inspector General.
									(3)There is an Office of the General Counsel
				to the Inspector General of the Department of Defense. The Inspector General
				may appoint to the Office to serve as staff of the General Counsel such legal
				counsel as the Inspector General considers
				appropriate.
								.
					905.Assignment of forces to the United States
			 Northern Command with primary mission of management of the consequences of an
			 incident in the United States homeland involving a chemical, biological,
			 radiological, or nuclear device, or high-yield explosives
						(a)FindingsCongress makes the following
			 findings:
							(1)As noted in the June 2005 Department of
			 Defense Strategy for Homeland Defense and Civil Support, protecting the United
			 States homeland from attack is the highest priority of the Department of
			 Defense.
							(2)As further noted in the June 2005
			 Department of Defense Strategy for Homeland Defense and Civil Support,
			 [i]n the next ten years, terrorist groups, poised to attack the United
			 States and actively seeking to inflict mass casualties or disrupt U.S. military
			 operations, represent the most immediate challenge to the nation’s
			 security.
							(3)The Department of Defense established the
			 United States Northern Command in October 2002 to provide command and control
			 of the homeland defense efforts of the Department of Defense and to coordinate
			 defense support of civil authorities, including defense support for Federal
			 consequence management of chemical, biological, radiological, nuclear, or
			 high-yield explosive incidents.
							(4)The Commission on the National Guard and
			 Reserves and the Government Accountability Office have criticized the capacity
			 of the Department of Defense to respond to an incident in the United States
			 homeland involving a chemical, biological, radiological, or nuclear device, or
			 high-yield explosives due to a lack of capabilities to handle simultaneous
			 weapons of mass destruction events and a lack of coordination and planning with
			 the Department of Homeland Security and State and local governments.
							(5)According to testimony to Congress by the
			 Commander of United States Northern Command, the Secretary of Defense has
			 directed that a full-time, dedicated force be trained and equipped by the end
			 of fiscal year 2008 to provide defense support to civil authorities in the case
			 of a chemical, biological, radiological, nuclear, or high-yield explosive
			 incident within the United States. This force is to be assigned to the
			 Commander of the United States Northern Command, and is to be followed by two
			 additional such forces, comprised of units of the regular components of the
			 Armed Forces and units and personnel of the National Guard, and Reserve, to be
			 established over the course of fiscal years 2009 and 2010.
							(6)The Department of Defense and United States
			 Northern Command have begun the process of identifying, training, equipping,
			 and assigning forces for the mission of managing the consequences of chemical,
			 biological, radiological, nuclear, or high-yield explosive incidents in the
			 United States.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)the Department of Defense should, as part
			 of a Government-wide effort, make every effort to help protect the citizens of
			 this Nation from the threat of an attack on the United States homeland
			 involving a chemical, biological, radiological, or nuclear device, or
			 high-yield explosives by terrorists or other aggressors;
							(2)efforts to establish forces for the mission
			 of managing the consequences of chemical, biological, radiological, nuclear, or
			 high-yield explosive incidents in the United States should receive the highest
			 level of attention within the Department of Defense; and
							(3)the additional forces necessary for that
			 mission should be identified, trained, equipped, and assigned to United States
			 Northern Command as soon as possible.
							(c)Reports required
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, and one year and two years thereafter, the Secretary
			 of Defense shall submit to the congressional defense committees a report on the
			 progress made as of the date of such report in assigning to the United States
			 Northern Command forces having the primary mission of managing the consequences
			 of an incident in the United States homeland involving a chemical, biological,
			 radiological, or nuclear device, or high-yield explosives.
							(2)ElementsEach report submitted under paragraph (1)
			 shall include the following:
								(A)A description of the force structure, size,
			 composition, and location of the units and personnel of the regular components
			 of the Armed Forces, and the units and personnel of the reserve components of
			 the Armed Forces, assigned to the United States Northern Command that have the
			 primary mission of managing the consequences of an incident in the United
			 States homeland involving a chemical, biological, radiological, or nuclear
			 device, or high-yield explosives.
								(B)A description of the progress made in
			 developing procedures to mobilize and demobilize units and personnel of the
			 reserve components of the Armed Forces that are assigned to the United States
			 Northern Command as described in subparagraph (A).
								(C)A description of the progress being made in
			 the training and certification of units and personnel that are assigned to
			 United States Northern Command as described in subparagraph (A).
								(D)An assessment of the need to establish a
			 national training center for training units and personnel of the Armed Forces
			 in the management of the consequences of an incident in the United States
			 homeland as described in subparagraph (A).
								(E)A description of the progress made in
			 addressing the shortfalls in the management of the consequences of an incident
			 in the United States homeland as described in subparagraph (A) that are
			 identified in—
									(i)the reports of the Comptroller General of
			 the United States numbered GAO–08–251 and GAO–08–252; and
									(ii)the report of the Commission on the
			 National Guard and Reserve.
									906.Business transformation initiatives for the
			 military departments
						(a)In generalThe Secretary of each military department
			 shall, acting through the Chief Management Officer of such military department,
			 carry out an initiative for the business transformation of such military
			 department.
						(b)ObjectivesThe objectives of the business
			 transformation initiative of a military department under this section shall
			 include, at a minimum, the following:
							(1)The development of a comprehensive business
			 transformation plan, with measurable performance goals and objectives, to
			 achieve an integrated management system for the business operations of the
			 military department.
							(2)The development of a well-defined
			 enterprise-wide business systems architecture and transition plan encompassing
			 end-to-end business processes and capable of providing accurately and timely
			 information in support of business decisions of the military department.
							(3)The implementation of the business
			 transformation plan developed pursuant to paragraph (1) and the business
			 systems architecture and transition plan developed pursuant to paragraph
			 (2).
							(c)Business transformation offices
							(1)EstablishmentNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of each military department shall
			 establish within such military department an office (to be known as the
			 Office of Business Transformation of such military department)
			 to assist the Chief Management Officer of such military department in carrying
			 out the initiative required by this section for such military
			 department.
							(2)HeadThe Office of Business Transformation of a
			 military department under this subsection shall be headed by a Director of
			 Business Transformation, who shall be appointed by the Chief Management Officer
			 of the military department, in consultation with the Director of the Business
			 Transformation Agency of the Department of Defense, from among individuals with
			 significant experience managing large-scale organizations or business
			 transformation efforts.
							(3)SupervisionThe Director of Business Transformation of
			 a military department under paragraph (2) shall report directly to the Chief
			 Management Officer of the military department, subject to policy guidance from
			 the Director of the Business Transformation Agency of the Department of
			 Defense.
							(4)AuthorityIn carrying out the initiative required by
			 this section for a military department, the Director of Business Transformation
			 of the military department under paragraph (2) shall have the authority to
			 require elements of the military department to carry out actions that are
			 within the purpose and scope of the initiative.
							(d)Responsibilities of business transformation
			 officesThe Office of
			 Business Transformation of a military department established pursuant to
			 subsection (b) shall be responsible for the following:
							(1)Transforming the budget, finance, and
			 accounting operations of the military department in a manner that is consistent
			 with the business transformation plan developed pursuant to subsection
			 (b)(1).
							(2)Eliminating or replacing financial
			 management systems of the military department that are inconsistent with the
			 business systems architecture and transition plan developed pursuant to
			 subsection (b)(2).
							(3)Ensuring that the business transformation
			 plan and the business systems architecture and transition plan are implemented
			 in a manner that is aggressive, realistic, and accurately measured.
							(e)Required elementsIn carrying out the initiative required by
			 this section for a military department, the Chief Management Officer and the
			 Director of Business Transformation of the military department shall ensure
			 that each element of the initiative is consistent with—
							(1)the requirements of the Business Enterprise
			 Architecture and Transition Plan developed by the Secretary of Defense pursuant
			 to section 2222 of title 10, United States Code;
							(2)the Standard Financial Information
			 Structure of the Department of Defense;
							(3)the Federal Financial Management
			 Improvement Act of 1996 (and the amendments made by that Act); and
							(4)other applicable requirements of law and
			 regulation.
							(f)Reports on implementation
							(1)Initial reportsNot later than six months after the date of
			 the enactment of this Act, the Chief Management Officer of each military
			 department shall submit to the congressional defense committees a report on the
			 actions taken, and on the actions planned to be taken, by such military
			 department to implement the requirements of this section.
							(2)UpdatesNot later than March 1 of each of 2010,
			 2011, and 2012, the Chief Management Officer of each military department shall
			 submit to the congressional defense committees a current update of the report
			 submitted by such Chief Management Officer under paragraph (1).
							BSpace Matters
					911.Space posture review
						(a)Requirement for comprehensive
			 reviewIn order to clarify
			 the national security space policy and strategy of the United States for the
			 near term, the Secretary of Defense and the Director of National Intelligence
			 shall jointly conduct a comprehensive review of the space posture of the United
			 States over the posture review period.
						(b)Elements of reviewThe review conducted under subsection (a)
			 shall include, for the posture review period, the following:
							(1)The definition, policy, requirements, and
			 objectives for each of the following:
								(A)Space situational awareness.
								(B)Space control.
								(C)Space superiority, including defensive and
			 offensive counterspace and protection.
								(D)Force enhancement and force
			 application.
								(E)Space-based intelligence and surveillance
			 and reconnaissance from space.
								(F)Integration of space and ground control and
			 user equipment.
								(G)Any other matter the Secretary considers
			 relevant to understanding the space posture of the United States.
								(2)A description of current and planned space
			 acquisition programs that are in acquisition categories 1 and 2, including how
			 each such program will address the policy, requirements, and objectives
			 described under each of subparagraphs (A) through (G) of paragraph (1).
							(3)A description of future space systems and
			 technology development (other than such systems and technology in development
			 as of the date of the enactment of this Act) necessary to address the policy,
			 requirements, and objectives described under each of subparagraphs (A) through
			 (G) of paragraph (1).
							(4)An assessment of the relationship among the
			 following:
								(A)United States military space policy.
								(B)National security space policy.
								(C)National security space objectives.
								(D)Arms control policy.
								(E)Export control policy.
								(5)An assessment of the effect of the military
			 and national security space policy of the United States on the proliferation of
			 weapons capable of targeting objects in space or objects on Earth from
			 space.
							(c)Report
							(1)In generalNot later than December 1, 2009, the
			 Secretary of Defense and the Director of National Intelligence shall jointly
			 submit to the congressional committees specified in paragraph (3) a report on
			 the review conducted under subsection (a).
							(2)Form
			 of reportThe report under
			 this subsection shall be submitted in unclassified form, but may include a
			 classified annex.
							(3)CommitteesThe congressional committees specified in
			 this paragraph are—
								(A)the Committee on Armed Services and the
			 Select Committee on Intelligence of the Senate; and
								(B)the Committee on Armed Services and the
			 Permanent Select Committee on Intelligence of the House of
			 Representatives.
								(d)Posture review period definedIn this section, the term posture
			 review period means the 10-year period beginning on February 1,
			 2009.
						CDefense Intelligence Matters
					921.Requirement for officers of the Armed
			 Forces on active duty in certain intelligence positions
						(a)In generalEffective as of October 1, 2008, the
			 individual serving in each position specified in subsection (b) shall be a
			 commissioned officer of the Armed Forces on active duty.
						(b)Specified positionsThe positions specified in this subsection
			 are the positions as follows:
							(1)Principal deputy to the senior military
			 officer serving as the Deputy Chief of the Army Staff for Intelligence.
							(2)Principal deputy to the senior military
			 officer serving as the Director of Intelligence for the Chief of Naval
			 Operations.
							(3)Principal deputy to the senior military
			 officer serving as the Assistant to the Air Force Chief of Staff for
			 Intelligence.
							922.Transfer of management of Intelligence
			 Systems Support Office
						(a)Transfer of management generally
							(1)TransferExcept as provided in subsection (b),
			 management of the Intelligence Systems Support Office, and all programs and
			 activities of that office as of April 1, 2008, including the Foreign Materials
			 Acquisitions program, shall be transferred to the Defense Intelligence
			 Agency.
							(2)ManagementThe programs and activities of the
			 Intelligence Systems Support Office transferred under paragraph (1) shall,
			 after transfer under that paragraph, be managed by the Director of the Defense
			 Intelligence Agency.
							(b)Transfer of management of center for
			 international issues research
							(1)TransferManagement of the Center for International
			 Issues Research shall be transferred to the Office of the Assistant Secretary
			 of Defense for Special Operations and Low Intensity Conflict.
							(2)ManagementThe Center for International Issues
			 Research shall, after transfer under paragraph (1), be managed by the Assistant
			 Secretary of Defense for Special Operations and Low Intensity Conflict.
							(c)Deadline for transfers of
			 managementThe transfers of
			 management required by subsections (a) and (b) shall occur not later than 30
			 days after the date of the enactment of this Act.
						(d)Limitation on certain authority of USD for
			 IntelligenceEffective as of
			 December 1, 2008, the Under Secretary of Defense for Intelligence may not
			 establish or maintain the capabilities as follows:
							(1)A capability to execute programs of
			 technology or systems development and acquisition.
							(2)A capability to provide operational support
			 to combatant commands.
							923.Program on advanced sensor
			 applications
						(a)Program required
							(1)In generalThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall provide for the carrying out of a
			 program on advanced sensor applications in order to provide for the evaluation
			 by the Department of Defense on scientific and engineering grounds of foreign
			 technology utilized for the detection and tracking of submarines.
							(2)DesignationThe program under this section shall be
			 known as the Advanced Sensor Applications Program.
							(b)Responsibility for execution of
			 programThe program under
			 this section shall be carried out by the Commander of the Naval Air Systems
			 Command in consultation with the Program Executive Officer for Aviation of the
			 Department of the Navy and the Director of Special Programs for the Chief of
			 Naval Operations.
						(c)Program requirements and
			 limitations
							(1)Access to certain informationIn carrying out the program under this
			 section, the Commander of the Naval Air Systems Command shall—
								(A)have complete access to all United States
			 intelligence relating to the detection and tracking of submarines; and
								(B)be kept currently apprised of information
			 and assessments of the Office of Naval Intelligence, the Defense Intelligence
			 Agency, and the Central Intelligence Agency, and of information and assessments
			 of the intelligence services of allies of the United States that are available
			 to the United States, on matters relating to the detection and tracking of
			 submarines.
								(2)Independence of programThe program under this section shall be
			 carried out independently of the Office of Naval Intelligence, the Defense
			 Intelligence Agency, the Central Intelligence Agency, and any other element of
			 the intelligence community.
							XGeneral Provisions
				AFinancial Matters
					1001.General transfer authority
						(a)Authority To transfer
			 authorizations
							(1)AuthorityUpon determination by the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may transfer amounts of authorizations made available to the Department of
			 Defense in this division for fiscal year 2009 between any such authorizations
			 for that fiscal year (or any subdivisions thereof). Amounts of authorizations
			 so transferred shall be merged with and be available for the same purposes as
			 the authorization to which transferred.
							(2)LimitationExcept as provided in paragraph (3), the
			 total amount of authorizations that the Secretary may transfer under the
			 authority of this section may not exceed $5,000,000,000.
							(3)Exception for transfers between military
			 personnel authorizationsA
			 transfer of funds between military personnel authorizations under title IV
			 shall not be counted toward the dollar limitation in paragraph (2).
							(b)LimitationsThe authority provided by this section to
			 transfer authorizations—
							(1)may only be used to provide authority for
			 items that have a higher priority than the items from which authority is
			 transferred; and
							(2)may not be used to provide authority for an
			 item that has been denied authorization by Congress.
							(c)Effect on authorization
			 amountsA transfer made from
			 one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.
						(d)Notice to congressThe Secretary shall promptly notify
			 Congress of each transfer made under subsection (a).
						1002.Incorporation into Act of tables in the
			 report of the Committee on Armed Services of the Senate
						(a)IncorporationEach funding table in the report of the
			 Committee on Armed Services of the Senate to accompany the bill S. ___ of the
			 110th Congress is hereby incorporated into this Act and is hereby made a
			 requirement in law. Items in each such funding table shall be binding on agency
			 heads in the same manner and to the same extent as if such funding table was
			 included in the text of this Act, unless transfers of funding for such items
			 are approved in accordance with established procedures.
						(b)Merit-based decisionsDecisions by agency heads to commit,
			 obligate, or expend funds on the basis of any funding table incorporated into
			 this Act pursuant to subsection (a) shall be based on authorized, transparent,
			 statutory criteria, and merit-based decisionmaking in accordance with the
			 requirements of sections 2304(k) and 2374 of title 10, United States Code, and
			 other applicable provisions of law.
						(c)Oral and written
			 communicationsNo oral or
			 written communication concerning any item in a funding table incorporated into
			 this Act under subsection (a) shall supersede the requirements of subsection
			 (b).
						1003.United States contribution to NATO
			 common-funded budgets in fiscal year 2009
						(a)Fiscal year 2009 limitationThe total amount contributed by the
			 Secretary of Defense in fiscal year 2009 for the common-funded budgets of NATO
			 may be any amount up to, but not in excess of, the amount specified in
			 subsection (b) (rather than the maximum amount that would otherwise be
			 applicable to those contributions under the fiscal year 1998 baseline
			 limitation).
						(b)Total amountThe amount of the limitation applicable
			 under subsection (a) is the sum of the following:
							(1)The amounts of unexpended balances, as of
			 the end of fiscal year 2008, of funds appropriated for fiscal years before
			 fiscal year 2009 for payments for those budgets.
							(2)The amount specified in subsection
			 (c)(1).
							(3)The amount specified in subsection
			 (c)(2).
							(4)The total amount of the contributions
			 authorized to be made under section 2501.
							(c)Authorized amountsAmounts authorized to be appropriated by
			 titles II and III of this Act are available for contributions for the
			 common-funded budgets of NATO as follows:
							(1)Of the amount provided in section 201(1),
			 $1,049,000 for the Civil Budget.
							(2)Of the amount provided in section 301(1),
			 $408,788,000 for the Military Budget.
							(d)DefinitionsFor purposes of this section:
							(1)Common-funded budgets of natoThe term common-funded budgets of
			 NATO means the Military Budget, the Security Investment Program, and the
			 Civil Budget of the North Atlantic Treaty Organization (and any successor or
			 additional account or program of NATO).
							(2)Fiscal year 1998 baseline
			 limitationThe term
			 fiscal year 1998 baseline limitation means the maximum annual
			 amount of Department of Defense contributions for common-funded budgets of NATO
			 that is set forth as the annual limitation in section 3(2)(C)(ii) of the
			 resolution of the Senate giving the advice and consent of the Senate to the
			 ratification of the Protocols to the North Atlantic Treaty of 1949 on the
			 Accession of Poland, Hungary, and the Czech Republic (as defined in section
			 4(7) of that resolution), approved by the Senate on April 30, 1998.
							BNaval Vessels and Shipyards
					1011.Government rights in designs of Department
			 of Defense vessels, boats, craft, and components developed using public
			 funds
						(a)In generalChapter 633 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								7317.Government rights in designs of Department
				of Defense vessels, boats, craft, and components developed using public
				funds
									(a)In generalGovernment rights in the design of a
				vessel, boat, or craft, and its components, including the hull, decks,
				superstructure, and all shipboard equipment and systems, developed in whole or
				in part using public funds shall be determined solely as follows:
										(1)In the case of a vessel, boat, craft, or
				component procured through a contract, in accordance with the provisions of
				section 2320 of this title.
										(2)In the case of a vessel, boat, craft, or
				component procured through an instrument not governed by section 2320 of this
				title, by the terms of the instrument (other than a contract) under which the
				design for such vessel, boat, craft, or component, as applicable, was developed
				for the Government.
										(b)Construction of superseding
				authoritiesThis section may
				be modified or superseded by a provision of statute only if such provision
				expressly refers to this section in modifying or superseding this
				section.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 633 of such title is amended by adding at the end the following new
			 item:
							
								
									7317. Government rights in designs of Department of Defense
				vessels, boats, craft, and components developed using public
				funds.
								
								.
						1012.Reimbursement of expenses for certain Navy
			 mess operations
						(a)In generalAmounts appropriated for operation and
			 maintenance for the Navy may be used to pay the charge established under
			 section 1011 of title 37, United States Code, for meals sold by messes for
			 United States Navy and Naval Auxiliary vessels to the following:
							(1)Members of nongovernmental organizations
			 and officers or employees of host and foreign nations when participating in or
			 providing support to United States civil-military operations.
							(2)Foreign national patients treated on Naval
			 vessels during the conduct of United States civil-military operations, and
			 their escorts.
							(b)Expiration of authorityThe authority to pay for meals under
			 subsection (a) shall expire on September 30, 2010.
						CCounter-Drug Activities
					1021.Extension of authority for joint task
			 forces to provide support to law enforcement agencies conducting
			 counter-terrorism activitiesSection 1022(b) of the National Defense
			 Authorization Act for Fiscal Year 2004 (10 U.S.C. 371 note) is amended by
			 striking through 2008 and inserting through
			 2009.
					1022.Two-year extension of authority for use of
			 funds for unified counterdrug and counterterrorism campaign in
			 ColombiaSection 1021 of the
			 Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2042), as amended by section 1023 of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2382), is further amended—
						(1)in subsection (a)(1), by striking
			 through 2008 and inserting through 2010;
			 and
						(2)in subsection (c), by striking
			 through 2008 and inserting through 2010.
						DMiscellaneous Authorities and
			 Limitations
					1031.Procurement by State and local governments
			 of equipment for homeland security and emergency response activities through
			 the Department of Defense
						(a)Expansion of procurement authority To
			 include equipment for homeland security and emergency response
			 activities
							(1)ProceduresSubsection (a)(1) of section 381 of title
			 10, United States Code, is amended—
								(A)in subsection (a)(1)—
									(i)in the matter preceding subparagraph
			 (A)—
										(I)by striking law enforcement;
			 and
										(II)by inserting , homeland security,
			 and emergency response after counter-drug;
										(ii)in subparagraph (A)—
										(I)in the matter preceding clause (i), by
			 inserting , homeland security, or emergency response after
			 counter-drug; and
										(II)in clause (i), by striking law
			 enforcement;
										(iii)in subparagraph (C), by striking law
			 enforcement each place it appears; and
									(iv)in subparagraph (D), by striking law
			 enforcement.
									(2)GSA catalogSubsection (c) of such section is
			 amended—
								(A)by striking law enforcement;
			 and
								(B)by inserting , homeland security,
			 and emergency response after counter-drug.
								(3)DefinitionsSubsection (d) of such section is
			 amended—
								(A)in paragraph (2), by inserting or
			 emergency response after law enforcement both places it
			 appears; and
								(B)in paragraph (3)—
									(i)by striking law
			 enforcement;
									(ii)by inserting , homeland security,
			 and emergency response after counter-drug; and
									(iii)by inserting and, in the case of
			 equipment for homeland security activities, may not include any equipment that
			 is not found on the Authorized Equipment List published by the Department of
			 Homeland Security after purposes.
									(b)Clerical amendments
							(1)Heading amendmentThe heading of such section is amended to
			 read as follows:
								
									381.Procurement of equipment by State and local
				governments through the Department of Defense: equipment for counter-drug,
				homeland security, and emergency response
				activities
									.
							(2)Table of sectionsThe table of sections at the beginning of
			 chapter 18 of such title is amended by striking the item relating to section
			 381 and inserting the following new item:
								
									
										381. Procurement of
				equipment by State and local governments through the Department of Defense:
				equipment for counter-drug, homeland security, and emergency response
				activities.
									
									.
				  
							1032.Enhancement of the capacity of the United
			 States Government to conduct complex operations
						(a)In generalChapter 20 of title 10, United States Code,
			 is amended by adding the following new section:
							
								409.Center for Complex Operations
									(a)Center authorizedThe Secretary of Defense may establish
				within the Department of Defense a center to be known as the Center for
				Complex Operations (in this section referred to as the
				Center).
									(b)PurposesThe purposes of the Center established
				under subsection (a) shall be the following:
										(1)To provide for effective coordination in
				the preparation of Department of Defense personnel and other United States
				Government personnel for complex operations.
										(2)To foster unity of effort among the
				departments and agencies of the United States Government, foreign governments
				and militaries, international organizations, and nongovernmental organizations
				in their participation in complex operations.
										(3)To conduct research, collect, analyze, and
				distribute lessons learned, and compile best practices in matters relating to
				complex operations.
										(4)To identify gaps in the education and
				training of Department of Defense personnel, and other United States Government
				personnel, relating to complex operations, and to facilitate efforts to fill
				such gaps.
										(c)Support from other United States Government
				agenciesThe head of any
				non-Department of Defense department or agency of the United States Government
				may—
										(1)provide to the Secretary of Defense
				services, including personnel support, to support the operations of the Center;
				and
										(2)transfer funds to the Secretary of Defense
				to support the operations of the Center.
										(d)Acceptance of gifts and
				donations(1)Subject to paragraph (3), the Secretary of
				Defense may accept from any source specified in paragraph (2) any gift or
				donation for purposes of defraying the costs or enhancing the operations of the
				Center.
										(2)The sources specified in this paragraph are
				the following:
											(A)The government of a State or a political
				subdivision of a State.
											(B)The government of a foreign country.
											(C)A foundation or other charitable
				organization, including a foundation or charitable organization that is
				organized or operates under the laws of a foreign country.
											(D)Any source in the private sector of the
				United States or a foreign country.
											(3)The Secretary may not accept a gift or
				donation under this subsection if acceptance of the gift or donation would
				compromise or appear to compromise—
											(A)the ability of the Department of Defense,
				any employee of the Department, or any member of the armed forces to carry out
				the responsibility or duty of the Department in a fair and objective manner;
				or
											(B)the integrity of any program of the
				Department or of any person involved in such a program.
											(4)The Secretary shall prescribe written
				guidance setting forth the criteria to be used in determining the applicability
				of paragraph (3) to any proposed gift or donation under this subsection.
										(e)Crediting of funds transferred or
				acceptedFunds transferred to
				or accepted by the Secretary of Defense under this section shall be credited to
				appropriations available to the Department of Defense for the Center, and shall
				be available for the same purposes, and subject to the same conditions and
				limitations, as the appropriations with which merged. Any funds so transferred
				or accepted shall remain available until expended.
									(f)DefinitionsIn this section:
										(1)The term complex operation
				means an operation as follows:
											(A)A stability operation.
											(B)A security operation.
											(C)A transition and reconstruction
				operation.
											(D)A counterinsurgency operation.
											(E)An operation consisting of irregular
				warfare.
											(2)The term gift or donation
				means any gift or donation of funds, materials (including research materials),
				real or personal property, or services (including lecture services and faculty
				services).
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 20 of such title is amended by adding at the end the following new
			 item:
							
								
									409. Center for
				Complex
				Operations.
								
								.
						1033.Crediting of admiralty claim receipts for
			 damage to property funded from a Department of Defense working capital
			 fundSection 7623(b) of title
			 10, United States Code, is amended—
						(1)by inserting (1) after
			 (b);
						(2)in paragraph (1), as so designated, by
			 striking the last sentence; and
						(3)by adding at the end the following new
			 paragraph:
							
								(2)(A)Except as provided in subparagraph (B),
				amounts received under this section shall be covered into the Treasury as
				miscellaneous receipts.
									(B)Amounts received under this section for
				damage or loss to property operated and maintained with funds from a Department
				of Defense working capital fund or account shall be credited to that fund or
				account.
									.
						1034.Minimum annual purchase requirements for
			 airlift services from carriers participating in the Civil Reserve Air
			 Fleet
						(a)In generalChapter 931 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								9515.Airlift services: minimum annual purchase
				amount for carriers participating in Civil Reserve Air Fleet
									(a)In generalThe Secretary of Defense may award to an
				air carrier or an air carrier contractor team arrangement participating in the
				Civil Reserve Air Fleet on a fiscal year basis a one-year contract for airlift
				services with a minimum purchase amount under such contract determined in
				accordance with this section.
									(b)Eligible carriersIn order to be eligible for payments under
				the minimum purchase amount provided by this section, an air carrier (or any
				air carrier participating in an air carrier contractor team
				arrangement)—
										(1)if under contract with the Department of
				Defense in the prior fiscal year, shall have an average on-time pick up rate,
				based on factors within such air carrier's control, of at least 90
				percent;
										(2)shall offer such amount of commitment to
				the Civil Reserve Air Fleet in excess of the minimum required for participation
				in the Civil Reserve Air Fleet as the Secretary of Defense shall specify for
				purposes of this section; and
										(3)may not have refused a Department of
				Defense request to act as a host for other Civil Reserve Air Fleet carriers at
				intermediate staging bases during the prior fiscal year.
										(c)Aggregate minimum purchase
				amount(1)The aggregate amount of the minimum
				purchase amount for all contracts awarded under subsection (a) for a fiscal
				year shall be based on forecast needs, but may not exceed the amount equal to
				80 percent of the average annual expenditure of the Department of Defense for
				commercial airlift services during the five-fiscal year period ending in the
				fiscal year before the fiscal year for which such contracts are awarded.
										(2)In calculating the average annual
				expenditure of the Department of Defense for airlift services for purposes of
				paragraph (1), the Secretary of Defense shall omit from the calculation any
				fiscal year exhibiting unusually high demand for commercial airlift services if
				the Secretary determines that the omission of such fiscal year from the
				calculation will result in a more accurate forecast of anticipated commercial
				airlift services for purposes of that paragraph.
										(d)Allocation of minimum purchase among
				contracts(1)The aggregate amount of the minimum
				purchase amount for all contracts awarded under subsection (a) for a fiscal
				year, as determined under subsection (c), shall be allocated among all air
				carriers and air carrier contractor team arrangements awarded contracts under
				subsection (a) for such fiscal year in proportion to the commitments of such
				carriers to the Civil Reserve Air Fleet for such fiscal year.
										(2)In determining the minimum purchase amount
				payable under paragraph (1) under a contract under subsection (a) for airlift
				services provided by an air carrier or air carrier contractor team arrangement
				during the fiscal year covered by such contract, the Secretary of Defense may
				adjust the amount allocated to such carrier or arrangement under paragraph (2)
				to take into account periods during such fiscal year when airlift services of
				such carrier or a carrier in such arrangement are unavailable for usage by the
				Department of Defense, including during periods of refused business or
				suspended operations or when such carrier is placed in nonuse status pursuant
				to section 2640 of this title for safety reasons.
										(e)Distribution of amountsIf any amount available under this section
				for the minimum purchase of airlift services from a carrier or air carrier
				contractor team arrangement for a fiscal year under a contract under subsection
				(a) is not utilized to purchase airlift services from the carrier or
				arrangement in such fiscal year, such amount shall be provided to the carrier
				or arrangement before the first day of the following fiscal year.
									(f)Commitment of funds(1)The Secretary of each military department
				shall transfer to the transportation working capital fund a percentage of the
				total amount anticipated to be required in such fiscal year for the payment of
				minimum purchase amounts under all contracts awarded under subsection (a) for
				such fiscal year equivalent to the percentage of the anticipated use of airlift
				services by such military department during such fiscal year from all carriers
				under contracts awarded under subsection (a) for such fiscal year.
										(2)Any amounts required to be transferred
				under paragraph (1) shall be transferred by the last day of the fiscal year
				concerned to meet the requirements of subsection (e) unless minimum purchase
				amounts have already been distributed by the Secretary of Defense under
				subsection (e) as of that date.
										(g)Availability of airlift
				services(1)From the total amount of airlift services
				available for a fiscal year under all contracts awarded under subsection (a)
				for such fiscal year, a military department shall be entitled to obtain a
				percentage of such airlift services equal to the percentage of the contribution
				of the military department to the transportation working capital fund for such
				fiscal year under subsection (f).
										(2)A
				military department may transfer any entitlement to airlift services under
				paragraph (1) to any other military department or to any other agency, element,
				or component of the Department of Defense.
										(h)SunsetThe authorities in this section shall
				expire on December 31,
				2015.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 941 of such title is amended by adding at the end the following new
			 item:
							
								
									9515. Airlift
				services: minimum annual purchase amount for carriers participating in Civil
				Reserve Air
				Fleet.
								
								.
						1035.Termination date of base contract for the
			 Navy-Marine Corps IntranetSection 814 of the Floyd D. Spence National
			 Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public
			 Law 106–398; 114 Stat. 1654A–215), as amended by section 362 of the National
			 Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat.
			 1065) and Public Law 107–254 (116 Stat. 1733), is further amended—
						(1)by redesignating subsection (j) as
			 subsection (k); and
						(2)by inserting after subsection (i) the
			 following new subsection (j):
							
								(j)Termination date of base contract for
				Navy-Marine Corps IntranetNotwithstanding subsection (i), the base
				contract of the Navy-Marine Corps Intranet contract may terminate on October
				31,
				2010.
								.
						1036.Prohibition on interrogation of detainees
			 by contractor personnel
						(a)Regulations requiredEffective as of the date that is one year
			 after the date of the enactment of this Act, the Department of Defense manpower
			 mix criteria and the Department of Defense Supplement to the Federal
			 Acquisition Regulation shall be revised to provide that—
							(1)the interrogation of enemy prisoners of
			 war, civilian internees, retained persons, other detainees, terrorists, and
			 criminals when captured, transferred, confined, or detained during or in the
			 aftermath of hostilities is an inherently governmental function and cannot be
			 transferred to private sector contractors who are beyond the reach of controls
			 otherwise applicable to government personnel; and
							(2)properly trained and cleared contractors
			 may be used as linguists, interpreters, report writers, and information
			 technology technicians if their work is properly reviewed by appropriate
			 government officials.
							(b)PenaltiesThe obligation or expenditure of Department
			 of Defense funds for a contract that is not in compliance with the regulations
			 issued pursuant to this section is a violation of section 1341(a)(1)(A) of
			 title 31, United States Code.
						1037. Notification of Committees on Armed
			 Services with respect to certain nonproliferation and proliferation
			 activities
						(a)Notification with respect to
			 nonproliferation activitiesThe Secretary of Defense, the Secretary of
			 Energy, the Secretary of Commerce, the Secretary of State, and the Nuclear
			 Regulatory Commission shall keep the Committee on Armed Services of the Senate
			 and the Committee on Armed Services of the House of Representatives informed
			 with respect to—
							(1)any activities undertaken by any such
			 Secretary or the Commission to carry out the purposes and policies of the
			 Secretaries and the Commission with respect to nonproliferation programs;
			 and
							(2)any other activities undertaken by any such
			 Secretary or the Commission to prevent the proliferation of nuclear, chemical,
			 or biological weapons or the means of delivery of such weapons.
							(b)Notification with respect to proliferation
			 activities in foreign nations
							(1)In generalThe Director of National Intelligence shall
			 keep the Committee on Armed Services of the Senate and the Committee on Armed
			 Services of the House of Representatives fully and currently informed with
			 respect to any activities of foreign nations that are significant with respect
			 to the proliferation of nuclear, chemical, or biological weapons or the means
			 of delivery of such weapons.
							(2)Fully and currently informed
			 definedFor purposes of
			 paragraph (1), the term fully and currently informed means the
			 transmittal of credible information with respect to an activity described in
			 such paragraph not later than 60 days after becoming aware of the
			 activity.
							1038. Sense of Congress on nuclear weapons
			 management
						(a)FindingsCongress makes the following
			 findings:
							(1)The unauthorized transfer of nuclear
			 weapons from Minot Air Force Base, North Dakota, to Barksdale Air Force Base,
			 Louisiana, in August 2007 was an extraordinary breach of the command and
			 control and security of nuclear weapons.
							(2)The reviews conducted following that
			 unauthorized transfer found that the ability of the Department of Defense to
			 provide oversight of nuclear weapons matters had degenerated and that senior
			 level attention to nuclear weapons management is minimal at best.
							(3)The lack of attention to nuclear weapons
			 and related equipment by the Department of Defense was demonstrated again when
			 it was discovered in March 2008 that classified equipment from Minuteman III
			 intercontinental ballistic missiles was inadvertently shipped to Taiwan in
			 2006.
							(4)The Department of Defense has insufficient
			 capability and staffing in the Office of the Under Secretary of Defense for
			 Policy to provide the necessary oversight of the nuclear weapons functions of
			 the Department.
							(5)The key senior position responsible for
			 nuclear weapons matters in the Department of Defense, the Assistant to the
			 Secretary of Defense for Nuclear and Chemical and Biological Defense Programs,
			 a position filled by appointment by and with the advice and consent of the
			 Senate, has been vacant for more than 18 months.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)the United States should maintain clear and
			 unambiguous command and control of its nuclear weapons;
							(2)the safety and security of nuclear weapons
			 and related equipment should be a high priority as long as the United States
			 maintains a stockpile of nuclear weapons;
							(3)the President should take immediate steps
			 to nominate a qualified individual for the position of Assistant to the
			 Secretary of Defense for Nuclear and Chemical and Biological Defense Programs;
			 and
							(4)the Secretary of Defense should establish
			 and fill a senior position, at the level of Assistant Secretary or Deputy Under
			 Secretary, within the Office of the Under Secretary of Defense for Policy to be
			 responsible solely for the strategic and nuclear weapons policy of the
			 Department of Defense.
							1039. Sense of Congress on joint Department of
			 Defense-Federal Aviation Administration executive committee on conflict and
			 dispute resolution
						(a)FindingsCongress makes the following
			 findings:
							(1)Unmanned aerial systems (UAS) of the
			 Department of Defense, like the Predator and the Global Hawk, have become a
			 critical component of military operations. Unmanned aerial systems are
			 indispensable in the conflict against terrorism and the campaigns in
			 Afghanistan and Iraq.
							(2)Unmanned aerial systems of the Department
			 of Defense must operate in the National Airspace System (NAS) for training,
			 operational support to the combatant commands, and support to domestic
			 authorities in emergencies and national disasters.
							(3)The Department of Defense has been lax in
			 developing certifications of airworthiness for unmanned aerial systems,
			 qualifications for operators of unmanned aerial systems, databases on safety
			 matters relating to unmanned aerial systems, and standards, technology, and
			 procedures that are necessary for routine access of unmanned aerial systems to
			 the National Airspace System.
							(4)As recognized in a Memorandum of Agreement
			 for Operation of Unmanned Aircraft Systems in the National Airspace System
			 signed by the Deputy Secretary of Defense and the Administrator of the Federal
			 Aviation Administration in September 2007, it is vital for the Department of
			 Defense and the Federal Aviation Administration to collaborate closely to
			 achieve progress in gaining access for unmanned aerial systems to the National
			 Airspace System to support military requirements.
							(5)The Department of Defense and the Federal
			 Aviation Administration have jointly and separately taken significant actions
			 to improve the access of unmanned aerial systems of the Department of Defense
			 to the National Airspace System, but overall, the pace of progress in access of
			 such systems to the National Airspace System has been insufficient and poses a
			 threat to national security.
							(6)Techniques and procedures can be rapidly
			 acquired or developed to temporarily permit safe operations of unmanned aerial
			 systems in the National Airspace System until permanent safe operations of such
			 systems in the National Airspace System can be achieved.
							(7)Identifying, developing, approving,
			 implementing, and monitoring the adequacy of these techniques and procedures
			 may require the establishment of a joint Department of Defense-Federal Aviation
			 Administration executive committee reporting to the highest levels of the
			 Department of Defense and the Federal Aviation Administration on matters
			 relating to the access of unmanned aerial systems of the Department of Defense
			 to the National Airspace System.
							(8)Joint management attention at the highest
			 levels of the Department of Defense and the Federal Aviation Administration may
			 also be required on other important issues, such as type ratings for aerial
			 refueling aircraft.
							(b)Sense of CongressIt is the sense of Congress that the
			 Secretary of Defense should seek an agreement with the Administrator of the
			 Federal Aviation Administration to jointly establish within the Department of
			 Defense and the Federal Aviation Administration a joint Department of
			 Defense–Federal Aviation Administration executive committee on conflict and
			 dispute resolution which would—
							(1)act as a focal point for the resolution of
			 disputes on matters of policy and procedures between the Department of Defense
			 and the Federal Aviation Administration with respect to—
								(A)airspace, aircraft certifications, and
			 aircrew training; and
								(B)other issues brought before the joint
			 executive committee by the Department of Defense or the Department of
			 Transportation;
								(2)identify solutions to the range of
			 technical, procedural, and policy concerns arising in the disputes described in
			 paragraph (1); and
							(3)identify solutions to the range of
			 technical, procedural, and policy concerns arising in the integration of
			 Department of Defense unmanned aerial systems into the National Airspace System
			 in order to achieve the increasing, and ultimately routine, access of such
			 systems into the National Airspace System.
							1040. Sense of Congress on sale of new outsize
			 cargo, strategic lift aircraft for civilian use
						(a)FindingsCongress makes the following
			 findings:
							(1)The 2004 Quadrennial Defense Review (as
			 submitted to Congress in 2005) and the 2005 Mobility Capability Study
			 determined that the United States Transportation Command requires a force of
			 292 organic strategic lift aircraft, augmented by procurement of airlift
			 service from commercial air carriers participating in the Civil Reserve Air
			 Fleet, to meet the demands of the National Military Strategy. Congress has
			 authorized and appropriated funds for 301 strategic airlift aircraft.
							(2)The Commander of the United States
			 Transportation Command has testified to Congress that it is essential to
			 safeguard the capabilities and capacity of the Civil Reserve Air Fleet to meet
			 wartime surge demands in connection with major combat operations, and that
			 procurement by the Air Force of excess organic strategic lift aircraft would be
			 harmful to the health of the Civil Reserve Air Fleet.
							(3)The C–17 Globemaster aircraft is the
			 workhorse of the Air Mobility Command in the Global War on Terror. Production
			 of the C–17 Globemaster aircraft is scheduled to cease in 2009, upon completion
			 of the aircraft remaining to be procured by the Air Force.
							(4)The Federal Aviation Administration has
			 informed the Committee on Armed Services of the Senate that no fewer than six
			 commercial operators have expressed interest in procuring a commercial variant
			 of the C–17 Globemaster aircraft. Commercial sale of the C–17 Globemaster
			 aircraft would require that the Department of Defense or Congress determine
			 that it is in the national interest for the Federal Aviation Administration to
			 proceed with the issuance of a type certificate for surplus aircraft of the
			 Armed Forces in accordance with section 21.27 of title 14, Code of Federal
			 Regulations.
							(5)C–17 Globemaster aircraft sold for
			 commercial use could be made available to the Civil Reserve Air Fleet, thus
			 strengthening the capabilities and capacity of the Civil Reserve Air
			 Fleet.
							(6)The sale of a commercial variant of the
			 C–17 Globemaster to Civil Reserve Air Fleet partners would strengthen the
			 United States industrial base.
							(b)Sense of CongressIt is the sense of Congress that the
			 Secretary of Defense should—
							(1)review the benefits and feasibility of
			 pursuing a commercial-military cargo initiative for the C–17 Globemaster
			 aircraft and determine whether such an initiative is in the national interest;
			 and
							(2)if the Secretary determines that such an
			 initiative is in the national interest, take appropriate actions to coordinate
			 with the Federal Aviation Administration to achieve the type certification for
			 such aircraft required by section 21.27 of title 14, Code of Federal
			 Regulations.
							EReports
					1051.Repeal of requirement to submit certain
			 annual reports to Congress regarding allied contributions to the common
			 defense
						(a)Repeal of certain reports on allied
			 contributions to the common defenseSection 1003 of the Department of Defense
			 Authorization Act, 1985 (Public Law 95–525; 98 Stat. 2576) is amended by
			 striking subsections (c) and (d).
						(b)Repeal of report on
			 cost-sharingSection 1313 of
			 the National Defense Authorization Act for Fiscal Year 1995 (Public Law
			 103–337; 108 Stat. 2894) is amended—
							(1)by striking subsection (c); and
							(2)by redesignating subsection (d) as
			 subsections (c).
							1052.Report on detention operations in
			 Iraq
						(a)Report requiredNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on detention operations at theater
			 internment facilities in Iraq during the period beginning on January 1, 2007,
			 and ending on the date of the report.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)A detailed description of the policies and
			 procedures governing detention operations at theater internment facilities in
			 Iraq during the period covered by the report, and a description of any changes
			 to such policies and procedures during that period intended to incorporate
			 counterinsurgency doctrine within such detention operations.
							(2)A detailed description of the policies and
			 programs instituted to prepare detainees for reintegration following their
			 release from detention in theater interment facilities in Iraq, including
			 programs of family visits and outreach, religious counseling, literacy, basic
			 education, and vocational skills.
							(3)A detailed description of the procedures
			 for reviewing the detention status of individuals under detention in theater
			 detention facilities in Iraq during the period covered by the report, including
			 the procedures of the Multinational Forces Review Committee, and an assessment
			 of the effect, if any, on United States detention policy and procedures with
			 respect to Iraq of the General Amnesty Law approved by the Council of
			 Representatives on February 13, 2008, and signed by the Presidency Council on
			 February 26, 2008.
							(4)Information for each month of the period
			 covered by the report as follows:
								(A)The detainee population at each theater
			 internment facility in Iraq as of the end of such month.
								(B)The number of detainees released from
			 detention in theater internment facilities in Iraq during such month both in
			 aggregate and in number released from each such theater internment
			 facility.
								(C)The number of detainees in theater
			 internment facilities in Iraq turned over to the control of the Government of
			 Iraq for criminal prosecution during such month.
								(5)Information on the length of detainments in
			 the theater internment facilities in Iraq as of each of January 1, 2007, and
			 January 1, 2008, with a stratification of the number of individuals who had
			 been so detained at each such date by six-month increments.
							(6)A description and assessment of the effects
			 of changes in detention operations and reintegration programs at theater
			 internment facilities in Iraq during the period of the report, including
			 changes in levels of violence within internment facilities and in rates of
			 recapture of detainees released from detention in internment facilities.
							(7)A statement of the costs of establishing
			 and operating reintegration centers in Iraq and of the share of such costs to
			 be paid by the Government of Iraq, and a description of plans for the
			 transition of such centers to the control of the Government of Iraq.
							(8)A description of—
								(A)the lessons learned regarding detention
			 operations in a counterinsurgency operation, an assessment of how such lessons
			 could be applied to detention operations elsewhere (including in Afghanistan
			 and at Guantanamo Bay, Cuba); and
								(B)any efforts to integrate such lessons into
			 Department of Defense directives, joint doctrine, mission rehearsal exercises
			 for deploying forces, and training for units involved in detention and
			 interrogation operations.
								(c)FormThe report required under subsection (a)
			 shall be submitted in unclassified form, but may include a classified
			 annex.
						1053.Strategic plan to enhance the role of the
			 National Guard and Reserves in the national defense
						(a)Strategic plan required
							(1)In generalThe Secretary of Defense shall develop a
			 strategic plan to enhance the role of the National Guard and Reserves in the
			 national defense, including—
								(A)the transition of the reserve components of
			 the Armed Forces from a strategic force to an operational force;
								(B)the achievement of a fully-integrated total
			 force (including further development of the continuum of service); and
								(C)the enhancement of the role of the reserve
			 components of the Armed Forces in homeland defense.
								(2)ConsultationThe Secretary shall develop the strategic
			 plan required by this subsection in consultation with the Chairman of the Joint
			 Chiefs of Staff and the Chief of the National Guard Bureau.
							(b)Consideration of existing findings,
			 recommendations, and practicesIn developing the strategic plan required
			 by subsection (a), the Secretary shall consider the following:
							(1)The findings and recommendations of the
			 final report of the Commission on the National Guard and Reserves.
							(2)The findings and recommendations of the
			 Center for Strategic and International Studies on the future of the National
			 Guard and Reserves.
							(3)The policies expressed in the provisions of
			 the bill S. 2760 of the 110th Congress, to amend title 10, United States Code,
			 to enhance the national defense through empowerment of the National Guard,
			 enhancement of the functions of the National Guard Bureau, and improvement of
			 Federal-State military coordination in domestic emergency response, and for
			 other purposes.
							(4)Current policies and practices of the
			 Department of Defense for the utilization of members and units of the reserve
			 components of the Armed Forces.
							(c)ElementsThe strategic plan required by subsection
			 (a) shall include the following:
							(1)A description of the legislative,
			 organizational, and administrative actions required to make the reserve
			 components of the Armed Forces a sustainable operational force.
							(2)A description of the legislative,
			 organizational, and administrative actions required to enhance the Department
			 of Defense role in homeland defense and support of civil authorities, with
			 particular emphasis on the role of the reserve components of the Armed Forces
			 in such role.
							(3)A description of the legislative,
			 organizational, and administrative actions required to create a continuum of
			 service in the reserve components of the Armed Forces, including a personnel
			 management system for an integrated total force that will facilitate the
			 seamless transition of members of National Guard and Reserves on and off active
			 duty to meet mission requirements and permit different levels of participation
			 by such members in the Armed Forces over the course of a military
			 career.
							(4)A description of the legislative and
			 administrative actions required to develop a ready, capable, and available
			 operational reserve for the Armed Forces.
							(5)A description of the legislative and
			 administrative actions required to reform organizations and institutions to
			 support an operational reserve for the Armed Forces.
							(6)A description of the legislative and
			 administrative actions required to enhance support to members of the Armed
			 Forces, including members of the reserve components of the Armed Forces, their
			 families, and their employers.
							(d)Deadline for submittalThe Secretary shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report setting forth the plan required by subsection (a) not later than July 1,
			 2009.
						1054.Review of nonnuclear prompt global strike
			 concept demonstrations
						(a)In generalThe Secretary of Defense shall, in
			 consultation with the Secretary of State, conduct a review of each nonnuclear
			 prompt global strike concept demonstration with respect to which the President
			 requests funding in the budget of the President for fiscal year 2010 (as
			 submitted to Congress pursuant to section 1105 of title 31, United States
			 Code).
						(b)ElementsThe review required by subsection (a) shall
			 include, for each concept demonstration described in that subsection, the
			 following:
							(1)The full cost of such concept
			 demonstration.
							(2)An assessment of any policy, legal, or
			 treaty-related issues that could arise during the course of, or as a result of,
			 such concept demonstration.
							(3)The extent to which the concept
			 demonstrated could be misconstrued as a nuclear weapon or delivery
			 system.
							(4)An assessment of the potential basing and
			 deployment options for the concept demonstrated.
							(5)A description of the types of targets
			 against which the concept demonstrated might be used.
							(c)ReportNot later than 30 days after the date on
			 which the President submits to Congress the budget for fiscal year 2010 (as so
			 submitted), the Secretary of Defense shall submit to the congressional defense
			 committees a report setting forth the results of the review required by
			 subsection (a).
						1055.Review of bandwidth capacity requirements
			 of the Department of Defense and the intelligence community
						(a)In generalThe Secretary of Defense and the Director
			 of National Intelligence shall conduct a joint review of the bandwidth capacity
			 requirements of the Department of Defense and the intelligence community in the
			 near term, mid term, and long term.
						(b)ElementsThe review required by subsection (a) shall
			 include an assessment of the following:
							(1)The current bandwidth capacities of the
			 Department of Defense and the intelligence community to transport data,
			 including Government and commercial ground networks and satellite
			 systems.
							(2)The bandwidth capacities anticipated to be
			 available to the Department of Defense and the intelligence community to
			 transport data in the near term, mid term, and long term.
							(3)The bandwidth and data requirements of
			 current major operational systems of the Department of Defense and the
			 intelligence community, including an assessment of—
								(A)whether such requirements are being
			 appropriately met by the bandwidth capacities described in paragraph (1);
			 and
								(B)the degree to which any such requirements
			 are not being met by such bandwidth capacities.
								(4)The anticipated bandwidth and data
			 requirements of major operational systems of the Department of Defense and the
			 intelligence community planned for each of the near term, mid term, and long
			 term, including an assessment of—
								(A)whether such anticipated requirements will
			 be appropriately met by the bandwidth capacities described in paragraph (2);
			 and
								(B)the degree to which any such requirements
			 are not anticipated to be met by such bandwidth capacities.
								(5)Any mitigation concepts that could be used
			 to satisfy any unmet bandwidth and data requirements.
							(6)The costs of meeting the bandwidth and data
			 requirements described in paragraphs (3) and (4).
							(7)Any actions necessary to integrate or
			 consolidate the information networks of the Department of Defense and the
			 intelligence community.
							(c)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary of Defense and the Director of
			 National Intelligence shall jointly submit to the congressional defense
			 committees, the Select Committee on Intelligence of the Senate, and the
			 Permanent Select Committee on Intelligence of the House of Representatives a
			 report setting forth the results of the review required by subsection
			 (a).
						(d)Formal review process for bandwidth
			 requirementsThe Secretary of
			 Defense and the Director of National Intelligence shall, as part of the
			 Milestone B or Key Decision Point B approval process for any major defense
			 acquisition program or major system acquisition program, establish a formal
			 review process to ensure that—
							(1)the bandwidth requirements needed to
			 support such program are or will be met; and
							(2)a determination will be made with respect
			 to how to meet the bandwidth requirements for such program.
							(e)DefinitionsIn this section:
							(1)Intelligence communityThe term intelligence
			 community means the elements of the intelligence community specified in
			 or designated under section 3(4) of the National Security Act of 1947 (50
			 U.S.C. 401a(4)).
							(2)Long termThe term long term means the
			 five-year period beginning on the date that is 10 years after the date of the
			 enactment of this Act.
							(3)Mid termThe term mid term means the
			 five-year period beginning on the date that is five years after the date of the
			 enactment of this Act.
							(4)Near termThe term near term means the
			 five-year period beginning on the date of the enactment of this Act.
							FWounded Warrior Matters
					1061.Modification of utilization of veterans'
			 presumption of sound condition in establishing eligibility of members of the
			 Armed Forces for retirement for disability
						(a)Retirement of regulars and members on
			 active duty for more than 30 daysSection 1201(b)(3)(B)(i) of title 10,
			 United States Code, is amended—
							(1)by striking the member has six
			 months or more of active military service and; and
							(2)by striking (unless compelling
			 evidence and all that follows through active duty) and
			 inserting (unless clear and unmistakable evidence demonstrates that the
			 disability existed before the member's entrance on active duty and was not
			 aggravated by active military service).
							(b)Separation of regulars and members on
			 active duty for more than 30 daysSection 1203(b)(4)(B) of such title is
			 amended—
							(1)by striking the member has six
			 months or more of active military service, and; and
							(2)by striking (unless compelling
			 evidence and all that follows through active duty) and
			 inserting (unless clear and unmistakable evidence demonstrates that the
			 disability existed before the member's entrance on active duty and was not
			 aggravated by active military service).
							1062.Inclusion of service members in inpatient
			 status in wounded warrior policies and protectionsSection
			 1602(7) of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat.
			 432; 10 U.S.C. 1071 note) is amended by inserting inpatient or
			 before outpatient status.
					1063.Clarification of certain information
			 sharing between the Department of Defense and Department of Veterans Affairs
			 for wounded warrior purposes
						(a)In generalSection 1614(b)(11) of the Wounded Warrior
			 Act (title XVI of Public Law 110–181; 122 Stat. 444; 10 U.S.C. 1071 note) is
			 amended by inserting before the period at the end the following: or that
			 such transfer is otherwise authorized by the regulations implementing such
			 Act.
						(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on January 28, 2008, as if included in the
			 provisions of the Wounded Warrior Act, to which such amendment relates.
						1064.Additional responsibilities for the wounded
			 warrior resource centerSection 1616(a) of the Wounded Warrior Act
			 (title XVI of Public Law 110–181; 122 Stat. 447; 10 U.S.C. 1071 note) is
			 amended in the first sentence by inserting receiving legal assistance
			 referral information (where appropriate), receiving other appropriate referral
			 information, after receiving benefits
			 information,.
					1065.Responsibility for the Center of Excellence
			 in the Prevention, Diagnosis, Mitigation, Treatment and Rehabilitation of
			 Traumatic Brain Injury to conduct pilot programs on treatment approaches for
			 traumatic brain injurySection
			 1621(c) of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat.
			 453; 10 U.S.C. 1071 note) is amended—
						(1)by redesignating paragraphs (2) through
			 (13) as paragraphs (3) through (14), respectively; and
						(2)by inserting after paragraph (1) the
			 following new paragraph (2):
							
								(2)To conduct pilot programs to promote or
				assess the efficacy of approaches to the treatment of all forms of traumatic
				brain injury, including mild traumatic brain
				injury.
								.
						1066.Center of Excellence in the Mitigation,
			 Treatment, and Rehabilitation of Traumatic Extremity Injuries and
			 Amputations
						(a)In generalThe Secretary of Veterans Affairs and the
			 Secretary of Defense shall jointly establish a center of excellence in the
			 mitigation, treatment, and rehabilitation of traumatic extremity injuries and
			 amputations.
						(b)PartnershipsThe Secretary of Veterans Affairs and the
			 Secretary of Defense shall jointly ensure that the center collaborates with the
			 Department of Veterans Affairs, the Department of Defense, institutions of
			 higher education, and other appropriate public and private entities (including
			 international entities) to carry out the responsibilities specified in
			 subsection (c).
						(c)ResponsibilitiesThe center shall have the responsibilities
			 as follows:
							(1)To implement a comprehensive plan and
			 strategy for the Department of Veterans Affairs and the Department of Defense
			 for the mitigation, treatment, and rehabilitation of traumatic extremity
			 injuries and amputations.
							(2)To carry out such other activities to
			 improve and enhance the efforts of the Department of Veterans Affairs and the
			 Department of Defense for the mitigation, treatment, and rehabilitation of
			 traumatic extremity injuries and amputations as the Secretary of Veterans
			 Affairs and the Secretary of Defense consider appropriate.
							(d)Reports
							(1)In generalNot later than one year after the date of
			 the enactment of this Act, and annually thereafter, the Secretary of Veterans
			 Affairs and the Secretary of Defense shall jointly submit to Congress a report
			 on the activities of the center.
							(2)ElementsEach report under this subsection shall
			 include the following:
								(A)In the case of the first report under this
			 subsection, a description of the implementation of the requirements of this
			 Act.
								(B)A description and assessment of the
			 activities of the center during the one-year period ending on the date of such
			 report, including an assessment of the role of such activities in improving and
			 enhancing the efforts of the Department of Veterans Affairs and the Department
			 of Defense for the mitigation, treatment, and rehabilitation of traumatic
			 extremity injuries and amputations.
								1067.Three-year extension of Senior Oversight
			 Committee with respect to wounded warrior matters
						(a)In generalThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall jointly take such actions as are appropriate,
			 including the allocation of appropriate personnel, funding, and other
			 resources, to continue the operations of the Senior Oversight Committee until
			 September 30, 2011.
						(b)Report on further extension of
			 committeeNot later than
			 December 31, 2010, the Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly submit to Congress a report setting forth the joint
			 recommendation of the Secretaries as to the advisability of continuing the
			 operations of the Senior Oversight Committee after September 30, 2011. If the
			 Secretaries recommend that continuing the operations of the Senior Oversight
			 Committee after September 30, 2011, is advisable, the report may include such
			 recommendations for the modification of the responsibilities, composition, or
			 support of the Senior Oversight Committee as the Secretaries jointly consider
			 appropriate.
						(c)Senior Oversight Committee
			 definedIn this section, the
			 term Senior Oversight Committee means the Senior Oversight
			 Committee jointly established by the Secretary of Defense and the Secretary of
			 Veterans Affairs in May 2007. The Senior Oversight Committee was established to
			 address concerns related to the treatment of wounded, ill, and injured members
			 of the Armed Forces and veterans and serve as the single point of contact for
			 oversight, strategy, and integration of proposed strategies for the efforts of
			 the Department of Defense and the Department of Veterans Affairs to improve
			 support throughout the recovery, rehabilitation, and reintegration of wounded,
			 ill, or injured members of the Armed Forces.
						GOther Matters
					1081.Military salute for the flag during the
			 national anthem by members of the Armed Forces not in uniform and by
			 veteransSection 301(b)(1) of
			 title 36, United States Code, is amended by striking subparagraphs (A) through
			 (C) and inserting the following new subparagraphs:
						
							(A)individuals in uniform should give the
				military salute at the first note of the anthem and maintain that position
				until the last note;
							(B)members of the Armed Forces and veterans
				who are present but not in uniform may render the military salute in the manner
				provided for individuals in uniform; and
							(C)all other persons present should face the
				flag and stand at attention with their right hand over the heart, and men not
				in uniform, if applicable, should remove their headdress with their right hand
				and hold it at the left shoulder, the hand being over the heart;
				and
							.
					1082.Modification of deadlines for standards
			 required for entry to military installations in the United StatesSection 1069(c) of the National Defense
			 Authorization Act of Fiscal Year 2008 (Public Law 110–181; 122 Stat. 327) is
			 amended—
						(1)in paragraph (1)—
							(A)by striking July 1, 2008 and
			 inserting February 1, 2009; and
							(B)by striking January 1, 2009
			 and inserting October 1, 2012; and
							(2)in paragraph (2), by striking
			 implemented and inserting developed.
						1083.Suspension of
			 statutes of limitations when Congress authorizes the use of military
			 forceSection 3287 of title
			 18, United States Code, is amended—
						(1)by inserting
			 or Congress has enacted a specific authorization for the use of the
			 Armed Forces, as described in section 5(b) of the War Powers Resolution (50
			 U.S.C. 1544(b)), after is at war;
						(2)by inserting
			 or directly connected with or related to the authorized use of the Armed
			 Forces after prosecution of the war;
						(3)by striking
			 three years and inserting 5 years;
						(4)by striking
			 proclaimed by the President and inserting proclaimed by a
			 Presidential proclamation, with notice to Congress,; and
						(5)by adding at the
			 end the following: For purposes of applying such definitions in this
			 section, the term war includes a specific authorization for the
			 use of the Armed Forces, as described in section 5(b) of the War Powers
			 Resolution (50 U.S.C. 1544(b))..
						XICivilian Personnel Matters
				1101.Department of Defense strategic human
			 capital plans
					(a)Codification of annual requirement for
			 plan
						(1)In generalChapter 2 of title 10, United States Code,
			 is amended by adding after section 115a the following new section:
							
								115b.Department of Defense strategic human
				capital plans
									(a)Annual plan requiredThe Secretary of Defense shall submit to
				Congress on an annual basis a strategic human capital plan to shape and improve
				the civilian employee workforce of the Department of Defense. The plan shall be
				submitted not later than March 1 each year.
									(b)ContentsEach strategic human capital plan under
				subsection (a) shall include the following:
										(1)An assessment of—
											(A)the critical skills and competencies that
				will be needed in the future civilian employee workforce of the Department of
				Defense to support national security requirements and effectively manage the
				Department over the next decade;
											(B)the skills and competencies of the existing
				civilian employee workforce of the Department and projected trends in that
				workforce based on expected losses due to retirement and other attrition;
				and
											(C)gaps in the existing or projected civilian
				employee workforce of the Department that should be addressed to ensure that
				the Department has continued access to the critical skills and competencies
				described in subparagraph (A).
											(2)A plan of action for developing and
				reshaping the civilian employee workforce of the Department to address the gaps
				in critical skills and competencies identified under paragraph (1)(C),
				including—
											(A)specific recruiting and retention goals,
				including the program objectives of the Department to be achieved through such
				goals and the funding needed to achieve such goals; and
											(B)specific strategies for developing,
				training, deploying, compensating, and motivating the civilian employee
				workforce of the Department, including the program objectives of the Department
				to be achieved through such strategies and the funding needed to implement such
				strategies.
											(3)An assessment, using results-oriented
				performance measures, of the progress of the Department in implementing the
				strategic human capital plan under this section during the previous
				year.
										(c)Senior management, functional, and
				technical workforce(1)Each strategic human capital plan under
				subsection (a) shall specifically address the shaping and improvement of the
				senior management, functional, and technical workforce (including scientists
				and engineers) of the Department of Defense.
										(2)For purposes of paragraph (1), each plan
				shall include, at a minimum, the following:
											(A)An assessment of—
												(i)the needs of the Department for senior
				management, functional, and technical personnel (including scientists and
				engineers) in light of recent trends and projected changes in the mission and
				organization of the Department and in light of staff support needed to
				accomplish that mission;
												(ii)the capability of the existing civilian
				employee workforce of the Department to meet requirements relating to the
				mission of the Department, including the impact on that capability of projected
				trends in the senior management, functional, and technical personnel workforce
				of the Department based on expected losses due to retirement and other
				attrition; and
												(iii)gaps in the existing or projected civilian
				employee workforce of the Department that should be addressed to ensure that
				the Department has continued access to the senior management, functional, and
				technical personnel (including scientists and engineers) it needs.
												(B)A plan of action for developing and
				reshaping the senior management, functional, and technical workforce of the
				Department to address the gaps identified under subparagraph (A)(iii),
				including—
												(i)any legislative or administrative action
				that may be needed to adjust the requirements applicable to any category of
				civilian personnel identified in paragraph (3) or to establish a new category
				of senior management or technical personnel;
												(ii)any changes in the number of personnel
				authorized in any category of personnel identified in subsection (b) that may
				be needed to address such gaps and effectively meet the needs of the
				Department;
												(iii)any changes in the rates or methods of pay
				for any category of personnel identified in paragraph (3) that may be needed to
				address inequities and ensure that the Department has full access to
				appropriately qualified personnel to address such gaps and meet the needs of
				the Department;
												(iv)specific recruiting and retention goals,
				including the program objectives of the Department to be achieved through such
				goals;
												(v)specific strategies for developing,
				training, deploying, compensating, motivating, and designing career paths and
				career opportunities for the senior management, functional, and technical
				workforce of the Department, including the program objectives of the Department
				to be achieved through such strategies; and
												(vi)specific steps that the Department has
				taken or plans to take to ensure that the senior management, functional, and
				technical workforce of the Department is managed in compliance with the
				requirements of section 129 of this title.
												(3)For purposes of this subsection, the senior
				management, functional, and technical workforce of the Department of Defense
				includes the following categories of Department of Defense civilian
				personnel:
											(A)Appointees in the Senior Executive Service
				under section 3131 of title 5.
											(B)Persons serving in positions described in
				section 5376(a) of title 5.
											(C)Highly qualified experts appointed pursuant
				to section 9903 of title 5.
											(D)Scientists and engineers appointed pursuant
				to section 342(b) of the National Defense Authorization Act for Fiscal Year
				1995 (Public Law 103–337; 108 Stat. 2721), as amended by section 1114 of the
				Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
				enacted into law by Public Law 106–398 (114 Stat. 1654A–315)).
											(E)Scientists and engineers appointed pursuant
				to section 1101 of the Strom Thurmond National Defense Authorization Act for
				Fiscal Year 1999 (5 U.S.C. 3104 note).
											(F)Persons serving in the Defense Intelligence
				Senior Executive Service under section 1606 of this title.
											(G)Persons serving in Intelligence Senior
				Level positions under section 1607 of this title.
											(d)Defense acquisition workforce(1)Each strategic human capital plan under
				subsection (a) shall specifically address the shaping and improvement of the
				defense acquisition workforce, including both military and civilian
				personnel.
										(2)For purposes of paragraph (1), each plan
				shall include, at a minimum, the following:
											(A)An assessment of—
												(i)the skills and competencies needed in the
				military and civilian workforce of the Department of Defense to effectively
				manage the acquisition programs and activities of the Department over the next
				decade;
												(ii)the skills and competencies of the existing
				military and civilian acquisition workforce of the Department and projected
				trends in that workforce based on expected losses due to retirement and other
				attrition; and
												(iii)gaps in the existing or projected military
				and civilian acquisition workforce that should be addressed to ensure that the
				Department has access to the skills and competencies identified pursuant to
				clauses (i) and (ii).
												(B)A plan of action that establishes specific
				objectives for developing and reshaping the military and civilian acquisition
				workforce of the Department to address the gaps in skills and competencies
				identified under subparagraph (A), including—
												(i)specific recruiting and retention goals;
				and
												(ii)specific strategies and incentives for
				developing, training, deploying, compensating, and motivating the military and
				civilian acquisition workforce of the Department to achieve such goals.
												(C)A plan for funding needed improvements in
				the military and civilian acquisition workforce of the Department,
				including—
												(i)an identification of the funding programmed
				for defense acquisition workforce improvements, including a specific
				identification of funding provided in the Department of Defense Acquisition
				Workforce Fund established under section 1705 of this title;
												(ii)an identification of the funding programmed
				for defense acquisition workforce training in the future-years defense program,
				including a specific identification of funding provided by the acquisition
				workforce training fund established under section 37(h)(3) of the Office of
				Federal Procurement Policy Act (41 U.S.C. 433(h)(3));
												(iii)a description of how the funding identified
				pursuant to clauses (i) and (ii) will be implemented during the fiscal year
				concerned to address the areas of need identified in accordance with
				subparagraph (A);
												(iv)a statement of whether the funding
				identified under clauses (i) and (ii) is being fully used; and
												(v)a description of any continuing shortfall
				in funding available for the defense acquisition workforce.
												(e)Submittals by Secretaries of the military
				departments and heads of the Defense AgenciesThe Secretary of Defense shall require the
				Secretary of each military department and the head of each Defense Agency to
				submit a report to the Secretary addressing each of the matters described in
				this section. The Secretary of Defense shall establish a deadline for the
				submittal of reports under this subsection that enables the Secretary to
				consider the material submitted in a timely manner and incorporate such
				material, as appropriate, into the strategic human capital plans required by
				this section.
									(f)Gaps in the workforce(1)The Secretary of Defense may not conduct a
				public-private competition under chapter 126 of this title, Office of
				Management and Budget Circular A–76, or any other provision of law or
				regulation before expanding the civilian workforce of the Department of Defense
				to address a gap in the workforce identified under this section.
										(2)For purposes of this section, gaps in the
				workforce include—
											(A)shortcomings in the skills and competencies
				of employees; and
											(B)shortcomings in the number of employees
				possessing such skills and
				competencies.
											.
						(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 2 of such title is amended by inserting after the item relating to
			 section 115a the following new item:
							
								
									115b. Department of
				Defense strategic human capital
				plans.
								
								.
						(b)Comptroller general reviewNot later than 90 days after date on which
			 the Secretary of Defense submits to Congress an annual strategic human capital
			 plan under section 115b of title 10, United States Code (as added by subsection
			 (a)), in each of 2009, 2010, 2011 and 2012, the Comptroller General of the
			 United States shall submit to the Committees on Armed Services of the Senate
			 and House of Representatives a report on the plan so submitted.
					(c)Conforming repealsThe following provisions are
			 repealed:
						(1)Section 1122 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3452; 10
			 U.S.C. note prec. 1580).
						(2)Section 1102 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 119–364; 120 Stat.
			 2407).
						(3)Section 851 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 247; 10
			 U.S.C. note prec. 1580).
						1102.Conditional increase in authorized number
			 of Defense Intelligence Senior Executive Service personnel
					(a)In generalSection 1606(a) of title 10, United States
			 Code, is amended—
						(1)by inserting (1) before
			 The Secretary of Defense; and
						(2)by striking the second sentence and
			 inserting the following:
							
								(2)(A)The number of positions in the Defense
				Intelligence Senior Executive Service in any fiscal year after fiscal year
				after fiscal year 2008 may not exceed the lesser of the following:
										(i)The number of such positions authorized on
				September 30, 2007, as adjusted by the percentage specified in subparagraph (B)
				for such fiscal year.
										(ii)694.
										(B)The percentage specified in this
				subparagraph for a fiscal year is the percentage by which the authorized number
				of Department of Defense positions in the Senior Executive Service has been
				increased as of the end of the preceding fiscal year over the number of such
				positions authorized on September 30, 2007.
									(3)Priority shall be given in the allocation
				of any increase in the number of authorized positions in the Defense
				Intelligence Senior Executive Service after fiscal year 2008 to components of
				the intelligence community within the Department of Defense in which the ratio
				of senior executives to employees other than senior executives is the
				lowest.
								.
						(b)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2008.
					1103.Enhancement of authorities relating to
			 additional positions under the National Security Personnel SystemSection 9902(i) of title 5, United States
			 Code, is amended—
					(1)in paragraph (1), by inserting
			 (except that the limitations of chapter 33 may be waived to the extent
			 necessary to achieve the purposes of this subsection) after the
			 limitations in subsection (b)(3); and
					(2)in paragraph (2), by inserting before the
			 period at the end the following: in a manner comparable to the manner in
			 which such provisions are applied under chapter 33.
					1104.Expedited hiring authority for health care
			 professionals of the Department of Defense
					(a)In generalFor purposes of sections 3304, 5333, and
			 5753 of title 5, United States Code, the Secretary of Defense may—
						(1)designate any category of health care
			 position within the Department of Defense as a shortage category position if
			 the Secretary determines that there exists a severe shortage of candidates for
			 such position or there is a critical hiring need for such position; and
						(2)utilize the authorities in such sections to
			 recruit and appoint highly qualified persons directly to positions so
			 designated.
						(b)Termination of authorityThe Secretary may not appoint a person to a
			 position of employment under this section after September 30, 2012.
					1105.Election of insurance coverage by Federal
			 civilian employees deployed in support of a contingency operation
					(a)Automatic coverageSection 8702(c) of title 5, United States
			 Code, is amended—
						(1)by inserting an employee who is
			 deployed in support of a contingency operation (as that term is defined in
			 section 101(a)(13) of title 10) or after subsection (b);
			 and
						(2)by inserting notification of
			 deployment or after the date of the.
						(b)Optional insuranceSection 8714a(b) of such title is
			 amended—
						(1)by designating the text as paragraph (2);
			 and
						(2)by inserting before paragraph (2), as so
			 designated the following new paragraph (1):
							
								(1)An employee who is deployed in support of a
				contingency operation (as that term is defined in section 101(a)(13) of title
				10) or an employee of the Department of Defense who is designated as emergency
				essential under section 1580 of title 10 shall be insured under the policy of
				insurance under this section if the employee, within 60 days after the date of
				notification of deployment or designation, elects to be insured under the
				policy of insurance. An election under this paragraph shall be effective when
				provided to the Office in writing, in the form prescribed by the Office, within
				such 60-day
				period.
								.
						(c)Additional optional life
			 insuranceSection 8714b(b) of
			 such title is amended—
						(1)by designating the text as paragraph (2);
			 and
						(2)by inserting before paragraph (2), as so
			 designated the following new paragraph (1):
							
								(2)An employee who is deployed in support of a
				contingency operation (as that term is defined in section 101(a)(13) of title
				10) or an employee of the Department of Defense who is designated as emergency
				essential under section 1580 of title 10 shall be insured under the policy of
				insurance under this section if the employee, within 60 days after the date of
				notification of deployment or designation, elects to be insured under the
				policy of insurance. An election under this paragraph shall be effective when
				provided to the Office in writing, in the form prescribed by the Office, within
				such 60-day
				period.
								.
						1106.Permanent extension of Department of
			 Defense voluntary reduction in force authoritySection 3502(f) of title 5, United States
			 Code, is amended by striking paragraph (5).
				1107.Four-year extension of authority to make
			 lump sum severance payments with respect to Department of Defense
			 employeesSection 5595(i)(4)
			 of title 5, United States Code, is amended by striking October 1,
			 2010 and inserting October 1, 2014.
				1108.Authority to waive limitations on pay for
			 Federal civilian employees working overseas under areas of United States
			 Central Command
					(a)Waiver authority
						(1)In generalNotwithstanding sections 5307 and 5547 of
			 title 5, United States Code, the head of an Executive agency (as that term is
			 defined in section 105 of title 5, United States Code) may, during calendar
			 year 2009, waive limitations on the aggregate on basic pay and premium pay
			 payable in such calendar year, and on allowances, differentials, bonuses,
			 awards, and similar cash payments payable in such calendar year, to an employee
			 who performs work while in an overseas location that is in the area of
			 responsibility of the Commander of the United States Central Command in direct
			 support of, or directly related to—
							(A)a military operation, including a
			 contingency operation; or
							(B)an operation in response to a declared
			 emergency.
							(2)LimitationThe total annual compensation payable to an
			 employee pursuant to a waiver under this subsection may not exceed the total
			 annual compensation payable to the Vice President under section 104 of title 3,
			 United States Code.
						(b)Rollover of earned pay to subsequent
			 yearAny amount that would
			 otherwise be paid an employee in calendar year 2009 under a waiver under
			 subsection (a)(1) except for the limitation in subsection (a)(2) shall be paid
			 to the employee in a lump sum at the beginning of calendar year 2010. Any
			 amount paid an employee under this subsection in calendar year 2010 shall be
			 taken into account as if the limitation in subsection (a)(2) was applicable to
			 the employee in calendar year 2010.
					(c)Additional pay not considered basic
			 payTo the extent that a
			 waiver under subsection (a) results in payment of additional premium pay of a
			 type that is normally creditable as basic pay for retirement or any other
			 purpose, such additional pay shall not be considered to be basic pay for any
			 purpose, nor shall such additional pay be used in computing a lump-sum payment
			 for accumulated and accrued annual leave under section 5551 of title 5, United
			 States Code.
					(d)RegulationsThe Director of the Office of Personnel
			 Management may prescribe regulations to ensure appropriate consistency among
			 heads of Executive agencies in the exercise of the authority granted by this
			 section.
					1109.Technical amendment relating to definition
			 of professional accounting position for purposes of certification and
			 credentialing standardsSection 1599d(e) of title 10, United States
			 Code, is amended by striking GS–510, GS–511, and GS–505 and
			 inserting 0505, 0510, 0511, or equivalent.
				XIIMatters Relating to Foreign
			 Nations
				AAssistance and Training
					1201.Increase in amount available for costs of
			 education and training of foreign military forces under Regional Defense
			 Combating Terrorism Fellowship Program
						(a)Increase in amountSection 2249c(b) of title 10, United States
			 Code, is amended by striking $25,000,000 and inserting
			 $35,000,000.
						(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on October 1, 2008, and shall apply with
			 respect to fiscal years beginning on or after that date.
						1202.Authority for distribution to certain
			 foreign personnel of education and training materials and information
			 technology to enhance military interoperability with the Armed Forces
						(a)Authority for distribution
							(1)In generalSubchapter I of chapter 134 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
								
									2249d.Distribution to certain foreign personnel
				of education and training materials and information technology to enhance
				military interoperability with the armed forces
										(a)Distribution authorizedTo enhance interoperability between the
				armed forces and military forces of friendly foreign nations, the Secretary of
				Defense, with the concurrence of the Secretary of State, may—
											(1)provide to personnel referred to in
				subsection (b) electronically-distributed learning content for the education
				and training of such personnel for the development or enhancement of allied and
				friendly military and civilian capabilities for multinational operations,
				including joint exercises and coalition operations; and
											(2)provide information technology, including
				computer software developed for such purpose, but only to the extent necessary
				to support the use of such learning content for the education and training of
				such personnel.
											(b)Authorized recipientsThe personnel to whom learning content and
				information technology may be provided under subsection (a) are military and
				civilian personnel of a friendly foreign government, with the permission of
				that government.
										(c)Education and trainingAny education and training provided under
				subsection (a) shall include the following:
											(1)Internet-based education and
				training.
											(2)Advanced distributed learning and similar
				Internet learning tools, as well as distributed training and computer-assisted
				exercises.
											(d)Applicability of export control
				regimesThe provision of
				learning content and information technology under this section shall be subject
				to the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.) and
				any other export control regime under law relating to the transfer of military
				technology to foreign nations.
										(e)Guidance on utilization of
				authority
											(1)Guidance requiredThe Secretary of Defense shall develop and
				issue guidance on the procedures for the use of the authority in this
				section.
											(2)ModificationIf the Secretary modifies the guidance
				issued under paragraph (1), the Secretary shall submit to the appropriate
				committees of Congress a report setting forth the modified guidance not later
				than 30 days after the date of such modification.
											(f)Annual report
											(1)Report requiredNot later than October 31 following each
				fiscal year in which the authority in this section is used, the Secretary of
				Defense shall submit to the appropriate committees of Congress a report on the
				exercise of the authority during such fiscal year.
											(2)ElementsEach report under paragraph (1) shall
				include, for the fiscal year covered by such report, the following:
												(A)A statement of the recipients of learning
				content and information technology provided under this section.
												(B)A description of the type, quantity, and
				value of the learning content and information technology provided under this
				section.
												(g)Appropriate committees of Congress
				definedIn this section, the
				term appropriate committees of Congress means—
											(1)the Committee on Armed Services of the
				Senate; and
											(2)the Committee on Armed Services of the
				House of
				Representatives.
											.
							(2)Clerical amendmentThe table of sections at the beginning of
			 subchapter I of chapter 134 of such title is amended by adding at the end the
			 following new item:
								
									
										2249d. Distribution
				to certain foreign personnel of education and training materials and
				information technology to enhance military interoperability with the armed
				forces.
									
									.
							(b)Guidance on utilization of
			 authority
							(1)Submittal to congressNot later than 30 days after issuing the
			 guidance required by section 2249d(e) of title 10, United States Code, the
			 Secretary of Defense shall submit to the Committees on Armed Services of the
			 Senate and the House of Representatives a report setting forth such
			 guidance.
							(2)Utilization of similar
			 guidanceIn developing the
			 guidance required by section 2249d(e) of title 10, United States Code, as so
			 added, the Secretary may utilize applicable portions of the current guidance
			 developed by the Secretary under subsection (f) of section 1207 of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2419) for purposes of the exercise of the authority in such
			 section 1207.
							(c)Repeal of superseded authority
							(1)In generalSection 1207 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 is repealed.
							(2)Submittal of final report on exercise of
			 authorityIf the Secretary of
			 Defense exercised the authority in section 1207 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 during fiscal year 2008, the
			 Secretary shall submit the report required by subsection (g) of such section
			 for such fiscal year in accordance with the provisions of such subsection (g)
			 without regard to the repeal of such section under paragraph (1).
							(d)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on October 1, 2008.
						1203.Extension and expansion of authority for
			 support of special operations to combat terrorism
						(a)In generalSubsection (a) of section 1208 of the
			 Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2086) is amended—
							(1)by inserting , with the concurrence
			 of the relevant Chief of Mission,  after may; and
							(2)by striking $25,000,000 and
			 inserting $35,000,000.
							(b)Timing of notice on provision of
			 supportSubsection (c) of
			 such section is amended by striking in not less than 48 hours
			 and inserting within 48 hours.
						(c)ExtensionSubsection (h) of such section, as amended
			 by section 1202(c) of the National Defense Authorization Act for Fiscal Year
			 2008 (Public Law 110–181; 122 Stat. 364), is further amended by striking
			 2010 and inserting 2011.
						(d)Technical amendmentThe heading of such section is amended by
			 striking Military
			 Operations and inserting Special Operations.
						(e)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2008.
						1204.Modification and extension of authorities
			 relating to program to build the capacity of foreign military forces
						(a)Building of capacity of additional foreign
			 forcesSubsection (a) of
			 section 1206 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3456), as amended by section 1206 of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2418), is further amended by striking a
			 program and all that follows and inserting “a program or programs as
			 follows:
							
								(1)To build the capacity of a foreign
				country's national military forces in order for that country to—
									(A)conduct counterterrorism operations;
				or
									(B)participate in or support military and
				stability operations in which the United States Armed Forces are
				participating.
									(2)To build the capacity of a foreign
				country's coast guard, border protection, and other security forces engaged
				primarily in counterterrorism missions in order for that country to conduct
				counterterrorism
				operations.
								.
						(b)Discharge through grantsSubsection (b)(1) of such section, as so
			 amended, is further amended by inserting may be carried out by grant
			 and before may include the provision.
						(c)FundingSubsection (c) of such section, as so
			 amended, is further amended—
							(1)in paragraph (1), by striking
			 $300,000,000 and inserting $400,000,000;
			 and
							(2)by adding at the end the following new
			 paragraph:
								
									(4)Availability of funds for activities across
				fiscal yearsAmounts
				available under this subsection for the authority in subsection (a) for a
				fiscal year may be used for programs under that authority that begin in such
				fiscal year but end in the next fiscal
				year.
									.
							(d)Three-year extension of
			 authoritySubsection (g) of
			 such section, as so amended, is further amended—
							(1)by striking September 30,
			 2008 and inserting September 30, 2011; and
							(2)by striking fiscal year 2006, 2007,
			 or 2008 and inserting fiscal years 2006 through
			 2011.
							1205.Extension of authority and increased
			 funding for security and stabilization assistance
						(a)Increase in maximum amount of
			 assistanceSubsection (b) of
			 section 1207 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3458) is amended by striking
			 $100,000,000 and inserting $200,000,000.
						(b)Three-year extension of
			 authoritySubsection (g) of
			 such section, as amended by section 1210(b) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 369), is
			 further amended by striking September 30, 2008 and inserting
			 September 30, 2011.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2008.
						1206.Four-year extension of temporary authority
			 to use acquisition and cross-servicing agreements to lend military equipment
			 for personnel protection and survivabilitySection 1202(e) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2412), as amended by section 1252(b) of the National Defense Authorization Act
			 for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 402), is further amended by
			 striking September 30, 2009 and inserting September 30,
			 2013.
					1207.Authority for use of funds for
			 non-conventional assisted recovery capabilities
						(a)Authority for use of funds
							(1)In generalThe Commander of a combatant command may,
			 with the concurrence of the relevant Chief of Mission, expend amounts
			 authorized to be appropriated for a fiscal year by section 301(2) for Operation
			 and Maintenance, Navy to establish, develop, and maintain non-conventional
			 assisted recovery capabilities in a foreign country if the Commander determines
			 that expenditure of such funds for that purpose is necessary in connection with
			 support of non-conventional assisted recovery efforts in that foreign
			 country.
							(2)Limitation on amountThe total amount of funds that may be
			 expended under the authority in subsection (a) in each of fiscal years 2009 and
			 2010 may not exceed $20,000,000.
							(b)Scope of efforts supportable
							(1)In generalIn expending funds under the authority in
			 subsection (a), the Commander of a combatant command may provide support to
			 surrogate or irregular groups or individuals in order to facilitate the
			 recovery of military or civilian personnel of the Department of Defense
			 (including the Coast Guard), and other individuals who, while conducting
			 activities in support of United States military operations, become separated or
			 isolated from friendly forces.
							(2)SupportThe support provided under paragraph (1)
			 may include, but is not limited to, the provision of equipment, supplies,
			 training, transportation, and other logistical support or funding to support
			 operations and activities for the recovery of personnel and individuals as
			 described in that paragraph.
							(c)Procedures
							(1)Procedures requiredThe Secretary of Defense shall establish
			 procedures for the exercise of the authority in subsection (a).
							(2)NoticeThe Secretary shall notify the
			 congressional defense committees of the procedures established under paragraph
			 (1) before any exercise of the authority in subsection (a).
							(d)Notice to Congress on use of
			 authorityUpon using the
			 authority in subsection (a) to make funds available for support of
			 non-conventional assisted recovery activities, the Secretary of Defense shall
			 notify the congressional defense committees expeditiously, and in any event
			 within 48 hours, of the use of such authority with respect to support of such
			 activities. Such notice need be provided only once with respect to support of
			 particular activities. Any such notice shall be in writing.
						(e)Intelligence activitiesThis section does not constitute authority
			 to conduct a covert action, as such term is defined in section 503(e) of the
			 National Security Act of 1947 (50 U.S.C. 413b(e)).
						(f)Annual reportNot later than 30 days after the close of
			 each fiscal year during which subsection (a) is in effect, the Secretary of
			 Defense shall submit to the congressional defense committees a report on the
			 support provided under that subsection during such fiscal year. Each such
			 report shall describe the support provided, including a statement of the
			 recipient of the support and the amount obligated to provide the
			 support.
						(g)ExpirationThe authority in subsection (a) shall
			 expire on September 30, 2010.
						BDepartment of Defense Participation in
			 Bilateral, Multilateral, and Regional Cooperation Programs
					1211.Availability across fiscal years of funds
			 for military-to-military contacts and comparable activities
						(a)In generalSection 168(e) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
							
								(5)Funds available to carry out this section
				shall be available, to the extent provided in appropriations Acts, for programs
				or activities under this section that begin in a fiscal year and end in the
				following fiscal
				year.
								.
						(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on October 1, 2008, and shall apply with
			 respect to programs and activities under section 168 of title 10, United States
			 Code (as so amended), that begin on or after that date.
						1212.Enhancement of authorities relating to
			 Department of Defense regional centers for security studies
						(a)Availability of funds for activities across
			 fiscal years
							(1)In generalSection 184(f) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
								
									(6)Funds available to carry out this section,
				including funds accepted under paragraph (4) and funds available under
				paragraph (5), shall be available, to the extent provided in appropriations
				Acts, for programs and activities under this section that begin in a fiscal
				year and end in the following fiscal
				year.
									.
							(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on October 1, 2008, and shall apply with
			 respect to programs and activities under section 184 of title 10, United States
			 Code (as so amended), that begin on or after that date.
							(b)Temporary waiver of reimbursement of costs
			 of activities for nongovernmental personnel
							(1)Authority for temporary
			 waiverIn fiscal years 2009
			 and 2010, the Secretary of Defense may, with the concurrence of the Secretary
			 of State, waive reimbursement otherwise required under subsection (f) of
			 section 184 of title 10, United States Code, of the costs of activities of
			 Regional Centers under such section for personnel of nongovernmental and
			 international organizations who participate in activities of the Regional
			 Centers that enhance cooperation of nongovernmental organizations and
			 international organizations with United States forces if the Secretary of
			 Defense determines that attendance of such personnel without reimbursement is
			 in the national security interests of the United States.
							(2)LimitationThe amount of reimbursement that may be
			 waived under paragraph (1) in any fiscal year may not exceed $1,000,000.
							(3)Annual reportThe Secretary of Defense shall include in
			 the annual report under section 184(h) of title 10, United States Code, in 2010
			 and 2011 information on the attendance of personnel of nongovernmental and
			 international organizations in activities of the Regional Centers during the
			 preceding fiscal year for which a waiver of reimbursement was made under
			 paragraph (1), including information on the costs incurred by the United States
			 for the participation of personnel of each nongovernmental or international
			 organization that so attended.
							1213.Payment of personnel expenses for
			 multilateral cooperation programs
						(a)Expansion of authority for bilateral and
			 regional programs To cover multilateral programsSection 1051 of title 10, United States
			 Code, is amended—
							(1)in subsection (a), by striking a
			 bilateral and inserting a multilateral, bilateral,;
			 and
							(2)in subsection (b)—
								(A)in paragraph (1)—
									(i)by striking to and and
			 inserting to, from, and; and
									(ii)by striking bilateral and
			 inserting multilateral, bilateral,; and
									(B)in paragraph (2), by striking
			 bilateral and inserting multilateral,
			 bilateral,.
								(b)Availability of funds for programs and
			 activities across fiscal yearsSuch section is further amended by adding
			 at the end the following new subsection:
							
								(e)Funds available to carry out this section
				shall be available, to the extent provided in appropriations Acts, for programs
				and activities under this section that begin in a fiscal year and end in the
				following fiscal
				year.
								.
						(c)Conforming and clerical amendments
							(1)Heading amendmentThe heading of such section is amended to
			 read as follows:
								
									1051.Multilateral, bilateral, or regional
				cooperation programs: payment of personnel
				expenses
									.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 53 of such title is amended by striking the item relating to section
			 1051 and inserting the following new item:
								
									
										1051. Multilateral,
				bilateral, or regional cooperation programs: payment of personnel
				expenses.
									
									.
							1214.Participation of the Department of Defense
			 in multinational military centers of excellence
						(a)Participation authorized
							(1)In generalSubchapter II of chapter 138 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
								
									2350m.Participation in multinational military
				centers of excellence
										(a)Participation AuthorizedThe Secretary of Defense may, with the
				concurrence of the Secretary of State, authorize the participation of members
				of the armed forces and Department of Defense civilian personnel in any
				multinational military center of excellence hosted by any nation or combination
				of nations referred to in subsection (b) for purposes of—
											(1)enhancing the ability of military forces
				and civilian personnel of the nations participating in such center to engage in
				joint exercises or coalition or international military operations; or
											(2)improving interoperability between the
				armed forces and the military forces of friendly foreign nations.
											(b)Covered NationsThe nations referred to in this subsection
				are the following:
											(1)The United States.
											(2)Any member nation of the North Atlantic
				Treaty Organization (NATO).
											(3)Any major non-NATO ally.
											(4)Any other friendly foreign nation
				identified by the Secretary of Defense, with the concurrence of the Secretary
				of State, for purposes of this section.
											(c)Memorandum of Understanding(1)The participation of members of the armed
				forces or Department of Defense civilian personnel in a multinational military
				center of excellence under subsection (a) shall be in accordance with the terms
				of one or more memoranda of understanding entered into by the Secretary of
				Defense, with the concurrence of the Secretary of State, and the foreign nation
				or nations concerned.
											(2)If Department of Defense facilities,
				equipment, or funds are used to support a multinational military center of
				excellence under subsection (a), the memoranda of understanding under paragraph
				(1) with respect to that center shall provide details of any cost-sharing
				arrangement or other funding arrangement.
											(d)Availability of Appropriated
				Funds(1)Funds appropriated to the Department of
				Defense for operation and maintenance are available as follows:
												(A)To pay the United States share of the
				operating expenses of any multinational military center of excellence in which
				the United States participates under this section.
												(B)To pay the costs of the participation of
				members of the armed forces and Department of Defense civilian personnel in
				multinational military centers of excellence under this section, including the
				costs of expenses of such participants.
												(2)No funds may be used under this section to
				fund the pay or salaries of members of the armed forces and Department of
				Defense civilian personnel who participate in multinational military centers of
				excellence under this section.
											(e)Use of Department of Defense Facilities and
				EquipmentFacilities and
				equipment of the Department of Defense may be used for purposes of the support
				of multinational military centers of excellence under this section that are
				hosted by the Department.
										(f)Annual reports on use of
				Authority(1)Not later than October 31, 2009, and
				annually thereafter, the Secretary of Defense shall submit to the Committee on
				Armed Services of the Senate and the Committee on Armed Services of the House
				of Representatives a report on the use of the authority in this section during
				the preceding fiscal year.
											(2)Each report required by paragraph (1) shall
				include, for the fiscal year covered by such report, the following:
												(A)A detailed description of the participation
				of the Department of Defense, and of members of the armed forces and civilian
				personnel of the Department, in multinational military centers of excellence
				under the authority of this section.
												(B)For each multinational military center of
				excellence in which the Department of Defense, or members of the armed forces
				or civilian personnel of the Department, so participated—
													(i)a description of such multinational
				military center of excellence;
													(ii)a description of the activities
				participated in by the Department, or by members of the armed forces or
				civilian personnel of the Department; and
													(iii)a statement of the costs of the Department
				for such participation, including—
														(I)a statement of the United States share of
				the expenses of such center and a statement of the percentage of the United
				States share of the expenses of such center to the total expenses of such
				center; and
														(II)a statement of the amount of such costs
				(including a separate statement of the amount of costs paid for under the
				authority of this section by category of costs).
														(g)DefinitionsIn this section:
											(1)The term multinational military
				center of excellence means an entity sponsored by one or more nations
				that is accredited and approved by the Military Committee of the North Atlantic
				Treaty Organization (NATO) as offering recognized expertise and experience to
				personnel participating in the activities of such entity for the benefit of
				NATO by providing such personnel opportunities to—
												(A)enhance education and training;
												(B)improve interoperability and
				capabilities;
												(C)assist in the development of doctrine;
				and
												(D)validate concepts through
				experimentation.
												(2)The term major non-NATO ally
				means a country (other than a member nation of the North Atlantic Treaty
				Organization) that is designated as a major non-NATO ally pursuant to section
				517 of the Foreign Assistance Act of
				1961 (22 U.S.C.
				2321k).
											.
							(2)Clerical amendmentThe table of sections at the beginning of
			 subchapter II of chapter 138 of such title is amended by adding at the end the
			 following new item:
								
									
										2350m. Participation
				in multinational military centers of
				excellence.
									
									.
							(b)Repeal of superseded
			 authoritySection 1205 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2416) is repealed.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2008.
						COther Authorities and Limitations
					1221.Waiver of certain sanctions against North
			 Korea
						(a)Annual waiver authority
							(1)In generalExcept as provided in subsection (b), the
			 President may waive in whole or in part, with respect to North Korea, the
			 application of any sanction under section 102(b) of the Arms Export Control Act
			 (22 U.S.C. 2799aa–1(b)) for the purpose of—
								(A)assisting in the implementation and
			 verification of the compliance by North Korea with its commitment, undertaken
			 in the Joint Statement of September 19, 2005, to abandon all nuclear weapons
			 and existing nuclear programs as part of the verifiable denuclearization of the
			 Korean Peninsula; and
								(B)promoting the elimination of the capability
			 of North Korea to develop, deploy, transfer, or maintain weapons of mass
			 destruction and their delivery systems.
								(2)Duration of waiverAny waiver issued under this subsection
			 shall expire at the end of the calendar year in which issued.
							(b)Exceptions
							(1)Limited exception related to certain
			 sanctions and prohibitionsThe authority under subsection (a) shall
			 not apply with respect to a sanction or prohibition under subparagraph (B),
			 (C), or (G) of section 102(b)(2) of the Arms Export Control Act unless the
			 President determines and certifies to the appropriate congressional committees
			 that—
								(A)all reasonable steps will be taken to
			 ensure that the articles or services exported or otherwise provided will not be
			 used to improve the military capabilities of the armed forces of North Korea;
			 and
								(B)such waiver is in the national security
			 interests of the United States.
								(2)Limited exception related to certain
			 activitiesUnless the
			 President determines and certifies to the appropriate congressional committees
			 that using the authority under subsection (a) is vital to the national security
			 interests of the United States, such authority shall not apply with respect
			 to—
								(A)an activity described in subparagraph (A)
			 of section 102(b)(1) of the Arms Export Control Act that occurs after September
			 19, 2005, and before the date of the enactment of this Act;
								(B)an activity described in subparagraph (C)
			 of such section that occurs after September 19, 2005; or
								(C)an activity described in subparagraph (D)
			 of such section that occurs after the date of the enactment of this Act.
								(3)Exception related to certain activities
			 occurring after date of enactmentThe authority under subsection (a) shall
			 not apply with respect to an activity described in subparagraph (A) or (B) of
			 section 102(b)(1) of the Arms Export Control Act that occurs after the date of
			 the enactment of this Act.
							(c)Notifications and reports
							(1)Congressional notificationThe President shall notify the appropriate
			 congressional committees in writing not later than 15 days before exercising
			 the waiver authority under subsection (a).
							(2)Annual reportNot later than January 31, 2009, and
			 annually thereafter, the President shall submit to the appropriate
			 congressional committees a report that—
								(A)lists all waivers issued under subsection
			 (a) during the preceding year;
								(B)describes in detail the progress that is
			 being made in the implementation of the commitment undertaken by North Korea,
			 in the Joint Statement of September 19, 2005, to abandon all nuclear weapons
			 and existing nuclear programs as part of the verifiable denuclearization of the
			 Korean Peninsula;
								(C)discusses specifically any shortcomings in
			 the implementation by North Korea of that commitment; and
								(D)lists and describes the progress and
			 shortcomings, in the preceding year, of all other programs promoting the
			 elimination of the capability of North Korea to develop, deploy, transfer, or
			 maintain weapons of mass destruction or their delivery systems.
								(d)Appropriate congressional committees
			 definedIn this section, the
			 term appropriate congressional committees means—
							(1)the Committees on Appropriations, Armed
			 Services, and Foreign Relations of the Senate; and
							(2)the Committees on Appropriations, Armed
			 Services, and Foreign Affairs of the House of Representatives.
							DReports
					1231.Extension and modification of updates on
			 report on claims relating to the bombing of the Labelle
			 DiscothequeSection 122(b)(2)
			 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163; 119 Stat. 3465), as amended by section 1262(1)(B) of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 405), is further amended—
						(1)by striking Not later than one year
			 after enactment of this Act, and not later than two years after enactment of
			 this Act and inserting Not later than the end of each calendar
			 quarter ending after the date of the enactment of the National Defense
			 Authorization Act for Fiscal Year 2009; and
						(2)by adding at the end the following new
			 sentence: Each update under this paragraph after the date of the
			 enactment of the National Defense Authorization Act for Fiscal Year 2009 shall
			 be submitted in unclassified form, but may include a classified
			 annex..
						1232.Report on utilization of certain global
			 partnership authorities
						(a)In generalNot later than December 31, 2010, the
			 Secretary of Defense and the Secretary of State shall jointly submit to the
			 appropriate committees of Congress a report on the implementation of the
			 Building Global Partnership authorities during the period beginning on the date
			 of the enactment of this Act and ending on September 30, 2010.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)A detailed summary of the programs
			 conducted under the Building Global Partnership authorities during the period
			 covered by the report, including, for each country receiving assistance under
			 such a program, a description of the assistance provided and its cost.
							(2)An assessment of the impact of the
			 assistance provided under the Building Global Partnership authorities with
			 respect to each country receiving assistance under such authorities.
							(3)A description of—
								(A)the processes used by the Department of
			 Defense and the Department of State to jointly formulate, prioritize, and
			 select projects to be funded under the Building Global Partnership authorities;
			 and
								(B)the processes, if any, used by the
			 Department of Defense and the Department of State to evaluate the success of
			 each project so funded after its completion.
								(4)A statement of the projects initiated under
			 the Building Global Partnership authorities that were subsequently transitioned
			 to and sustained under the authorities of the Foreign Assistance Act of 1961 or
			 other authorities.
							(5)An assessment of the utility of the
			 Building Global Partnership authorities, and of any gaps in such authorities,
			 including an assessment of the feasability and advisability of continuing such
			 authorities beyond their current dates of expiration (whether in their current
			 form or with such modifications as the Secretary of Defense and the Secretary
			 of State jointly consider appropriate).
							(c)DefinitionsIn this section:
							(1)Appropriate committees of
			 CongressThe term
			 appropriate committees of Congress means—
								(A)the Committee on Armed Services, the
			 Committee on Appropriations, and the Committee on Foreign Relations of the
			 Senate; and
								(B)the Committee on Armed Services, the
			 Committee on Appropriations, and the Committee on Foreign Affairs of the House
			 of Representatives.
								(2)Building Global Partnership
			 authoritiesThe term
			 Building Global Partnership authorities means the
			 following:
								(A)Authority for Building Capacity of Foreign
			 Military ForcesThe
			 authorities provided in section 1206 of the National Defense Authorization Act
			 for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), as amended by
			 section 1206 of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (Public Law 109–364; 120 Stat. 2418) and section 1204 of this
			 Act.
								(B)Authority for Security and Stabilization
			 AssistanceThe authorities
			 provided in section 1207 of the National Defense Authorization Act for Fiscal
			 Year 2006 (119 Stat. 3458), as amended by section 1210 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 369) and
			 section 1205 of this Act.
								(C)Civic Assistance Authorities under
			 Combatant Commander Initiative FundThe authority to engage in urgent and
			 unanticipated civic assistance under the Combatant Commander Initiative Fund
			 under section 166a(b)(6) of title 10, United States Code, as a result of the
			 amendments made by section 902 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (120 Stat. 2351).
								XIIICOOPERATIVE THREAT REDUCTION WITH STATES OF
			 THE FORMER SOVIET UNION
				1301.Specification of Cooperative Threat
			 Reduction programs and funds
					(a)Specification of Cooperative Threat
			 Reduction ProgramsFor
			 purposes of section 301 and other provisions of this Act, Cooperative Threat
			 Reduction programs are the programs specified in section 1501(b) of the
			 National Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2362
			 note).
					(b)Fiscal Year 2009 Cooperative Threat
			 Reduction Funds DefinedAs
			 used in this title, the term fiscal year 2009 Cooperative Threat
			 Reduction funds means the funds appropriated pursuant to the
			 authorization of appropriations in section 301 for Cooperative Threat Reduction
			 programs.
					(c)Availability of FundsFunds appropriated pursuant to the
			 authorization of appropriations in section 301 for Cooperative Threat Reduction
			 programs shall be available for obligation for three fiscal years.
					1302.Funding allocations
					(a)Funding for Specific PurposesOf the $434,135,000 authorized to be
			 appropriated to the Department of Defense for fiscal year 2009 in section
			 301(19) for Cooperative Threat Reduction programs, the following amounts may be
			 obligated for the purposes specified:
						(1)For strategic offensive arms elimination in
			 Russia, $79,985,000.
						(2)For nuclear weapons storage security in
			 Russia, $33,101,000.
						(3)For nuclear weapons transportation security
			 in Russia, $40,800,000.
						(4)For weapons of mass destruction
			 proliferation prevention in the states of the former Soviet Union,
			 $50,286,000.
						(5)For biological threat reduction in the
			 states of the former Soviet Union, $184,463,000.
						(6)For chemical weapons destruction in Russia,
			 $1,000,000.
						(7)For threat reduction outside the former
			 Soviet Union, $10,000,000.
						(8)For defense and military contacts,
			 $8,000,000.
						(9)For activities designated as Other
			 Assessments/Administrative Support, $20,100,000.
						(10)For strategic offensive arms elimination in
			 Ukraine, $6,400,000.
						(b)Report on Obligation or Expenditure of
			 Funds for Other PurposesNo
			 fiscal year 2009 Cooperative Threat Reduction funds may be obligated or
			 expended for a purpose other than a purpose listed in paragraphs (1) through
			 (10) of subsection (a) until 15 days after the date that the Secretary of
			 Defense submits to Congress a report on the purpose for which the funds will be
			 obligated or expended and the amount of funds to be obligated or expended.
			 Nothing in the preceding sentence shall be construed as authorizing the
			 obligation or expenditure of fiscal year 2009 Cooperative Threat Reduction
			 funds for a purpose for which the obligation or expenditure of such funds is
			 specifically prohibited under this title or any other provision of law.
					(c)Limited Authority To Vary Individual
			 Amounts
						(1)In generalSubject to paragraph (2), in any case in
			 which the Secretary of Defense determines that it is necessary to do so in the
			 national interest, the Secretary may obligate amounts appropriated for fiscal
			 year 2009 for a purpose listed in paragraphs (1) through (10) of subsection (a)
			 in excess of the specific amount authorized for that purpose.
						(2)Notice-and-wait requiredAn obligation of funds for a purpose stated
			 in paragraphs (1) through (10) of subsection (a) in excess of the specific
			 amount authorized for such purpose may be made using the authority provided in
			 paragraph (1) only after—
							(A)the Secretary submits to Congress
			 notification of the intent to do so together with a complete discussion of the
			 justification for doing so; and
							(B)15 days have elapsed following the date of
			 the notification.
							XIVOther Authorizations
				AMilitary Programs
					1401.Working capital fundsFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for providing capital for
			 working capital and revolving funds in amounts as follows:
						(1)For the Defense Working Capital Funds,
			 $198,150,000.
						(2)For the Defense Working Capital Fund,
			 Defense Commissary, $1,291,084,000.
						1402.National Defense Sealift FundFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for the National Defense Sealift Fund in the
			 amount of $1,608,553,000.
					1403.Defense Health Program
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2009 for expenses, not otherwise provided for, for the Defense Health
			 Program, in the amount of $24,802,202,000, of which—
							(1)$24,301,359,000 is for Operation and
			 Maintenance;
							(2)$196,938,000 is for Research, Development,
			 Test, and Evaluation; and
							(3)$303,905,000 is for Procurement.
							(b)Source of certain fundsOf the amount available under subsection
			 (a), $1,300,000,000 shall, to the extent provided in advance in an Act making
			 appropriations for fiscal year 2009, be available by transfer from the National
			 Defense Stockpile Transaction Fund established under subsection (a) of section
			 9 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C.
			 98h).
						1404.Chemical agents and munitions destruction,
			 defense
						(a)Authorization of
			 AppropriationsFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2009 for expenses, not otherwise provided for, for Chemical Agents and
			 Munitions Destruction, Defense, in the amount of $1,485,634,000, of
			 which—
							(1)$1,152,668,000 is for Operation and
			 Maintenance;
							(2)$268,881,000 is for Research, Development,
			 Test, and Evaluation; and
							(3)$64,085,000 is for Procurement.
							(b)UseAmounts authorized to be appropriated under
			 subsection (a) are authorized for—
							(1)the destruction of lethal chemical agents
			 and munitions in accordance with section 1412 of the Department of Defense
			 Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction of chemical warfare
			 materiel of the United States that is not covered by section 1412 of such
			 Act.
							1405.Drug Interdiction and Counter-Drug
			 Activities, Defense-wideFunds
			 are hereby authorized to be appropriated for the Department of Defense for
			 fiscal year 2009 for expenses, not otherwise provided for, for Drug
			 Interdiction and Counter-Drug Activities, Defense-wide, in the amount of
			 $1,060,463,000.
					1406.Defense Inspector GeneralFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2009 for expenses,
			 not otherwise provided for, for the Office of the Inspector General of the
			 Department of Defense, in the amount of $273,845,000, of which—
						(1)$270,445,000 is for Operation and
			 Maintenance; and
						(2)$3,400,000 is for Procurement.
						1407.Reduction in certain authorizations due to
			 savings from lower inflation
						(a)ReductionThe aggregate amount authorized to be
			 appropriated by this division is the amount equal to the sum of all the amounts
			 authorized to be appropriated by the provisions of this division reduced by
			 $1,048,000,000, to be allocated as follows:
							(1)ProcurementThe aggregate amount authorized to be
			 appropriated by title I is hereby reduced by $313,000,000.
							(2)Research, development, test, and
			 evaluationThe aggregate
			 amount authorized to be appropriated by title II is hereby reduced by
			 $239,000,000.
							(3)Operation and maintenanceThe aggregate amount authorized to be
			 appropriated by title III is hereby reduced by $470,000,000.
							(4)Other authorizationsThe aggregate amount authorized to be
			 appropriated by title XIV is hereby reduced by $26,000,000
							(b)Source of savingsReductions required in order to comply with
			 subsection (a) shall be derived from savings resulting from lower-than-expected
			 inflation as a result of the difference between the inflation assumptions used
			 in the Concurrent Resolution on the Budget for Fiscal Year 2009 when compared
			 with the inflation assumptions used in the budget of the President for fiscal
			 year 2009, as submitted to Congress pursuant to section 1005 of title 31,
			 United States Code.
						(c)Allocation of reductionsThe Secretary of Defense shall allocate the
			 reductions required by this section among the amounts authorized to be
			 appropriated for accounts in titles I, II, III, and XIV to reflect the extent
			 to which net savings from lower-than-expected inflations are allocable to
			 amounts authorized to be appropriated to such accounts.
						BArmed Forces Retirement Home
					1421.Authorization of appropriations for Armed
			 Forces Retirement HomeThere
			 is authorized to be appropriated for fiscal year 2009 from the Armed Forces
			 Retirement Home Trust Fund the sum of $63,010,000 for the operation of the
			 Armed Forces Retirement Home.
					COther Matters
					1431.Responsibilities for Chemical
			 Demilitarization Citizens' Advisory Commissions in Colorado and
			 KentuckySection 172 of the
			 National Defense Authorization Act for Fiscal Year 1993 (50 U.S.C. 1521 note)
			 is amended—
						(1)by redesignating subsections (f) and (g) as
			 subsections (g) and (h), respectively; and
						(2)by inserting after subsection (e) the
			 following new subsection (f):
							
								(f)Colorado and Kentucky chemical
				demilitarization citizens' advisory commissions(1)Notwithstanding subsections (b), (g), and
				(h), and consistent with section 142 of the Strom Thurmond National Defense
				Authorization Act for Fiscal Year 1999 (50 U.S.C. 1521 note) and section 8122
				of the Department of Defense Appropriations Act, 2003 (Public Law 107–248; 116
				Stat. 1566; 50 U.S.C. 1521 note), the Secretary of the Army shall transfer
				responsibilities for the Chemical Demilitarization Citizens' Advisory
				Commissions in Colorado and Kentucky to the Program Manager for Assembled
				Chemical Weapons Alternatives.
									(2)In carrying out the responsibilities
				transferred under paragraph (1), the Program Manager for Assembled Chemical
				Weapons Alternatives shall take appropriate actions to ensure that each
				Commission referred to in paragraph (1) retains the capacity to receive citizen
				and State concerns regarding the ongoing chemical demilitarization program in
				the State concerned.
									(3)A
				representative of the Office of the Assistant to the Secretary of Defense for
				Nuclear, Chemical, and Biological Defense Programs shall meet with each
				Commission referred to in paragraph (1) not less often than twice a
				year.
									(4)Funds authorized to be appropriated for the
				Assembled Chemical Weapons Alternatives Program shall be available for travel
				and associated travel cost for Commissioners on the Commissions referred to in
				paragraph (1) when such travel is conducted at the invitation of the Special
				Assistant for Chemical and Biological Defense and Chemical Demilitarization
				Programs of the Department of
				Defense.
									.
						1432.Modification of definition of
			 Department of Defense sealift vessel for purposes of the
			 National Defense Sealift FundSection 2218(l)(2) of title 10, United
			 States Code, is amended—
						(1)by striking subparagraph (B) and inserting
			 the following new subparagraph (B):
							
								(B)A maritime prepositioning ship, other than
				a ship derived from a Navy design for an amphibious ship or auxiliary support
				vessel.
								;
				and
						(2)by striking subparagraph (I).
						XVAuthorization of Additional Appropriations
			 for Operations in Afghanistan
				1501.PurposeThe purpose of this title is to authorize
			 appropriations for the Department of Defense for fiscal year 2009 to provide
			 additional funds for operations in Afghanistan.
				1502.Army procurementFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement accounts for the Army in
			 amounts as follows:
					(1)For aircraft procurement,
			 $250,000,000.
					(2)For missile procurement,
			 $12,500,000.
					(3)For weapons and tracked combat vehicles
			 procurement, $375,000,000.
					(4)For ammunition procurement,
			 $87,500,000.
					(5)For other procurement,
			 $1,100,000,000.
					1503.Navy and Marine Corps procurement
					(a)NavyFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement accounts for the Navy in
			 amounts as follows:
						(1)For aircraft procurement,
			 $25,000,000.
						(2)For weapons procurement,
			 $12,500,000.
						(3)For other procurement, $25,000,000.
						(b)Marine CorpsFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for the procurement account for the Marine
			 Corps in the amount of $250,000,000.
					(c)Navy and Marine Corps
			 AmmunitionFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for the procurement account
			 for ammunition for the Navy and the Marine Corps in the amount of
			 $75,000,000.
					1504.Air Force procurementFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement accounts for the Air Force in
			 amounts as follows:
					(1)For aircraft procurement,
			 $400,000,000.
					(2)For missile procurement,
			 $12,500,000.
					(3)For ammunition procurement,
			 $12,500,000.
					(4)For other procurement, $150,000,000.
					1505.Joint Improvised Explosive Device Defeat
			 Fund
					(a)Authorization of
			 AppropriationsFunds are
			 hereby authorized for fiscal year 2009 for the Joint Improvised Explosive
			 Device Defeat Fund in the amount of $750,000,000.
					(b)Use and Transfer of FundsSubsections (b) and (c) of section 1514 of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2439), as amended by subsection (c) of this section,
			 shall apply to the funds appropriated pursuant to the authorization of
			 appropriations in subsection (a).
					(c)Modification of funds transfer
			 authoritySubsection (c)(1)
			 of section 1514 of the John Warner National Defense Authorization Act for
			 Fiscal Year 2007 is amended—
						(1)by striking subparagraph (A); and
						(2)by redesignating subparagraphs (B) through
			 (E) as subparagraphs (A) through (D), respectively.
						(d)Prior notice of transfer of
			 fundsFunds authorized to be
			 appropriated to the Joint Improvised Explosive Device Defeat Fund by subsection
			 (a) may not be obligated from the Fund or transferred in accordance with the
			 provisions of subsection (c) of section 1514 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007, as amended by subsection (c) of
			 this section, until five days after the date on which the Secretary of Defense
			 notifies the congressional defense committees of the proposed obligation or
			 transfer.
					(e)Modification of submittal date of
			 reportsSubsection (e) of
			 such section 1514 is amended by striking 30 days and inserting
			 60 days.
					1506.Defense-wide activities
			 procurementFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for the procurement account
			 for Defense-wide activities as follows:
					(1)For Defense-wide procurement,
			 $62,500,000.
					(2)For the Mine Resistant Ambush Protected
			 Vehicle Fund, $100,000,000.
					1507.Research, development, test, and
			 evaluationFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 follows:
					(1)For the Army, $15,000,000.
					(2)For the Navy, $15,000,000.
					(3)For the Air Force, $15,000,000.
					(4)For Defense-wide activities,
			 $15,000,000.
					1508.Operation and maintenanceFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for the use of the Armed Forces for expenses,
			 not otherwise provided for, for operation and maintenance, in amounts as
			 follows:
					(1)For the Army, $9,000,000,000.
					(2)For the Navy, $500,000,000.
					(3)For the Marine Corps,
			 $1,000,000,000.
					(4)For the Air Force, $500,000,000.
					(5)For Defense-wide activities,
			 $668,750,000.
					(6)For the Army Reserve, $12,500,000.
					(7)For the Navy Reserve, $7,500,000.
					(8)For the Marine Corps Reserve,
			 $10,000,000.
					(9)For the Air Force Reserve,
			 $3,750,000.
					(10)For the Army National Guard,
			 $75,000,000.
					(11)For the Air National Guard,
			 $12,500,000.
					1509.Military personnelThere is hereby authorized to be
			 appropriated for fiscal year 2009 for the Department of Defense for military
			 personnel in amounts as follows:
					(1)For the Army, $500,000,000.
					(2)For the Navy, $25,000,000.
					(3)For the Marine Corps, $62,500,000.
					(4)For the Air Force, $25,000,000.
					(5)For the Army Reserve, $25,000,000.
					(6)For the Navy Reserve, $7,500,000.
					(7)For the Marine Corps Reserve,
			 $5,000,000.
					(8)For the Army National Guard,
			 $100,000,000.
					1510.Working capital fundsFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for providing capital for
			 working capital and revolving funds in the amount of $250,000,000, for the
			 Defense Working Capital Funds.
				1511.Other Department of Defense
			 programs
					(a)Defense Health ProgramFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2009 for expenses,
			 not otherwise provided for, for the Defense Health Program in the amount of
			 $155,000,000 for operation and maintenance.
					(b)Drug Interdiction and Counter-Drug
			 Activities, Defense-WideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2009 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide in the amount of $150,000,000.
					1512.Afghanistan Security Forces Fund
					(a)Authorization of
			 AppropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2009 for the Afghanistan
			 Security Forces Fund in the amount of $3,000,000,000.
					(b)Use of Funds
						(1)In generalFunds authorized to be appropriated by
			 subsection (a) shall be available to the Secretary of Defense to provide
			 assistance to the security forces of Afghanistan.
						(2)Types of assistance
			 authorizedAssistance
			 provided under this section may include the provision of equipment, supplies,
			 services, training, facility and infrastructure repair, renovation,
			 construction, and funds.
						(3)Secretary of state
			 concurrenceAssistance may be
			 provided under this section only with the concurrence of the Secretary of
			 State.
						(c)Authority in Addition to Other
			 AuthoritiesThe authority to
			 provide assistance under this section is in addition to any other authority to
			 provide assistance to foreign nations.
					(d)Transfer Authority
						(1)Transfers authorizedSubject to paragraph (2), amounts
			 authorized to be appropriated by subsection (a) may be transferred from the
			 Afghanistan Security Forces Fund to any of the following accounts and funds of
			 the Department of Defense to accomplish the purposes provided in subsection
			 (b):
							(A)Military personnel accounts.
							(B)Operation and maintenance accounts.
							(C)Procurement accounts.
							(D)Research, development, test, and evaluation
			 accounts.
							(E)Defense working capital funds.
							(F)Overseas Humanitarian, Disaster, and Civic
			 Aid.
							(2)Additional authorityThe transfer authority provided by
			 paragraph (1) is in addition to any other transfer authority available to the
			 Department of Defense.
						(3)Transfers back to fundUpon a determination that all or part of
			 the funds transferred from the Afghanistan Security Forces Fund under paragraph
			 (1) are not necessary for the purpose for which transferred, such funds may be
			 transferred back to the Afghanistan Security Forces Fund.
						(4)Effect on authorization
			 amountsA transfer of an
			 amount to an account under the authority in paragraph (1) shall be deemed to
			 increase the amount authorized for such account by an amount equal to the
			 amount transferred.
						(e)Prior Notice to Congress of Obligation or
			 TransferFunds may not be
			 obligated from the Afghanistan Security Forces Fund, or transferred under
			 subsection (d)(1), until five days after the date on which the Secretary of
			 Defense notifies the congressional defense committees in writing of the details
			 of the proposed obligation or transfer.
					(f)Contributions
						(1)Authority to accept
			 contributionsSubject to
			 paragraph (2), the Secretary of Defense may accept contributions of amounts to
			 the Afghanistan Security Forces Fund for the purposes provided in subsection
			 (b) from any foreign government or international organization. Any amounts so
			 accepted shall be credited to the Afghanistan Security Forces Fund.
						(2)LimitationThe Secretary may not accept a contribution
			 under this subsection if the acceptance of the contribution would compromise or
			 appear to compromise the integrity of any program of the Department of
			 Defense.
						(3)UseAmounts accepted under this subsection
			 shall be available for assistance authorized by subsection (b), including
			 transfer under subsection (d) for that purpose.
						(4)NotificationThe Secretary shall notify the
			 congressional defense committees, the Committee on Foreign Relations of the
			 Senate, and the Committee on Foreign Affairs of the House of Representatives,
			 in writing, upon the acceptance, and upon the transfer under subsection (d), of
			 any contribution under this subsection. Such notice shall specify the source
			 and amount of any amount so accepted and the use of any amount so
			 accepted.
						(g)Quarterly ReportsNot later than 30 days after the end of
			 each fiscal-year quarter, the Secretary of Defense shall submit to the
			 congressional defense committees a report summarizing the details of any
			 obligation or transfer of funds from the Afghanistan Security Forces Fund
			 during such fiscal-year quarter.
					(h)Expiration of authorityThe authority in this section shall expire
			 on September 30, 2010.
					1513.Treatment as additional
			 authorizationsThe amounts
			 authorized to be appropriated by this title are in addition to amounts
			 otherwise authorized to be appropriated by this Act.
				1514.Special transfer authority
					(a)Authority To Transfer
			 Authorizations
						(1)AuthorityUpon determination by the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may transfer amounts of authorizations made available to the Department of
			 Defense in this title and title XVI for fiscal year 2009 between any such
			 authorizations for that fiscal year (or any subdivisions thereof). Amounts of
			 authorizations so transferred shall be merged with and be available for the
			 same purposes as the authorization to which transferred.
						(2)LimitationThe total amount of authorizations that the
			 Secretary may transfer under the authority of this section may not exceed
			 $3,000,000,000, of which not more than $300,000,000 may be transferred to the
			 Iraq Security Forces Fund.
						(b)Terms and ConditionsTransfers under this section shall be
			 subject to the same terms and conditions as transfers under section
			 1001.
					(c)Additional AuthorityThe transfer authority provided by this
			 section is in addition to the transfer authority provided under section
			 1001.
					1515.Limitation on use of funds
					(a)ReportAmounts authorized to be appropriated by
			 this title may not be obligated until 15 days after the Secretary of Defense
			 has transmitted to the congressional defense committees a report setting forth
			 the proposed allocation of such amounts at the program, project, or activity
			 level.
					(b)Effect of reportThe report required by subsection (a) shall
			 serve as a base for reprogramming for the purposes of sections 1514 and
			 1001.
					1516.Requirement for separate display of budget
			 for Afghanistan
					(a)In generalIn any annual or supplemental budget
			 request for the Department of Defense that is submitted to Congress after the
			 date of the enactment of this Act, the Secretary of Defense shall set forth
			 separately any funding requested in such budget request for operations of the
			 Department of Defense in Afghanistan.
					(b)Specificity of displayEach budget request under subsection (a)
			 shall—
						(1)clearly display the amounts requested in
			 the budget request for the Department of Defense for Afghanistan at the
			 appropriation account level and at the program, project, or activity level;
			 and
						(2)also include a detailed description of the
			 assumptions underlying the funding requested in the budget request for the
			 Department of Defense for Afghanistan for the period covered by the budget
			 request, including anticipated troop levels, operating tempos, and reset
			 requirements.
						XVIAuthorization of Additional Appropriations
			 for Operations in Iraq 
				1601.PurposeThe purpose of this title is to authorize
			 appropriations for the Department of Defense for fiscal year 2009 to provide
			 additional funds for operations in Iraq.
				1602.Army procurementFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement accounts for the Army in
			 amounts as follows:
					(1)For aircraft procurement,
			 $750,000,000.
					(2)For missile procurement,
			 $37,500,000.
					(3)For weapons and tracked combat vehicles
			 procurement, $1,125,000,000.
					(4)For ammunition procurement,
			 $262,500,000.
					(5)For other procurement,
			 $3,300,000,000.
					1603.Navy and Marine Corps procurement
					(a)NavyFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement accounts for the Navy in
			 amounts as follows:
						(1)For aircraft procurement,
			 $75,000,000.
						(2)For weapons procurement,
			 $37,500,000.
						(3)For other procurement, $75,000,000.
						(b)Marine CorpsFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for the procurement account for the Marine
			 Corps in the amount of $750,000,000.
					(c)Navy and Marine Corps
			 AmmunitionFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for the procurement account
			 for ammunition for the Navy and the Marine Corps in the amount of
			 $225,000,000.
					1604.Air Force procurementFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement accounts for the Air Force in
			 amounts as follows:
					(1)For aircraft procurement,
			 $400,000,000.
					(2)For missile procurement,
			 $37,500,000.
					(3)For ammunition procurement,
			 $37,500,000.
					(4)For other procurement, $450,000,000.
					1605.Joint Improvised Explosive Device Defeat
			 Fund
					(a)Authorization of
			 AppropriationsFunds are
			 hereby authorized for fiscal year 2009 for the Joint Improvised Explosive
			 Device Defeat Fund in the amount of $2,250,000,000.
					(b)Rule of constructionThe provisions of section 1505 and the
			 amendments made by that section shall apply to the use of funds authorized to
			 be appropriated by this section.
					1606.Defense-wide activities
			 procurementFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for the procurement account
			 for Defense-wide activities as follows:
					(1)For Defense-wide procurement,
			 $187,500,000.
					(2)For the Mine Resistant Ambush Protected
			 Vehicle Fund, $500,000,000.
					1607.Research, development, test, and
			 evaluationFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 follows:
					(1)For the Army, $35,000,000.
					(2)For the Navy, $35,000,000.
					(3)For the Air Force, $35,000,000.
					(4)For Defense-wide activities,
			 $35,000,000.
					1608.Operation and maintenanceFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for the use of the Armed Forces for expenses,
			 not otherwise provided for, for operation and maintenance, in amounts as
			 follows:
					(1)For the Army, $27,000,000,000.
					(2)For the Navy, $1,500,000,000.
					(3)For the Marine Corps,
			 $3,000,000,000.
					(4)For the Air Force, $1,500,000,000.
					(5)For Defense-wide activities,
			 $1,811,250,000.
					(6)For the Army Reserve, $37,500,000.
					(7)For the Navy Reserve, $22,500,000.
					(8)For the Marine Corps Reserve,
			 $30,000,000.
					(9)For the Air Force Reserve,
			 $11,250,000.
					(10)For the Army National Guard,
			 $225,000,000.
					(11)For the Air National Guard,
			 $37,500,000.
					1609.Military personnelThere is hereby authorized to be
			 appropriated for fiscal year 2009 for the Department of Defense for military
			 personnel in amounts as follows:
					(1)For the Army, $1,500,000,000.
					(2)For the Navy, $75,000,000.
					(3)For the Marine Corps, $187,500,000.
					(4)For the Air Force, $75,000,000.
					(5)For the Army Reserve, $75,000,000.
					(6)For the Navy Reserve, $22,500,000.
					(7)For the Marine Corps Reserve,
			 $15,000,000.
					(8)For the Army National Guard,
			 $300,000,000.
					1610.Working capital fundsFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for providing capital for
			 working capital and revolving funds in the amount of $750,000,000, for the
			 Defense Working Capital Funds.
				1611.Defense Health ProgramFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2009 for expenses,
			 not otherwise provided for, for the Defense Health Program in the amount of
			 $460,000,000 for operation and maintenance.
				1612.Iraq Freedom Fund
					(a)In GeneralFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for the Iraq Freedom Fund in the amount of
			 $150,000,000.
					(b)Transfer
						(1)Transfer authorizedSubject to paragraph (2), amounts
			 authorized to be appropriated by subsection (a) may be transferred from the
			 Iraq Freedom Fund to any accounts as follows:
							(A)Operation and maintenance accounts of the
			 Armed Forces.
							(B)Military personnel accounts.
							(C)Research, development, test, and evaluation
			 accounts of the Department of Defense.
							(D)Procurement accounts of the Department of
			 Defense.
							(E)Accounts providing funding for classified
			 programs.
							(F)The operating expenses account of the Coast
			 Guard.
							(2)Notice to congressA transfer may not be made under the
			 authority in paragraph (1) until five days after the date on which the
			 Secretary of Defense notifies the congressional defense committees in writing
			 of the transfer.
						(3)Treatment of transferred
			 fundsAmounts transferred to
			 an account under the authority in paragraph (1) shall be merged with amounts in
			 such account and shall be made available for the same purposes, and subject to
			 the same conditions and limitations, as amounts in such account.
						(4)Effect on authorization
			 amountsA transfer of an
			 amount to an account under the authority in paragraph (1) shall be deemed to
			 increase the amount authorized for such account by an amount equal to the
			 amount transferred.
						1613.Iraq Security Forces Fund
					(a)Authorization of
			 AppropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2009 for the Iraq Security
			 Forces Fund in the amount of $200,000,000.
					(b)Use of Funds
						(1)In generalFunds appropriated pursuant to subsection
			 (a) shall be available to the Secretary of Defense for the purpose of allowing
			 the Commander, Multi-National Security Transition Command–Iraq, to provide
			 assistance to the security forces of Iraq.
						(2)Types of assistance
			 authorizedAssistance
			 provided under this section may include the provision of equipment, supplies,
			 services, and training.
						(3)Secretary of state
			 concurrenceAssistance may be
			 provided under this section only with the concurrence of the Secretary of
			 State.
						(c)Authority in Addition to Other
			 AuthoritiesThe authority to
			 provide assistance under this section is in addition to any other authority to
			 provide assistance to foreign nations.
					(d)Transfer Authority
						(1)Transfers authorizedSubject to paragraph (2), amounts
			 authorized to be appropriated by subsection (a) may be transferred from the
			 Iraq Security Forces Fund to any of the following accounts and funds of the
			 Department of Defense to accomplish the purposes provided in subsection
			 (b):
							(A)Military personnel accounts.
							(B)Operation and maintenance accounts.
							(C)Procurement accounts.
							(D)Research, development, test, and evaluation
			 accounts.
							(E)Defense working capital funds.
							(F)Overseas Humanitarian, Disaster, and Civic
			 Aid account.
							(2)Additional authorityThe transfer authority provided by
			 paragraph (1) is in addition to any other transfer authority available to the
			 Department of Defense.
						(3)Transfers back to the fundUpon determination that all or part of the
			 funds transferred from the Iraq Security Forces Fund under paragraph (1) are
			 not necessary for the purpose provided, such funds may be transferred back to
			 the Iraq Security Forces Fund.
						(4)Effect on authorization
			 amountsA transfer of an
			 amount to an account under the authority in paragraph (1) shall be deemed to
			 increase the amount authorized for such account by an amount equal to the
			 amount transferred.
						(e)Notice to CongressFunds may not be obligated from the Iraq
			 Security Forces Fund, or transferred under the authority provided in subsection
			 (d)(1), until five days after the date on which the Secretary of Defense
			 notifies the congressional defense committees in writing of the details of the
			 proposed obligation or transfer.
					(f)Contributions
						(1)Authority to accept
			 contributionsSubject to
			 paragraph (2), the Secretary of Defense may accept contributions of amounts to
			 the Iraq Security Forces Fund for the purposes provided in subsection (b) from
			 any foreign government or international organization. Any amounts so accepted
			 shall be credited to the Iraq Security Forces Fund.
						(2)LimitationThe Secretary may not accept a contribution
			 under this subsection if the acceptance of the contribution would compromise or
			 appear to compromise the integrity of any program of the Department of
			 Defense.
						(3)UseAmounts accepted under this subsection
			 shall be available for assistance authorized by subsection (b), including
			 transfer under subsection (d) for that purpose.
						(4)NotificationThe Secretary shall notify the
			 congressional defense committees, the Committee on Foreign Relations of the
			 Senate, and the Committee on Foreign Affairs of the House of Representatives,
			 in writing, upon the acceptance, and upon the transfer under subsection (d), of
			 any contribution under this subsection. Such notice shall specify the source
			 and amount of any amount so accepted and the use of any amount so
			 accepted.
						(g)Quarterly ReportsNot later than 30 days after the end of
			 each fiscal-year quarter, the Secretary of Defense shall submit to the
			 congressional defense committees a report summarizing the details of any
			 obligation or transfer of funds from the Iraq Security Forces Fund during such
			 fiscal-year quarter.
					(h)Expiration of authorityThe authority in this section shall expire
			 on September 30, 2010.
					1614.Treatment as additional
			 authorizationsThe amounts
			 authorized to be appropriated by this title are in addition to amounts
			 otherwise authorized to be appropriated by this Act.
				1615.Limitation on use of funds
					(a)ReportAmounts authorized to be appropriated by
			 this title may not be obligated until 15 days after the Secretary of Defense
			 has transmitted to the congressional defense committees a report setting forth
			 the proposed allocation of such amounts at the program, project, or activity
			 level.
					(b)Effect of reportThe report required by subsection (a) shall
			 serve as a base for reprogramming for the purposes of sections 1514 and
			 1001.
					1616.Contributions by the Government of Iraq to
			 large-scale infrastructure projects, combined operations, and other activities
			 in Iraq
					(a)FindingThe Senate finds that the financial
			 contributions of the Government of Iraq to the reconstruction and stability of
			 Iraq have been increasing.
					(b)Large-scale infrastructure
			 projects
						(1)Limitation on availability of United States
			 funds for projectsAmounts
			 authorized to be appropriated by this Act (other than amounts described in
			 paragraph (3)) may not be obligated or expended for any large-scale
			 infrastructure project in Iraq that is commenced after the date of the
			 enactment of this Act.
						(2)Funding of reconstruction projects by the
			 Government of IraqThe United
			 States Government shall work with the Government of Iraq to provide that the
			 Government of Iraq shall obligate and expend funds of the Government of Iraq
			 for reconstruction projects in Iraq that are not large-scale infrastructure
			 projects before obligating and expending United States assistance (other than
			 amounts described in paragraph (3)) for such projects.
						(3)Exception for CERPThe limitations in paragraphs (1) and (2)
			 do not apply to amounts authorized to be appropriated by this Act for the
			 Commanders' Emergency Response Program (CERP).
						(4)Large-scale infrastructure project
			 definedIn this subsection,
			 the term large-scale infrastructure project means any construction
			 project for infrastructure in Iraq that is estimated by the United States
			 Government at the time of the commencement of the project to cost at least
			 $2,000,000.
						(c)Combined operations
						(1)In generalThe United States Government shall initiate
			 negotiations with the Government of Iraq on an agreement under which the
			 Government of Iraq shall share with the United States Government the costs of
			 combined operations of the Government of Iraq and the Multinational Forces Iraq
			 undertaken as part of Operation Iraqi Freedom.
						(2)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of State shall, in conjunction with
			 the Secretary of Defense, submit to Congress a report describing the status of
			 negotiations under paragraph (1).
						(d)Iraqi Security Forces
						(1)In generalThe United States Government shall take
			 actions to ensure that Iraq funds are used to pay the following:
							(A)The costs of the salaries, training,
			 equipping, and sustainment of Iraqi Security Forces.
							(B)The costs associated with the Sons of
			 Iraq.
							(2)ReportsNot later than 90 days after the date of
			 the enactment of this Act, and every 180 days thereafter, the President shall
			 submit to Congress a report setting forth an assessment of the progress made in
			 meeting the requirements of paragraph (1).
						
	
		
			Passed the Senate September 17,
			 2008.
			
			Secretary
		
	
	
	
